 448 _, DECISIONS OF NATIONAL LABOR RELATIONS BOARDHilma H.. Erikson and ErikE. Erikson d/b/a Detroit-PlasticProducts Company,a co-partnership,ErinPlasticProductsCompany,a corporation,and Detroit Plastic Products Com-pany, a corporationandUnited' Rubber, Cork,Linoleum andPlasticWorkers of America,AFL-CIO.Case No. 7-CA-1475.August 14, 1958DECISION AND ORDEROn December 21, 1957, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above=entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.He also found that the Respondentshad not engaged in surveillance as alleged in the amended complaint,and recommended dismissal of that allegation.Thereafter, the Gen-eral Counsel and the Respondents filed exceptions to the' IntermediateReport and supporting briefs, including reply briefs pursuant toleave granted.,Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-memberpanel[Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as noted below.1.As more fully set forth in the Intermediate Report, the TrialExaminer found, and we agree, that the Respondents violated Section8 (a) (1) of the Act by (1) interrogating employees and applicantsfor employment concerning their union sympathies and activities; (2)threatening shutdown or sale of the plant and discharges of individualemployees; (3) attempting to form an unaffiliated rival union; (4)actually shutting down the plant, thereby curtailing plant operationsand laying off employees; and (5) issuing undeserved warning noticesof discharges for allegedly bad work.The Trial Examiner also foundthat the Respondents similarly violated the Act by the issuance of aleaflet, "The Truth Teller." In view of the other violations found,we need not and do not pass on whether the publication of "The TruthTeller" constituted an additional violation of Section 8 (a) (1) ofthe Act.2.For the reasons indicated by the Trial Examiner, we also findthat the Respondents violated Section 8 (a) (3) and (1) of the Act121 NLRB No. 63. DETROIT PLASTIC PRODUCTS COMPANY449Witherite,Angeline Romesburg, Bessie Pappas, and Mary Louise Wuestewald.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Hilma H. Erik-son, Erik E. Erikson, Erin Plastic Products Company, a corporation,and Detroit Plastics Products Company, a corporation, and theirrespective officers, agents, successors, and assigns, jointly and severally,shall :1.Cease and desist from :(a)Discouraging membership in United Rubber, Cork, Linoleumand PlasticWorkers of America, AFL-CIO, or any other labororganization of their employees, by discharging, laying off, or in anyother manner discriminating in regard to the hire, tenure, terms,or conditions of employment of their employees.(b) Interrogating employees and applicants for employment con-cerning their union affiliations, sympathies, and activities in violationofSection8 (a) (1).(c)Threatening employees with discharge, or loss of employmentby a sale or shutdown of the plant, or other reprisal, to. discouragemembership in, or activities on behalf of, said Union.(d) Shutting down their plant and laying off employees for thepurpose of discouraging membership in, and activities on behalf of,said Union.(e) Initiating, sponsoring, or assisting in the formation of anylabor organization of their employees.(f) Imposing disciplinary measures upon employees for the pur-pose of interfering with, restraining, or coercing them in the exerciseof rights guaranteed by Section 7 of the Act.(g)Promising their employees benefits to discourage their affili-ation with or support of said Union.(h) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization,to form labor organizations, to join or assist United Rubber, Cork,Linoleum and Plastic Workers of America, AFL-CIO, or any other1 The Trial Examiner did not resolve a conflict in testimony as to whether the Union'sorganizer,Watson, notified the plant superintendent, Richards, early in the union'sorganizing campaign as to the names of the plant organizing committee, including Elkins.Richards admitted in his testimony that a conversation did take place with Watson atthe time and place indicated by Watson.The Trial Examiner discredited Richards'testimony as to other aspects of thecase.Under all the circumstances, we credit Watson'stestimony and find that Richards had knowledge of Elkins' union activities.Accord-ingly,we rely on this finding, as well as the factors relied on by the Trial Examiner, inconcluding that the Respondents had knowledge of Elkins' union activities.487926-59-vol. 121-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activitiesfor the purposes of collective bargaining or other mutual aid orprotection, or` to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as, a condition of employmentas authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Catherine Elkins, Bessie Pappas, Julia Vadasy, JaniceWitherite, Angeline Romesburg, and Mary Louise Wuestewald im-mediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority and otherrights and privileges, and make them whole for any loss of earningssuffered by them as a result of the discrimination against them inthe manner set forth in the section of the Intermediate Report entitled"The Remedy."(b)Make whole each of their employees involved in the plantshutdown and lockout of June 30, 1956, for any loss of earningssuffered by them as a result of said discrimination against them, inthe manner set forth in the section of the Intermediate Report entitled"The Remedy."(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpay due and the rights of employment under the terms of this Order.(d)Post at their plant in Mt. Clemens, Michigan, copies of thenotice attached hereto marked "Appendix A."' Copies of said notice,to be furnished by the Regional Director for the Seventh Region,shall, after being duly signed by Respondents' representatives, beposted by Respondents immediately upon receipt thereof and main-tained by them for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Respondentsto insure that said notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for the Seventh Region in writing,within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.IT IS FURTHER ORDEREDthat the amended complaint, insofar as it2 In the event that this Order Is enforced by a decreeof a UnitedStates Court ofAppeals, thereshall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decreeof the UnitedStates Courtof Appeals,Enforcing an Order." DETROIT PLASTIC PRODUCTS COMPANY451alleges that the Respondents violatedthe Act byactual surveillanceof employees in their protected activities,be, and it hereby is, dis-missed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees ,that :WE'WILL'NOT discourage membership in United Rubber, Cork,Linoleum and Plastic Workers of America, AFL-CIO, or anyother labor organization of our employees, by discharging, lay-ing off, or in any other manner discriminating in regard to thehire or tenure of our employees.WE WILL NOT interrogate employees or applicants for employ-ment concerning their union affiliations, sympathies, or activ-ities, in a manner violative of Section 8 (a) (1). of the Act.WE WILL NOT threaten our employees with discharge, or loss ofemployment by a sale or shutdown of the plant, or other reprisal,to discourage membership in, or activities on behalf of, the above-named labor organization.WE WILL NOT shut down our plant, or lay 'off our employees,for the purpose of discouraging membership in, and activitieson behalf of, the above labor organization.WE WILL NOT initiate, sponsor, or assist in the formation ofany labor organization of our employees.WE WILL NOT impose disciplinary measures upon our employeesfor the purpose of interfering with, restraining, or coercing themin the exercise of rights guaranteed by Section 7 of the Act.WE WILL NOT promise our employees benefits to discouragetheir affiliation with or support of the above-named labor organi-zation.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist United Rubber,Cork, Linoleum and Plastic Workers of America, AFL-CIO, orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all of suchactivities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8 (a) '(3) ofthe Act. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer Catherine Elkins,Bessie Pappas,Julia Vadasy,Janice Witherite,Angeline Romesburg and Mary Louise Wlieste-wald immediate and full reinstatement to their former or substan-tially equivalent positions without prejudice to their seniorityand other rights and privileges,and make them whole for anyloss of earnings suffered by them as a result of the discriminationagainst them.WE WILL make whole each of our employees involved in theplant shutdown and lockout of June 30,1956, for any loss of earn-ings-suffered bythemas a result of said discrimination againstthem.All our employees are free to become or remain, or to refrain frombecoming or remaining,members of the above-named labor organiza-tion, or any other labor organization,except to the extent that thisright may be affected by an agreement in conformity with Section 8(a) (3) of the Act.HILMA H. ERIKSON,Employer.ERIK E. ERIKSON,Employer.DETROIT PLASTIC PRODUCTS COMPANY,Employer.By--------------------- ---------------(Representative)(Title)ERIN PLASTIC PRODUCTS COMPANY,Employer.Dated----------------By-------------------------------------(Representative)'(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThe issues in this case arise on an amended complaint,1issued February27, 1957,by the General Counsel of the National Labor Relations Board(herein called Gen-eralCounsel and the Board)and duly served on Respondents Hilma H. Eriksonand Erik E. Erikson, doing business as Detroit Plastic Products Company, a co-partnership(herein called the Partnership),Erin Plastic Products Company, a cor-poration(herein called Erin) and Detroit Plastic Products Company(herein calledthe Corporation),2 and an answer filed and served by Respondents.The main issues are (1)whether Respondents laid off or discharged six employeesnamed below,and refused to reinstate or reemploy them, because they joined orassisted the Union and engaged in other protected activity,in violation of Sections1 The amended complaint was issued after due filing and service of an original andamended chargesby UnitedRubber,Cork,Linoleum and PlasticWorkers ofAmerica,AFL-CIO,herein called the Union.2 The caption is set forth as amended herein by the Trial Examiner for-reasons statedbelow. DETROIT PLASTIC PRODUCTS COMPANY4538 (a) (3) and (1) and 2 (6) and (7) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act, or whether they were lawfully termi-nated for cause; and (2) whether Respondents interfered with, restrained, andcoerced employees in the exercise of their rights guaranteed by the Act in violationof Section.8 (a) (1) of the Act, by interrogation of employees, promises of benefitsand threats of reprisal, an actual shutdown of their plant and consequent layoffof employees, and other conduct alleged in the amended complaint.Pursuant to notice, a hearing was held at Detroit, Michigan, on various datesbetween March 18 and April 10, 1957, before the duly designated Trial Examiner,in which all parties participated and were represented by counsel, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, to introduceevidence bearing on the issues, to present oral argument, and to file briefs and pro-posed findings of fact and conclusions of law, or both.During the presentation ofGeneral Counsel's case-in-chief, the Trial Examiner granted his motions to dismissthe amended complaint as to Catherine Grandy, and to further amend the com-plaint to include an allegation that Mary Louise Wuestewald was discriminatorilydischarged by Respondents on or about September 4, 1956.At the close of GeneralCounsel's case, the Trial Examiner denied various motions of Respondent to dismissthe complaint in whole and in part.Respondent's similar motions at the close ofthe whole case were taken under consideration, and are now disposed of by theAt the close of the testimony, allparties waived formal oral argument.General Counsel has filed a written briefwith the Trial Examiner, which the latter has considered in conjunction with thevarious oral arguments on the issues and the merits of the case which Respondentspresented during the hearing on numerous motions and objections. -Upon the entire record in this case, a careful consideration of the arguments ofthe parties, and my observation of the witnesses on the witness stand, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSFor several years prior to January 1, 1957, the Respondents Hilma H. Eriksonand Erik E. Erikson, doing business as the Partnership above named, maintainedtheir principal office and place of business at Mt. Clemens, Michigan, where theywere engaged in the production and sale of plastic products.3During the calendaryear 1956, in the course of its business the Partnership manufactured, sold, andshipped from said plant to customers located outside the State of Michigan finishedproducts valued in excess of $100,000. I find that the Partnership was at all timesprior to January 1, 1957, engaged in commerce within the meaning of Section 2 (6)and (7) of the Act.On December 31, 1956, the Partnership was legally dissolved by the partners,and on January 1, 1957, the entire business, plant, work force, and assets of thePartnership was taken over, and has since been owned and operated, by DetroitPlastic Products Company, a Michigan corporation in which the individual Respond-ents hold the same equal stock interest and control that they held in the Partnership .4II.THE LABOR ORGANIZATIONS INVOLVEDI conclude and find that the above-named Union and the Employees Repre-sentativeGroup referred to hereafter are labor organizations within the meaningof Section 2 (5) of the Act, which admit to membership employees of Respondents.3Hilma H. Erikson is the mother of Erik E Erikson, and has not been active in theoperation of the plant during the period covered by the allegations of the amendedcomplaint4 For a short period after January 1, 1957, during which the Eriksons were engaged incompleting the incorporation of Detroit Plastic Products Company, they ran the businessthrough the medium of Respondent Erin, another Michigan corporation, the stock ofwhich they own and control in equal shares, and which operated under thename andstyle of Detroit Plastic Products Company.Erin is no longer operating the business,for on the last day of the hearing the parties stipulated that the employer was thenofficially Detroit Plastic Products Company, a corporation. I have therefore changedthe caption of the case to designate "Detroit Plastic Products Company" as a corporation. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. Prior labor history ofRespondents 6The business of Respondents was founded in 1950 by Erik E. Erikson. ThePartnership took over the business in 1953.Between 1953 and the end of 1956,various labor organizations have tried to organize Respondents' employees andsecure statutory bargaining rights at its plant, but without success.In July orAugust 1952, a local of the United Automobile Workers, CIO, started an organizingcampaign among the workers, and in August petitioned the Board for certificationas bargaining representative.An election was held August 22, 1952, which thatunion lost. 'Sometime in August 1954, a local of the. International Union of Dolland Toy Workers, AFL, began another organizing drive at the plant, and onMay 23, 1955, petitioned the Board for certification.An election was conductedby the Board in September 1955, which that union lost. In the course of thiscampaign, Erik E. Erikson, chief executive officer of the Partnership, and othermanagement officials had discussions with employees on the basis of which theabove union filed unfair labor practice charges with the Board which were fol-lowed by the usual proceedings under Section 10 of the Act, in which the Boardon November 16, 1955, issued a Decision finding the Partnership in violation ofSection 8 (a) (1) of the Act, and an order prohibiting it from illegal interro-gation of employees and any other interference with their rights guaranteed bythe Act. In the same Decision, the Board dismissed the complaint insofar asitalleged that the Partnership had illegally contributed support to, dominated,or- interferedwith the administration of a labor organization of its employeesknown as the Employees Representative Group (herein called ERG), which, aswill appear from the Trial Examiner's report forming the basis for that decision,was an independent labor organization formed by the employees late in 1952.The Partnership and its successor corporations have since bargained with thatlabor organization as the representative of the employees with respect to wages,rates of pay, hours, and other conditions of employment.General Counsel doesnot challenge the validity of that organization, nor make any claim that Respondentsare or have been dominating, assisting, or giving illegal support to it.On July23, 1956, the Union herein filed with the Board its petition for certification asbargaining representative, pursuant to which the Board conducted an election onOctober 9, 1956, which the Union lost.6During the 1954-55 campaign of the Doll and Toy Workers Union, Julia Vadasy,a molding press operator on the third, or midnight, shift, was active in the plantin soliciting employees to join that union and vote for it in the coming electionLate in May 1955, Vadasy called President Erikson at the plant to ask whetherhe would hire Janice Witherite, a neighbor of Vadasy.Erikson said he could useanother girl, "provided she was a non-union girl," because he "had too manyunion girls as it was," and that he would like to get rid of a few of them, likeAngeline Romesburg, and Naomi and Arlene Miller.He suggested that Vadasysend Witherite to the plant the next day for an interview with William P. Richards,the plant production and personnel manager.Witheritewas interviewed andhired on May 30, 1955, by Richards.A few days before the election of September 14, 1955, Erikson telephoned theplant one night and had Vadasy called from her work to the telephone. EriksontoldVadasy he had heard she was against the union, and that she had influencewith another employee, Jane Howell, and asked her to persuade Howell to votefor theunion.Vadasy said she would talk with Howell.The union lost theelection by a close vote?A few days after the election; Richards called Vadasy5In my discussion of facts and events hereinbelow relating to 1956 and prior years,the term "Respondents" refers to the above-named partners, the Partnership, and theiragents; with regard to events occurring after January 1, 1957, the term refers to Erinand the Corporation,as such and as successor to the Partnership,and its officers andagents"These findings are based on proceedings of the Board In Cases Nos.7-RC-1875,7-RC-2806, 7-RC-3227, and in Case ,No. 7-CA,4157, resulting in Decision and Order inDetroit Plastic Products Company,114 NLRB 1014, of which the Trial Examiner takesofficial notice, stipulations of the parties,and credited and uncontradicted testimony ofErik E. Erikson and other witnesses of Respondents.7 The vote was 15 for, and 15 against,the union,with 1 challenged ballot.Thechallenge to the ballot was never resolved, because the Regional Director for the SeventhRegion dismissed the petition for certification in February 1956, due to the union'sfailure to comply with Section 9 (f) (g) and(h) of the Act. DETROIT PLASTIC PRODUCTS COMPANY455at her home one afternoon,and said he was "surprised"at her and Jane Howell,that he thought Vadasy was against the union.He claimed that he had a listof every female worker who had voted for the union,and their names were onthe list.Vadasy disputed his claim,saying the vote had been secret and no oneknew how she had voted,but if he wanted to know,she did vote for the union.About a week after the election, Erikson had a private talk in the plant withemployee Angeline Romesburg,who had been a challenger for the union at theelection.He indicated to her that he was angry and disturbed by the fact thatthere had been so many votes cast for the union,saying he had not expected morethan 3 or 4, because there were girls in the shop who had borrowed money fromhim and, had told him they would not vote for the union, but they had turnedaround and voted for it.He claimed that he knew every girl who had voted forthe union.Romesburg denied that either he or she knew that because it wasa secret vote, but said there was only one he knew about.Erikson said, "Yes,you," and she replied, "That's right, me." 8When Mary Louise Wuestewald applied for work at the' plant early in Octo-ber 1955, she was interviewed by Richards.During the interview, he asked herwhat she thought about unions. She replied that it was "immaterial," that herhusband had worked for a local department store which had no union.Richardstold her that the Partnership had "just had an awful lot of trouble with a union,therefore they wanted to have no more (sic) part of it."When Madeline Mayhad an employment interview with Richards on January 28 or 29, 1956, Richardstold her Respondents did not have a union in the shop,and did not want one, andsuggested that if she heard anyone mention the union, she should "influence themthe other way.".When Margaret England hada, similar interviewwith Richardson January 30, 1956, he asked her if she was interested in a union. She replied itdid not matter to her one way or the other.He told her that, before "they wouldallow one in there, they would close their doors."When Catherine Elkins washired by the Partnership on May 28, 1956, Richards interviewed her and askedher if she was "for the union." She said it made no difference to her, that she justwanted to work her 8 hours.He told her that if a union got into the plant, the paywould be "short," due to union dues and different "cuts."He also said that if thegirls had any complaints in the shop, "they would always come to him, and theywould settle things." 9It is clear from the above facts, and I find, that while Respondents have not beenaverse to self-organization of their employees into an independent labor organiza-tion, or what is known in labor relations parlance as a "company union," theyhave since 1954 demonstrated hostility to their affiliation with any "outside" labororganization affiliated with the AFL or CIO.To the extent that Respondents'conduct occurred outside the 6-month statutory limitation period,10 it cannot bethe basis of a finding or remedial order in this case, but subsequent activities ofRespondents and their agents within the statutory period can be appraised and evalu-ated in the light of the prior conduct, particularly that which the Board at onepoint found to be an unfair labor practice.Delta Finishing Company,111NLRB659, 663;Banner Die Fixture Company,109 NLRB 1401, 1402.However, I findthat Richards' interrogation of England and Elkins about their union sympathieswhen they applied for work constituted illegal interrogation in violation of Section8 (a) (1) of the Act. His statement to England that Respondents would "closetheir doors" before they allowed a union in the plant was likewise coercive andviolated the same sectionof the Act.B. The union organizing campaign,and Respondents'reaction to it1.Alleged interrogation, threats, etc.The Union began its organizing campaign at Respondents' plant on May 31, 1956,when two of its organizers first distributed union literature and authorization cards8These findings are based on credited testimony of Julia Vadasy,Janice Witherite, andAngeline Romesburg,as corroborated in part by that of Erikson and Richards.Othertestimony of Erikson and Richards in conflict therewith is not credited.OThese findings are based on credited testimony of Wuestewald, May, England, andElkins.I do not credit Richards' general denial of any instances, or practice, of interro-gating applicants for work about their union sympathies or activities,for his remarks areconsistent with and followed the same pattern as his own and Erikson's prior antiunionremarks, as well as Erikson'sadjudicated illegal interrogation of employees, found bythe Board in the prior case.30As the original charge was filed herein on June 25, 1956, the statutory period runsfrom December 25, 1955, to the filing date. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDto employees at the plant gates.Thereafter,the Union made similar distributionsat the plant weekly up to the election.One organizer,IsaacH.Watson, heldorganizing meetings for employees on June 16 and 23 and July 7, 1956, at variousplaces in the Detroit area.The first meeting was attended by employees JuliaVadasy, Catherine Elkins, Angeline Romesburg,Josephine McKennon,Mary LouiseWuestewald,and Catherine Grandy.At that meeting Watson appointed theseemployees as the Union'sorganizing committee in the plant, and thereafter theseemployees actively solicited other employees both in and out of the plant to jointheUnion and, after the Union petitioned for certification,to vote for it at thecoming election.Respondents were aware from the outset of the union campaign and of the unionsympathies and activities of members of the organizing committee,and took im-mediate steps in opposition thereto.On June 1, 1956,the second day of thecampaign,Erikson had a long talk with Romesburg at her machine about the Union.He already knew that Romesburg had been an open advocate of unionism in theplant ever since she started work there in 1952, that she had campaigned activelyfor the Doll and Toy Workers Union in the 1955 campaign and had been a challengerfor it in the election.In this talk,Erikson asked Romesburg if she had seen "theunion out there."She replied that she had,named the two organizers,and toldErikson that the Union was a fine one, and that her husband had been a member ofit for years.Erikson reminded her that just a few months before the plant had had"union trouble," and said,"I am sick and tired of fighting the union,"and "I amnot going to die a young death(sic) like my father,"and that he was "going tosell the shop."On the next workday, Monday, June 4, 1956, Erikson came toRomesburg at her machine which was located close to the office door opening intothe plant, repeated that he was going to sell the shop,and told her to "watch thatdoor and see who comes out that door," that there would be men"here from acompany in California to look at the shop,to look it over,and they are going tobuy it."Shortly after this,Romesburg saw several men with briefcases come out ofthe office with Richards and walk through the shop.The next morning,Eriksoncame to Romesburg'smachine again and said to her,"What did I tell you?" (ob-viously referring to their talk and the appearance of the men the day before).Romesburg replied that Henry Ford had said the same thing, but"they are stilloperating bigger and better than ever."After further discussion of Ford, Eriksonasked Romesburg what "the girls think of this union."She replied that she thoughtitwas "100%,a good one,"and that the girls knew it was a big international union.Erikson then asked if Romesburg knew that AMT 11 had a union.She said shedid not.He said AMT had an "independent union,"that it was a good one. Romes-burg replied that she had heard rumors in the plant about an independent union, andasked Erikson if he wanted one, and how it worked.Erikson said that her questionhad been answered by the Board, that Trial Examiner Shaw had already "namedthe Employees Representative Group as the union,and the only thing that unionlacked was certification,"and he understood a movement for certification was being"sparkplugged"by Martha Paga and Joyce Constance.12As to the working of sucha union,Erikson explained that the girls would have to get "independent unionpapers," hold a meeting and sign them,and he had a good labor lawyer who wouldwrite up a good contract for them which would be filed with the Board,as in thecase of any other large union.Romesburg suggested Erikson call a meeting of thefemale employees in the shop and talk it over with them.He replied he could notdo that because the "NLRB is going to get me," and said the girls would have tohold a meeting outside the shop.Romesburg then suggested that she would call ameeting of the female employees at her home, and asked if Erikson would attend.He said he could not do that.Romesburg asked if he would post a notice on theplant bulletin board announcing a Saturday meeting at her home.He said hecould not do that,either,because of the Board,but suggested that Romesburgcould have Lucille, Respondents'office clerk, type copies of a notice for her, whichshe could post on the plant bulletin board, and also distribute to workers on allshifts through their ERG representatives.He also said that Romesburg would nothave to procure "independent union papers,"becauseMartha Paga already hadthem in her locker in the plant.Romesburg at once called a relief girl to take overher machine and went to the office to have Lucille prepare the notice.Erikson11AMT is Aluminum Model Toys,another plastics manufacturer for which Respondentwas making model automobile assembly kits."Paga had been day-shift representative for the ERG some years before,and JoyceConstance was the present representative of the afternoon shift in that organization., DETROIT PLASTIC PRODUCTSCOMPANY457told Lucille she would type it for Romesburg,but since neither girl knew how toword it,he told Lucille what to say in the notice.Lucille typed the notice which read:ATTENTION-GIRLSTHERE WILLBE A SHOP MEETINGOF ALL SHIFTS ON SAT.JUNE 9,1956,3:00 P.M. at 16760STRICKER,corner of STRICKERAND SHAKE-SPEARE, EAST DETROIT, MICHIGAN. PLEASE ATTEND.Lucille brought the slips in 3 separate envelopes to Romesbiirg,who gave 1 to JuliaSchaller,the day-shift representative,and the other 2 to Constance,asking her todeliver 1 toAlice DeCook,the midnight shift representative,for distribution to girlson their respective shifts.She also left word for Paga to leave the "independentunion papers"at Romesburg'smachine the next morning.Romesburg found themthere at that time.In answer to inquiries from employees about the meeting, Romes-burg told them it was called to explain the procedure for formation of an independentunion,which Erikson had outlined toher.At themeeting,whichwas attended byabout 26 female employees,Romesburg outlined the procedure for formation of anindependent union.There was some discussion about it, in the course of whichRomesburg argued for affiliation with a"big International union."The meetingended without any agreement among those present or action by them.On anunidentified date after that meeting, Erikson heard rumors around the plant thatRomesburg had tried to "organize the union"at the meeting, and had promised theemployees a 10-cent wage raiseif they wouldsign some sort of petition.On thebasis of that rumor,Erikson came to Romesburg while working at her machine, andaskedher ifshe had made that promise.She admitted she did, saying "you havegot to promise them something."Erikson replied that"you cannot in the name ofthe company promise anything anywhere,and I want you to go back to the peopleyou promised and say that it is a black-faced lie."On a day in the week of June 11, 1956,when the union organizer had distributedleaflets at the plant gates in the morning, Erikson came to Romesburg'smachinejust before the end of her shift, and said in angry tones that"I am not going to dothis time likeI didlast time, I know the girls who are for the union,"naming JuliaVadasy, CatherineGrandy, and Janice Witherite,"and I am going to fire them."He made these statements in the presence and hearing of Catherine Elkins, the after-noon shift employee who had just arrived to take over operation of Romesburg'smachine.13I conclude and find that Respondents interfered with and coerced employees inthe exercise of rights guaranteedby theAct, in violation of Section 8 (a) (1) of theAct, by:(1) Erikson's statement to Romesburg on June 1, 1956,that he would sellthe shop,after having mentioned the Union's campaign,and that he was "sick andtired of fighting the union,"and did not intend to die a"young death"like his father.Theseremarks in substance conveyed a clear threat to close up the plant rather thanendure another union campaign,such as those Erikson had been through in pastyears, and was calculated to coerce and restrain employees in their right to join aunion of their own free choice;14 (2) Erikson's similar statement to Romesburg onJune4, 1956, whencoupled with his pointed reference to outsiders who inspected theshop shortly thereafter,as prospectivebuyers; 15and (3)Erikson's clear threat in thepresence of Romesburg and Elkins duringthe week ofJune 11 to discharge threespecific employees whom he identified as union adherents.11 The findings above are based on credited testimony of Isaac HWatson,Vadasy,Wuestewald, Romesburg,and Elkins,which is corroborated in substantial part by that ofErikson, and documentary evidence.Erikson's secretary, Lucille,did not testifyOthertestimony of Erikson categorically denying some of the remarks attributed to him, andotherwisein conflict with thefindings,is not credited,for Romesburg and Elkins impressedme as being honest andtruthfulwitnesses,telling the facts to the best of their memory,and the remarkswhich theyattributed to Erikson,as found above,are of the same tenoras the antiunion remarks and attitude made and displayed by Respondents in prior years,as found above.On the other hand, Erikson did not impress me as telling the wholetruth about his conversations with Romesburg.119The coercion inherent in these remarks is not lessened by the fact that Erikson hadbeen discussing sale of the plant and business with various prospective buyers during1955 and 1956,and had received several bona fide offers for purchase or lease of theplant in that period15 The record shows that the men to whom Erikson referred were officials of Revell-AMT,a customer of Respondents;who visited the shop to inspect and take inventory of material,products,and tools owned by that customer in connection with a pending dissolution. ofthat concern.However, the record fails to show that the purpose of their visit was 458DECISIONS OF NATIONALLABOR RELATION; BOARDGeneral Counsel argues that Erikson's suggestions to Romesburg about formationof an independent union, his outline of the procedure to be followed in forming it,and assistance in preparing notice of a meeting for that purpose, amounted tounlawful interference by the employer with the employees' exercise of the right ofself-organization, and violated Section 8 (a) (1) of the Act.Respondents arguethat his conduct was not illegal because no labor organization ever came into exist-ence as a result of his suggestions, since the meeting held at Romesburg's house wasabortive.The record shows that an independent labor organization, the ERG, hadbeen in existence in the plant since 1952, but had never achieved formal status witha charter, nor collected dues, issued membership cards, held regular meetings, orexercised other functions usually indicative of a formal labor organization. It hasnever negotiated or signed a formal collective-bargaining agreement with Respond-ents, and has never been certified by the Board as the collective-bargaining repre-sentative of the employees.During the pendency of the 1955 representation pro-ceedings, a Board agent apparently sent Respondents and the representatives of ERGthe appropriate documents which would enable ERG to intervene and be placed onthe ballot at the 1955 election, but ERG never took that step. Since that election,and in view of its outcome, Respondents have only dealt in desultory fashion withERG as a grievance committee.As noted above, there is no claim that ERG is,or has ever been, an illegal labor organization. In the light of these facts, it isclear, and I find, that Erikson's suggestions to Romesburg regarding the formation ofan independent union, including his mention of the fact that ERG-lacked only cer-tification, and that Romesburg could make use of the "independent union papers"which Paga, a former ERG representative, already had procured, were made withthe purpose of persuading Romesburg, an employee of long service who had beenan open advocate of unionism, to take steps to complete the formalization of ERGas a labor organization, with the intent that it seek certification by the Board,16 so thatRespondents could sign a formal collective-bargaining contract with it.He imple-mented these suggestions by using company facilities and worktime of employees forpreparation of the notice of the meeting he had suggested, and its distribution to allfemale employees.Finally,when Erikson got reports after the meeting aboutRomesburg's attempts to organize the workers there, including a reported promiseof a wage raise, he tried to persuade her to retract the promise publicly, on theassumption that it had been made in the name of the Partnership, which furtherindicates that the meeting was employer-sponsored and that Erikson was well awarethat the employees knew it and would have reason to believe that any statementsmade by Romesburg emanated from management.Erikson's suggestions'and assist-ance coming a few days after the Union began its campaign, and in a context ofother coercive remarks which demonstrated Respondents' hostility to an "outside"labor union, support the conclusion that Erikson was thereby trying to initiate andset up a formal labor organization, using ERG as the foundation, for the purposeof combating and forestalling the Union's organizational drive.Such conduct wasan unwarranted intrusion by the employer upon the right of employees, protectedby the Act, to engage in concerted activity for or against a union, and freely tochoose their own bargaining representative, and violated Section 8 (a) (1) of theAct.The violation is not lessened or eliminated by the fact that the attempt wasabortive.TheDeVilbiss Company,102 NLRB 1317, 1322, 1323;Harrisburg Build-ing Units Co., Inc., et al.,116 NLRB 334, 352, 353.2.The extension of the warning systemParagraph 7 (c) of the amended complaint charges that Respondents violatedSection 8 (a) (1) of the Act by "threats of reprisal seeking to persuade employeesto renounce adherence to the Union."General Counsel contends this charge issupported by Respondents' institution of a "get tough" policy with employees atthe outset of the union campaign, including the sudden issuance of warning slipsto employees who were union adherents, on the slightest pretext or for no goodreason,which amounted to threats of discharge for continued union activity.explained to Romesburg, or otherwise made known to her ; hence the real purpose of theirvisit does not detract from the coercive effect of Erikson's threat to sell the shop, whichwas enhanced by his opportune but misleading reference to them as prospective buyers.Their appearance in the shop right after his remarks clearly led Romesburg to believethat Erikson was serious in his threat, as she testified.ISThat Erikson had certification of a labor organization in mind when he talked withRomesburg is clear from his admission that he knew Romesburg was holding the meetingfor "some sort of certification," and from the fact that, in his discussions with her, bewas the only one who mentioned certification. DETROIT PLASTIC PRODUCTS COMPANY459Respondents answer that their use of the warning slip system was caused andjustified by an epidemic of poor production by employees during early 1956, whichwas intensified after the union campaign started and caused them much financial lossthrough rejection of defective merchandise by customers.The record clearly shows that, beginning about February 1956, Respondents beganto experience substantial trouble with quality of production, which caused more com-plaints and rejections of products by customers than usual. In some instances,defects found were apparent from'casual inspection-of the product, hence it was theresponsibility of the machine operators in the first instance to spot the defect, scrapthe item instead of packing it, and report it to the foreman for machine alterationor change in manufacturing procedure, whichever was necessary.This problemcontinued into the early summer, after the union campaign began, and became par-ticularly noticeable and disturbing to Respondents after they began production inApril of the Chrysler model car assembly kit described below.From the outsetRespondents had more trouble with that product than in their earlier manufactureof a similar Mercury kit.As early as April, the customer, Revell-AMT, rejectedsome shipments, and thereafter its agents conferred often with Respondents, andvisited the plant, in efforts to correct the trouble.The production problems werecorrected to some extent in May by alterations of machines and changes in packingprocedures, as more particularly described hereafter. In addition, at the requestof the customer, Respondents began a more thorough hourly inspection of kit pro-duction by the foremen, who were required to keep detailed inspection reports oftheir findings.Notwithstanding this, the customer still found defects and rejectedabout 20,000 kits, which began to return to the plant late in May and early in June.17Between 20,000 and 30,000 other kits, made but awaiting shipment, were rejectedin the plant.At that.time, at the insistence of the customer, Respondents instituteda rigid "A. Q. L." inspection procedure described hereafter.Richards testified that, following the rejections of Chrysler kits, he discussedthe whole problem and its probable effect on the business with Erikson, and theydecided to tighten up on quality of production.Early in June, Richards called ameeting of foremen at which he gave orders to "get tough" and tighten up onquality, and on June 4, 1956, he posted a general notice of intent to "stress qualityand inspection," which will be more fully discussed hereafter.These facts andcircumstances form a natural background and substantial business reason forRespondents' decision to "tighten up" on quality, their orders to foremen to thateffect and posting of the notice of June 4, and subsequent extension'of the warningslip system to instances of bad work, in efforts to eliminate that problem.Thedecision itself apparently was made before the advent of the Union, hence there canbe no valid contention that. it had a discriminatory motivation.The posting of thenotice and orders to the foremen shortly-after the beginning of the union campaignare suspicious circumstances on which General Counsel relies, but I do not considerthe timing of these events alone a factor sufficient to overcome the far more weightycircumstances of prior increasing bad production, continual customer complaints,and large rejections of defective merchandise in May found above.Hence, I makeno finding that the institution of the "get tough" policy assuchat this time had adiscriminatory motivation.However, the General Counsel relies heavily on the manner in which Respondentsused its warning slip system thereafter.For some years prior to the union cam-paign, Respondents had made a practice of issuing written warning notices as partof its disciplinary system for the offenses of excessive absenteeism, absenteeism with-out prior notice, reporting to work late, and taking too much time during reliefperiods.These were considered serious offenses by management because economicaland efficient plastic production requires that presses and the molten plastic goinginto them be operated and maintained at a continual even heat around the clock,which in turn requires uninterrupted attendance of press operators at the machines;this requirement is endangered or at times impossible of achievement if an operatoron a later shift comes in late, is absent too often, or absent without calling in before-hand to enable Respondents to secure a substitute or replacement to relieve the prioroperator going off duty.Hence, employees guilty of these offenses were given warn-ing slips for first and second offenses and usually dismissed for the third. So faras the record here discloses, prior to July 10, 1956, warning slips had been issued,and employees discharged,' generally for such offenses, and not for bad work.is14The 20,000 kits were invoiced to the customer at a total price of $3,641.23.19 These findings are based on credible and mutually corroborative testimony of Vadasy,Wuestewald, May, DeCook, and Romesburg, and documentary evidence, as corroborated inpart by that of Erikson and Richards. Testimony of Richards to the effect that Re-spondents began to apply the, warning slip practice to cases of bad work during 1955 is 460DECISIONSOF NATIONALLABOR RELATIONS BOARDOn July 10, 1956, the first dayof resumed production following the plant shut-down mentioned hereafter,Andrew E. Orahoske, third-shiftforeman,gave MargaretEngland a first warning noticefor "defective work" and "carelessness"which heexplained in thenotice as"many parts sent back to us lately with your packing slipattached, fora few piecont.[obviously "containers"] short and burned, and Chrys-ler kitsmissing women and axles.(Please do better)."This was the first warn-ing, written or verbal, that England had received about her work since she startedwith Respondents in January 1956. I have found above that, when hired, Englandwas interrogated by Richards about herunion views,and indicated she had nopreference either way. I also find from her credible testimony thatshe joinedtheUnion during thecampaignand attended two union meetings, but in plantdiscussionsabout theunionshe expressed the same neutrality, and did not takeany active part in thecampaign.However,as I find,for reasons discussed here-after, that Respondents kept themselves well informed about theunionactivitiesand sentimentsof the employees during the campaign,19 I inferand find that theywere aware of her adherence to the Union at the time she received the first warningnotice.On August 24, 1956, England receiveda second warningnotice from Orahoskerecitingthe same violations and explaining"you have beenpassingbad productionas good parts at the press, adding additionalcost to inspectyour work.Pleasedo better in the future (Thank you.)"There aresome circumstanceswhich support thecontentionthat she receivedthewarnings, not for bad work, but because of herunionactivities.Englandpacked Chrysler kits from the outset of that job until late in May.After that shemade piecontainersfor a few nights and was then transferred to inspection ofChrysler kits, at which she workeduntilthe shutdown of June 30.While makingpie containers, she returned from her lunch period one night,saw apile of con-tainers she had not made, and noticed a burned one on top.On checking othersin the pile, she found 18 of them either burned, short, or flashed,20 so she putthem aside; all of them had been labeled preparatory to packing. She showedthem to Orahoske, who tried to trim off the "flash," and cut out some of theburnt parts, but could not make them perfect.He gave the trimmed items toEngland, telling her to box them for shipping, and scrapped the short and burneditems.England boxed the best of the trimmed containers, and threw the restaway.A few nights later, she remarked to Orahoske that none of them shouldhave been packed, but he told her it was "all right."While on this job, Englandnever received any verbal or writtenwarningsor criticism of her work. In Mayand June, the midnight shift had two relief girls, Ann Wendt and Martha Paga,who put the regular operators' packing slips in boxes when handling their ma-chines on relief, in accordance with usual plant practice.On July 10, Orahoskegave England the first warning slip without any comment.When he returned toher machine later that night, she angrily thanked him for "that cute little note youjust gaveme."He replied, "I'm sorry, I just had to do it, it's orders."He alsosaid he did not like to give out slips to his girls.21 It is clear from these factsthat the defective pie containers had been made by a relief girl, and that Englandpacked some of them unwillingly on orders of her foreman.With regard to"missing womenand axles" stated in the first notice, England denied she everfailed to drop theseitemsin the Chrysler kit after she mastered the packingsupported only by evidence indicating that Richards discharged Lillian Wenderski, a pressoperator, on July 15, 1955, for passing defective pie containers, after she had received awarning about it a month before. At the time Wenderski was the chief organizer in theplant for the Doll and Toy Workers Union during its campaign of that summer.However,one such isolated instance of discharge does not establish a practice or policy, especiallywhere there is no proof of similar disciplinary action for a year thereafter, during whichRespondents were having increasing production troubles.10 See discussion of this subject in my consideration of the discharge of Catherine Elkins,below.20 "Burning" of a product apparently is a discoloration and chemical change of a partcaused by excessive heat.A "short" shot is a part or product containing holes, or in-completely formed otherwise, due to the mold running faster than proper, so that aninsufficient amount of plastic is injected into the mold during the cycle, or to the hopper.ofmolten plastic running dry.A "flashed" part occurs when too much plastic enters themold due to overheating and thinning, so that some of it is forced out in a thin stripbetween the two halves of the mold21These findings are based on credited and uncontradicted testimony of England, whichis corroborated in part by that of OrahoskeTestimony of the latter in conflict therewithis not credited. DETROIT PLASTIC PRODUCTS COMPANY461operation;she testified she formed the habit of dropping them in automaticallyduring the operation.I credit this testimony,for it is clear from the nature ofthe packingoperation,and credible testimony of Erikson and DeCook, that apacker usually develops a certain rhythm in performing the various steps in thatoperation, in order to keep pace with the production cycle of the machine.22Asto the source of the omissions, I find from credited and uncontradicted testimonyof England that: While on that job, she noticed several times, on returning fromrest or lunch periods, that axles were missing from kits filled by relief-girl Paga.She told Paga about it, and Paga admitted she forgot to throw in axles.Englandthen added axles to the kits Paga had handled, and packed them.When Englandlater inspected Chrysler kits, she noticed omissions of parts, such as statuettesand axles, in the kits packed by both relief girls.Aside from his remarks foundabove, Orahoske gave no credible explanation for the first warning slip, other thana vague recital that he "probably" did it because of prior verbal warnings thatwent unheeded, and because he had to protect himself by showing managementthat he had been trying to correct the situation.He does not specify when or forwhat reasons he gave the alleged prior warnings.He could not recall how orwhere he got the packing slips which he assumes he must have had as the basisfor the written warning.Respondents do not produce any inspection or otherrecords indicating that the omissions charged were caused by England.Hence,I do not credit his testimony on the subject.From all of the above facts, I amcompelled to conclude and find that there is no basis in fact for the first warningslip, and that Orahoske gave it out only because he was ordered to do so. Sincehe testified that his practice has always been to give out verbal warning noticesand use written notices only after verbal warnings prove ineffective, and as thereisno credible proof that England had received prior verbal warnings, or had doneanything to deserve any warnings, I must infer and find that the order to give herthe slip could only have come from management.As it was undeserved in fact,it is unlikely that Respondents would give it for no reason at all; and the onlyremaining possible reason apparent in the record is her union activity. In thelight of Respondents' antiunion animus and other unfair labor practices foundherein, I must conclude that this activity was the reason she received it.With regard to the second warning notice, I find from credible and uncontra-dicted testimony of England that: August 24, 1956, was her first night on manu-facture of the plastic detergent cups on No. 2 press.As part of the job, she hadto run a buffer which smoothed rough edges from the bottom of the cups. Severaltimes during the early part of the shift, Orahoske gave her instructions about thejob, including the method of buffing the cup bottoms.Each time he explainedit,she said she was doing it the best she could.After the last explanation, about2 a. m., Orahoske walked away, returned in a few minutes and handed her thesecond warning notice without comment or explanation.During the remainder ofthe shift,Orahoske checked her work as usual on his hourly inspection tour.Each time England asked him if she was doing the work right, and he noddedin the affirmative.I am satisfied from these facts that England here receivedanother warning which was not warranted by her work.His repeated instructionsin the first 2 hours of learning a new job can hardly be classed as verbal "warnings"which went unheeded, so as to justify the issuance of a drastic warning slip at theend of that time, hence I consider its issuance contrary to his normal lenient practiceof relying on verbal advice and using the warning slip only as a last resort.Again,the notice, her second, clearly implied that, although she was just starting a newjob, she was subject to instant dismissal if she did not quickly master it. In thisrespect, the warning was far more drastic discipline than anything Respondenthad applied in the recent past in connection with faulty production 23 In this con-nection, although the notice mentioned "passing bad production as good parts atthe press, adding additional cost to inspect" it, Respondents produce no proofof the amount of defective work she passed in 2 hours, how much, if any, was=The nature of the operation of packing Mercury and Chrysler kits, and the stepsinvolved, is discussed at length in my consideration of the discharge of Janice Witheritebelow°-I find from credible testimony of Janice Witherite, Howard Caughill, and ChristineJachimowicz that: Respondents posted a notice on the bulletin board in the fall of 1955,displaying a nylon baby cup, advising that the cup was "off," and asking workers to bemore careful in its production. In the spring of 1956, another notice was posted advisingemployees that nylon bushings were not being clipped properly, resulting in rejection bythe customer, and requested employees to clip the bushings closerThere is no credibleproof that Respondents implemented these general warnings by specific written warningsto employees involved,or by layoffs or discharges. 462DECISIONSOF NATIONALLABOR RELATIONS BOARDscrapped, or what the "additiogal", cost of its inspection amounted.to.Coveringonly 2 hours of work, it certainly could not have been substantial or unusual,for Erikson testified that in all plastic work, a certain amount of scrap is normaland to be expected, depending on the type of product and difficulty of production.Under all the circumstances, I am satisfied that the reason given was a pretext.Finally, the fact that Orahoske gave her the notice without any explanation, in thelight of his own practice and his explanation for the first slip, warrants the inferencethat he was issuing this one also "under orders" from management.For reasonsstated as to the first notice, I conclude that this warning also had a discriminatorymotivation.On July 16, 1956, second-shift employees Madeline May and Josephine McKennonreceived first warning notices from their foreman, Henry C. Frank, which chargedeach with passing and packing an excessive amount of "scrap" on July 13. Bothnotices were initialed by Richards, and were the first they had received since startingwith Respondents. 24Frank handed the notices to each girl toward the end of theshift without comment.Both girls had joined the Union and openly solicited otheremployees in the plant to sign up with it; McKennon was also on the plant organizingcommittee and attended union meetings. I find from testimony of both girls, ad-missions of Erikson, and facts discussed hereafter in the case of Elkins, that Respond-ents were aware of their union activities when they were given the notices.At the time she received her notice, May had been making plastic tumblers on apress for several days; prior to that she had been a relief operator.Shortly aftergetting the notice, May asked Frank what it was for.He replied that she had putout dirty tumblers.She asked to see one.He opened one of her boxes of produc-tion, and could not find a dirty one, but showed her one and remarked that it wasrough on top, which was true. She asked if those made by operators on the othershifts were also rough, and he brought her samples from production of those shifts,which she noticed were also rough.One of May's duties was to smooth rough edgesfrom the tumblers with sandpaper, but she had discovered she could not take the timeto sand them smooth and still keep up with the production of her machine.On thisoccasion, at May's request, Frank tried hand-sanding a tumbler and discovered itrequired appreciable time to make it smooth.He took the tumbler to the office andshortly thereafter management corrected the situation by rigging a power-drivengrindstone at her machine, which enabled her to smooth a tumbler quickly merelyby holding it against the stone for a few seconds.These findings, which are basedon credited and uncontradicted testimony of May, McKennon, and documentaryproof, make it clear that while May had difficulty in handling the work, which re-sulted in the defects involved in the notice, the trouble was caused basically by theinadequacies of Respondents' equipment and method of manufacture.Respondentsin effect conceded at the hearing that May's warning was not deserved.25At the time McKennon received her notice, she was making baby tumblers ofhard plastic.She put them in individual boxes, taping the box shut and packing100 boxes to a carton. In that operation she was required to put a powder on theplastic mold itself to prevent the tumbler from cracking.When she got the notice,McKennon asked Frank the reason for it, and he told her that she had put too muchpowder on the molds. She commented that the tumblers had been "running bad"that day, that she had to throw away about 300, and had passed and packed only(about 600, but she did not think she had passed enough bad ones in the 600 towarrant a warning.Later that day she asked another employee 26 about her produc-tion, and he checked some packed boxes and told her the tumblers were dirty andcracked.She noticed that the boxes he opened had been taped in a manner differentfrom her own method of taping.For some time before July 16, inspectors had beenopening and inspecting the boxes of tumblers, contrary to prior practice, for somedefect unknown to McKennon. Before she got her slip Frank had told her once,after checking 2 large boxes from each shift, that he had found quite a few badtumblers in production of the day and midnight shifts, but only 2 bad items in a boxof hers, which he called "very good."These findings are based on uncontradictedtestimony of McKennon.While these facts indicate that Respondents had beenhaving trouble with tumbler production, and were checking it more closely thanusual, and that on the day she was warned McKennon herself had rejected about 30percent of the production of her own machine for defects, I am inclined to find onu May was hired in January 1956; McKennon in July 1955.25May did complain about the warning to Erikson at a later date, but Respondents didnot void or withdraw itMay did not request them to do so because she never knewthat procedure was open to her.21 She identifies him only as Mel, a man who, brought material to the girlsand fixedmachines. DETROIT PLASTIC PRODUCTS COMPANY463all. the above facts that her warning, like that of May, wasnot deserved.Respond-entsproduce no records or testimony from Frank, Mel, or any other employees whichsupport the charges in the slip, or overcome the inference from her own testimonythatMcKennon had passed only good tumblers on the dayin question.Couplingthe issuanceof an undeservedwarning slipwith her well-known union activity, Ifind that she received it for discriminatoryreasons, andnot for good cause.I also find from uncontradicted testimony of McKennon that:The day after shereceived her warning slip, she openly woreher unionbutton at work.Erikson cameto her while at work that day and asked her why she wanteda union.She replied,to get more money, and that she did not want to wait 5 years to get top pay.Erik-son said he could not afford to pay that, and brought her figures from the officeshowing the business debts, to prove Respondents could not afford higher wages.The next day, McKennon did not wearher unionbutton at work and Erikson askedher where it was. She replied that maybe he had changed her mind.He said hehoped he had.On one lateroccasion,Erikson asked her in the plant why she worethe button, and she replied it was because she had received a warning slip, and shefigured that, considering the other warning slips beingissued,he was "trying to do tome like he did to the other girls."Erikson asked if she thought that, by wearing thebutton, she was guaranteeing her job, so that she could not be discharged. Shereplied that she knew he could not make her take it off, or discharge her, becauseshe wore it. I find that Erikson's interrogation as toher reasons for wanting aunion,and for wearing a union button,amountedto further violations of Section 8(a) (1) of the Act, in line withsimilar illegalinterrogations and other unfair laborpractices found herein.One day late in January 1957, shortly after May began her shift, a sprue becamestuck in her press, and she called Day Foreman Al Van Nuck to remove it.Whiledoing so,he noticed a scratch on the die face.He called Afternoon Shift ForemanCaughill,27 and told him he saw May scratch the die with her pliers.Caughill sawthe scratch on the die, and asked May if she did it. She denied it, and said shedid not know how it happened. Caughill shut down the machine, removed the die,and had to polish out two scratches.He warned May verbally never to touch thedie with her pliers again. Shortly after, Richards came to Caughill at May's ma-chine, told Caughill that Van Nuck had told him Caughill had said he was going to"nail the girl," and, asked Caughill, "You are going to nail her for that,aren't -you9"Caughill replied he did not intend to take any action against her, because he didnot see her do it, and it was her word against that of Van Nuck. Richards saidhe still thought she should be discharged, but left the decision to Caughill, whodid nothing more about it.Meanwhile, May had examined parts in the bottom of thescrap barrel which had been scrapped by the day-shift operator, and found evidenceof the die scratches on the scrapped parts, and later in the shift she told Caughillwhat she had found. Caughill did not verify her finding, or report it to Van Nuck,but merely told May "you had better be careful, because they are after you."Nowarning or other discipline was given to the day-shift operator.These findingsare based on credible and mutually corroborative testimony of May and Caughill.Van Nuck did not testify. I find on the above facts that May received a verbalwarning for damage to equipment which was not caused by her and that, notwith-standingthis, top management tried to have her discharged on the basis thereof.28Caughill's cautionary words to May on this occasion make it clear that Respondentswere searching for a pretext to get rid of her.The record shows that during July and August 1956, the union campaign wasincreasing in tempo.The threeunion meetingswere held in the latter part of Juneand early part of July, and in the same period and through August, the Union senta number of letters to Respondents and distributed many propaganda leaflets tothe employees.The fact that in this period Respondents issued four undeservedwarning slips to known union adherents, for alleged bad production, contrary to itsprior disciplinary policy, considered in the light of its prior and subsequent unfairlabor practices found herein, warrants the inference that these notices were issuedbecause of their union activity and as a retaliatory countermeasure to the unioncampaign.The same inference is justified in the case of management's attemptto have May discharged later for damage to equipment not caused by her, whereIn the latter part of 1956, Caughill had been transferred to a foreman's positionfrom that of plant superintendent, at his own request.28May received a second warning notice just before the October election for not report-ing to work on a Saturday after having volunteered to do so. She admits she deservedthis notice, and since it was caused by her absenteeism, I find that it was issued for non-discriminatory reasonsHaving received two warning slips, Caughill had a "record"justification for discharging her in January if he had found her guilty of damaging a die 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDitclearly used as the basis therefor the improper written warning given to herpreviously.Warning slips issued,and discharges attempted,in such circumstancesare tantamount to threats of discharge for union activity and are well calculatedto have a deterrent effect on employees'exercise of their guaranteed right of self-organization and to join or assist labor organizations.I therefore find that, by theactual and attempted disciplinary actions against the three employees noted above,Respondents further interfered with,coerced,and restrained employees in theexercise of their statutory rights, in violation of Section 8 (a) (1) of the Act 293.The June 30 announcement and plant shutdownRichards called a meeting of the employees,including the supervisory and mainte-nance staffs,in the plant Saturday afternoon,June 30, 1956.Most productionemployees,except those on the early Saturday(midnight)shift,attended.Richardstold them that Erikson was out of town,trying to collect money from customers,and that for the first time in 5 years Respondents were being compelled to closetheir doors because they had"gone broke," did not have enough money to run theplant another week, since they were running short of funds due to failure of cus-tomers to pay them,undelivered merchandise was piled high in the plant, andbusiness was slow.He said the plant would have to stay closed'for an indefiniteperiod, and he did not know how long it would be before the employees were calledback to work,but assured them that they would not have to worry about theirpaychecks which would be mailed to them,that the Company would pay themeven if it had to sell some equipment to get funds.Richards also listed the manybenefits which Respondents had been giving the employees,indicating that Re-spondents had done as much,or more, for their employees in that respect than otherlocal business concerns,and that these benefits were part of the running expenseswhich caused Respondents to be "hard up" at the time.One employee asked ifthe employees should apply for State unemployment compensation benefits, andRichards replied that all who were eligible for such benefits should apply.Thesame day all employees who did not attend the meeting were notified by telegramnot to report to work "until further notice."The layoff continued until July 10, 1956,when all production employees,with certain exceptions discussed hereafter, wererecalled.Immediately after the general meeting, Richards called a separate meeting ofsupervisors and male employees,atwhich he selected certain male employees tocontinue at work with the supervisors.During the shutdown Respondents kept 10supervisory and other male employees at work, to perform cleanup,inventory, in-spection,and salvage work,as well as certain production to the extent mentionedhereafter.30General Counsel contends Richards'speech amounted to a coercive announcementof a plant shutdown,and the subsequent shutdown and layoff of employees was adiscriminatory lockout, in violation of Section 8 (a) (1) of the Act, arguing thatthere were no financial or economic reasons existing on June 30 which in fact justi-fied, or caused,the shutdown,hence it was a discriminatory act in line with Re-spondents'prior coercive threats to close the shop.Respondents rely on certainfacts and records to show an economic necessity for the shutdown.In support of Respondents'contention,Erikson and Richards testified, in sub-stance, that the shutdown was caused by the following circumstances:(1) Immediateshortage of cash in bank to meet payroll and current running expenses;(2) shortageof about$33,000 to pay off creditors;(3) inability to move inventory and secureimmediate cash payments therefor;(4) lack of production orders on its books.In the week or 10 days prior to June 30,Erikson was in California on a businesstrip,during which he kept in touch with Richards and the progress of the businessby telephone.On Friday, June 29,Erikson and Richards discussed the situationon long-distance telephone,and concluded they would have to close down the plant,0In reaching this conclusion, I do not rely on proofs showing that during July andAugust at least five known union adherents(May, Alice Decook, Patricia Elenko,Patricia Stroup, and Mary Ann Skye)received warning slips for various violations ofattendance rules, and that Respondents continued to issue warning slips for such reasonsthereafter.There is no proof offered by General Counsel that these warnings were notdeserved or unfounded in fact ; on the contrary,they find justification in Respondents'continued absentee problem found above, and May admits hers was deserved.Hence,although given to known union adherents,I am unable to conclude on all the pertinentfacts that they were issued for discriminatory reasons.° These findings are based on a preponderance of credible testimony adduced by bothsides. DETROIT PLASTIC PRODUCTSCOMPANY465mainly because they could not meet the payroll.Erikson suggested that Richardstell the employees the above facts, and that the plant would be 'shut down for 2 to4 weeks to enable Respondents to convert some inventory into cash.While theirtestimony as to their talks from its very nature cannot be contradicted, their story,and particularly the reasons on which they rely, are discredited by other facts inthe record.To show lack of funds on June 30, Respondents point to a financial statementof the business as of that date showing a red-ink item "Cash in bank, $9483.90"which, from a bookkeeping point of view, represents an overdraft at the bank.However, Respondents produce no accountant, bookkeeper, or other records toexplain this item.In contrast, their bank statement for the period June 29 throughJuly 31, 1956, shows that on June 29 their account had a cash balance of $14,564.39.The weekly plant payroll averaged between $2,500 and $3,000. Second- and third-shift employees had received their paychecks on Thursday, June 28, for the weekending June 30; the day shift received their checks on Friday.Assuming payrollchecks were cashed promptly, the bank probably paid them on July 2, the nextbusiness day, in the lists of drafts totaling $3,082.24 and $5,162.33 paid that day.31During the week ending July 10, the cash balance varied between a high of $11,482.15on July 2 and a low of $2,080.53 on July 6. It is clear that when the shutdownwas announced, Respondents had ample funds to meet payroll checks outstanding,and during the week of shutdown, they had a substantial continuing bank balance.In addition, Respondents had some sort of working credit arrangement with theirbank, which Erikson called "codgering a check," whereby the bank agreed not todishonor any checks issued for lack of funds, but to allow Respondents to cover anyoverdrafts when they secured funds.Erikson admitted that under this arrangement,the bank never dishonored any of their checks.Furthermore, before the shutdownannouncement, Respondents had a reasonable assurance of substantial new workfor their plant, and of substantial funds to continue operations, aside from cashon hand. I find on Erikson's admissions that in May, Erikson started negotiationswith Revell of California,32 for a $180,000 order for manufacture of 1957 model-carkits.When he went to California to visit that concern in June, he already hadverbal assurance from Revell that it was ready to sign a contract.During furtherpersonal negotiations in California, he received a definite verbal commitment forthe order, but was unable to secure an immediate $15,000 advance to enable Re-spondents to let a subcontract to a diemaker for the new mold.33While en routeback to Detroit, Erikson made a telephone call from Chicago on the evening ofJune 29 to Woodward Commercial Corporation, of Chicago, to whom Respondentswere already indebted for about $6,000, and arranged for a loan of $36,000 on a24-month note.Of this sum $6,000 was used to pay off the outstanding loan, andthe balance of about $30,000 was deposited in Respondents' bank account on July 10.However, the credit was made available to Respondents on July 5 to cover out-standing checks, and was actually used from and after that date for that purpose.Since Respondents failed and refused to produce at the hearing canceled checksshown on their July bank statement, the inference is permissible, and I find, thatmany of those paid in that month were presented by material suppliers and othercreditors.All of these facts refute the claim that Respondents were short of fundson June 30 and during the shutdown, to meet the payroll and pay creditors andother current running expenses.34The fact that Erikson so readily secured acommitment of $36,000 on June 29,before the shutdown was announced,in itselfcompels the conclusion that Respondents' credit was good,35 that Respondents knew'°Respondents produce no canceled checks or other records to show that the lists ofchecks paid that day covered other items32This is the western half of the manufacturing combine mentioned in the discussionof Witherite's discharge hereafter."The contract was actually signed, and the advance made, in August.a+The current running expenses,aside from payroll, to which Erikson and Richardsreferred in their testimony were in the main- the costs of benefits given to employees, andincluded hospitalization, free coffee service, paid holidays and vacations, etc.However, itis inferable that Respondents had sufficient funds at all times to meet these expenses, forRichards admitted they had "relatively little" bearing on the financial condition of thecompany, as they continued even during the shutdown85 Erikson testified that at the end of March 1956, Respondents had- a claim of about$60.000 against Aluminum Model Toys (AMT), for merchandise delivered, which heconsidered uncollectibleRespondents point to this as evidence of their inability tocollect-funds. -The record shows, however, that when AMT appeared to be in bad financial487926-59-vol. 121-31' 466DECISIONSOF NATIONALLABOR RELATIONS BOARDthiswhen Richards stated lack of fundsas a reasonfor the shutdown, and hencethat he made the false statement to conceal the true reason for the shutdown.Other aspects of Respondents' operations and financial picture before the shutdowncompel the same conclusion.Respondents' financial statements show that they hadbeen able to borrow $5,000 in March and an additional $5,000 in June from theiraccountant, one Sheeley; the total sum was carried on the books as a secured long-term liability.Early in April, Erikson borrowed $25,000 from one Defever on hispersonal note; the proceeds were used in the business, credited to Erikson as aportion of his capital investment, and carried as a deferred capital liability of thebusiness.From March to the end of the year, Respondents carried current andlong-term liabilities averaging over $200,000, on some of which they made regularmonthly payments on principal.There is no proof that any of these creditors,or others, called their loans or took other action requiring Respondents to pay off$33,000 or any similar portion of its debts.The liquidity of the business in June isalso shown by the facts that (1) the partners in that month withdrew $8,067.34 fortheir personal use, although they normally drew only $750 a month, and to the end ofthe year their total withdrawals were only a little over $18,500; and (2) Respondentscollected almost $60,000 of current accounts receivable, giving its customers averagediscounts of 2 percent, totaling $1,524.35, on about $30,000 worth of those accounts.Respondents' liquid condition continued in July, for in that month they gavesimilardiscounts totaling $2,062.97, covering about $40,000 of collections.The contention that Respondents had no orders, could not move inventory, andwere running out of work, is deprived of substance by the fact that their balancesheets show that:(1) Their accounts receivable for July increased by about $8,500over the total for June; (2) charge sales for July were $62,481.25 as against$59,069.99 for June; the increase for July occurred in only 3 weeks of production,whereas the plant was operating 4 full weeks in June; and (3) inventory on hand onJune 30 amounted to $99,308.72, which is about $11,000 less than May 31 inven-tory of $110,741.31, and does not appear out of line with July 31 inventory of$84,072.51, August 31 inventory of $88,860, September 30 inventory of $116,223,and December 31 inventory of $101,206.48.38These facts indicate that businesswas improving somewhat, rather than falling off, and that Respondents were able todispose of inventory despite the normal seasonal slump in the early summer months.37In addition, the record shows that the plant, which had been operating 5 days a week,went on a 6-day week starting August 20, 1956, and on a 7-day week starting Septem-ber 10, 1956.Finally, Richards admitted that prior to the shutdown Respondentshad enough materials on hand to continue operations, and the record shows thatduring the week of shutdown, Respondents' production continued at about 25 percentof the plant capacity, and some products were actually packed and shipped, in orderto convert inventory into cash.According to Richards, this production was plannedbeforehand for the purpose of "balancing out" unit inventories, and assembling com-plete units for immediate delivery on any orders which Erikson might bring in, andthe record shows that Respondents kept 3 foremen and at least 1 other male em-ployee busy 4 or 5 hours a day running 2 machines during the shutdown.Respond-condition about June, its creditors, including Respondents, held a creditors' meeting aboutJuly 1. at which a composition of AMT's debts was arranged, to stave off bankruptcy,and AMT has been paying down its debts ever since. In addition, the existence of theAMT account receivable did not prevent Erikson from procuring the $36,000 loan onJune 29, and the debt did not long remain uncollectible, for the record shows that thedebt was reduced to $43,358 by May 31, and AMT has been reducing the principal amountby monthly payments since August 1956, so that on December 31, 1956, it owed Respond-ents $18,544 62.Finally, when Revell-AMT split up as of June 4, 1956, and in the processdivided its assets, Respondents readily waived any lien on valuable materials and dies ofthe combine in their hands arising from their claim against AMT, which in itself indicatesthat Respondents were apparently not concerned as early as June 4 about the collectibilityof the AMT account.BOAnother indication that the inventory figure just before the shutdown was notabnormal lies In Erikson's testimony that a substantial Increase in Inventory from$73 360 27 on March 31 to $110,741.31 on May 31 was caused by Respondents' manu-facture of certain products during the slack period, long prior to delivery schedules ofsome customers, In order to keep employment level ; such products are stockpiled untilcalledfor by thecustomers.87This ability to move inventory during the slackseason Isall the moresignificant inthe light of the testimony of Orahoske,an oldhand in the plastics Industry, to the effectthat the slacksummermonths constitutea "buyers market" In thatindustry,duringwhich the competitiontomaintain sales and production is greater than at other timesof the year. DETROIT PLASTIC PRODUCTS COMPANY467ents offer no credible reason why they did not retain 25 percent of their seniorproduction employees on the payroll for this work.Their failure to do so affordsfurther support for the conclusion that the layoff of all production workers occurredfor other than economic reasons 38With regard to new business, Richards testified that during the shutdown Erikson,was out on a selling trip in local areas.He produced 3 orders for products, dated inithat period and totaling about $1,570. I am convinced, however, that these few,orders do not present the true picture of Respondents' orders on hand or in prospectduring the shutdown. If they were the only unfilled orders on hand, and Respond-ents were then running production at about 25 percent of capacity,usingonly super-visory and a few other male employees, this backlog would hardly have justified,recall of its normal production staff on July 10.Hence, there must have been someimpending economic justification for their recall.Respondents failed to producesales ledgers for this period, which would have reflected any oral orders or otherbusiness not recorded in formal purchase orders, but their operating statement forthe month of June indicates charge sales of over $59,000 in that month, the July'statement shows charge sales of over $62,000 for that month, and in August thatfigure rose to over $75,000.As Respondents produced no detailed records in sup-port of these figures, the inference is warranted, and I find, that they represent agrowing dollar volume of new unfilled orders which came in during those months.Another indication that Respondents' business was growing, rather than falling off,in this period lies in the admissions of Erikson and Richards that their work forcehas grown steadily since 1954, subject to seasonal fluctuations, and they hired newemployees from July 10, 1956, onward in the process of building up their staff.All of the above facts and figures depict the opposite of a plant in poorfinancialcircumstances, short of funds, and running out of work, and in that respect constitutea substantial refutation of Respondents' reasons for the shutdown announced at thetime and presented at the hearing.Absent a compelling and proven economicnecessity, the motive for the shutdown must lie elsewhere.Considering that Re-spondent had already taken various coercive steps to combat the unioncampaign,including threats to close the shop rather than deal with the Union; that thereasonsfor the shutdown announced to employees were false and known as such to Respond-ents, hence were obviously a pretext; that Richards announced an indefinite shut-down, while at thesametime detailing many benefits they had been receiving, butfailed to mention the fact that the plant would actuallycontinuein operation; thatRespondents continued production at a reduced rate during the shutdown by use ofnonproduction personnel; that the shutdown came when the union campaign wasincreasing in tempo, and that it was an unprecedented move in the history of the busi-ness,Iam convinced and therefore find that Respondents announced and put intoeffect the plant shutdown, not for bona fide economic reasons, but as part of theircontinuing effort to coerce and restrain employees from assisting the Union's cam-paign.The announcement of the shutdown under such circumstances was coercive,and the actual shutdown thereafter amounted to a discriminatory lockout, all in viola-tionof Section 8 (a) (1) of the Act, and I so find.394. "The Truth Teller"Respondents prepared and distributed to their employees on August 8, 1956, aleaflet entitled "The Truth Teller."After stating some figures regarding their profits,Respondents wrote in it the following:We feel certain that many of you will be happy to know that we have abureau of the United States Government on our side.They are the NationalLabor Relations Board.When we asked them about the charges theUNIONasRichards'testimony that foremen were kept at work to prevent their loss to com-petitors in the industry is beside the point, for they could have been kept on normally forsupervisory and other work if production had been handled by a normal complement ofproduction employees;and his story that hopper boys were retained because they were intraining to become production men does not hold water, because presumablytraining ofhopper boys went on even when regular production employees were at work.89 SeeMonroeFeed Store,110 NLRB 630,634-637, enfd.237 F. 2d 116(C.A. 9)and ef.Shovel Supply Company.118 NLRB 235.In view of the context of Richards'recitation at the June 30 meeting of benefits givenemployees,I make no finding that such recitation amounted to a promise of benefits in,violation of the Act.I am convinced that be listed the benefits only in order'to build upa picture of a failing business, and that the recitation was not intended,or reasonably,calculated,to convey to employees the idea that such benefits would be continued if theyrenounced their union affiliation. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas filed in behalf of the six ex-employees who were discharged from DetroitPlastic Products Co., they said theemployer has and will continue to have theright to hire and fire any employee on the payroll.However, to be fair aboutthismatter, we are going to allow everyone to vote, if there should be a vote.Of course we reserve the right to challenge any vote.General Counsel argues that these statements amounted to a distortion of advicefrom the Board, and of the law itself, in a manner calculated to lead employees tobelieve that Respondents could discharge them at pleasure, and they would be with-out redress before the Board,`and that such statements amounted to a threat of dis-charge,for union activity, and a restraint upon and interference with employees'rights to engage in concerted or union activity, in violation of Section 8 (a) (1) ofthe Act.General Counsel also argues that the deliberate nature of the threat isshown by Respondents' refusal to comply with a request of the Regional Director toclarify the misstatements in the document.Erikson testified regarding the genesis of the "Truth Teller" as follows: He readseveral union leaflets charging Respondents with "senseless" discharges, and inaddition he received numerous complaints from foremen that the employees were"defiant" during the union campaign and hard to control, so that foremen found itdifficult to get proper production and good quality of work from them; and foremenasked him if they still had power to discharge employees, after workers indicatedthey could not be discharged during a union campaign.These queries promptedErikson to ask an employee of the Board's Seventh Regional Office if it was stillthe prerogative of management to hire and fire employees, and that agent said thatitwas.Erikson and Richards then prepared and issued the "Truth Teller."Heexplains that the statement that the Board is "on our side" was intended to conveythe impression that the Board was "impartial," in that it was "on our side as wellas the Union's side, in labor relations," but he admits the document does not saythat, and charges this to his "inadequate ability to express myself."He says hemeant to say that the Board was "on our side" insofar as the Board agreed thatmanagement still had the right to hire and fireas such,but that he expressed itpoorly, and he admits, "It goes without saying that we cannot fire for or dis-criminate for organizational purposes."He also stated that Respondents hadalready posted a notice to that effect pursuant to Board order in the prior unfairlabor practice case,40 and that it was a well-known fact in the plant that employeescould not be fired for union activity.The record also shows that: The RegionalDirector for the Seventh Region received a copy of the "Truth Teller" from theUnion, and on and after August 17, 1956, requested Respondents at various timesto send to the Regional Office, and distribute to their employees, an explanatoryletter clarifying the "Truth Teller" by indicating that the statement as to theEmployers' right to hire and fire, in its context, was not concurred in by theRegional Office, that the Board was neutral as between employers and labor organi-zations, and disclaiming any contention that an employer could discharge employeesbecause of union membership or other activities protected by the Act.After pro-curing advice of counsel, Respondents declined to issue the clarification in theform requested by the Regional Director, but suggested Board investigation of theunion claims which provoked the "Truth Teller," which might be followed by anappropriate letter issued jointly by the Union and Respondents.Respondentshave never issued or distributed any document clarifying or otherwise pertainingto the "Truth Teller." It is clear from these facts that (1) Respondents haveelected deliberately to stand upon the quoted statements from the "Truth Teller,"although 'admitting that they do not indicate that the Board is impartial in thiscase, and (2) although their statement as to management's right to hire and fireis correct so far as it goes, it is subject to the established statutory limitation thatthe employer cannot discharge for union or organizational activities.In thisrespect, the paper told a half-truth about the state of the law 41 It is also apparentthat the paper contained a false satement insofar as it stated that Respondentsasked the Board about the charges filed by the Union on behalf of six discharged40 See Decision and Order in Case No. 7-CA-1157, 114 NLRB 1014.u The omission of the statutory limitation on the right cannot be excused by the noticeRespondents posted in the earlier unfair labor practice case, for that notice only apprisedemployees that Respondents could not "threaten our employees with reprisals because of,or interrogate them as to, their membership in any labor organization," nor in any likeor related manner interfere with, restrain, or coerce employees in the exercise of therights enumerated in Section 7 of the Act. The notice makes no mention of discharges ofemployees, as such, nor of the statutory prohibition against discharge of employees forunion membership or other concerted activities. DETROIT PLASTICPRODUCTS COMPANY469employees,as a preface to the Board concurrence in their statement or manage-ment's continued hiring and firing prerogative.Erikson's testimony indicates thathe asked the Board agent a bald statement about the management prerogative,withoutreference to the pending charges.As he states it in the "Truth Teller,"however, employees could easily get the impression that the Board agent reiteratedmanagement's prerogative ina discussion about the charges,which the employeesmust have known were under investigation.The question here is whether the deliberate publication of a half-truth aboutthe law, coupled with the partially false statements as to the nature of the dis-cussion with the Board,and ending with the conclusion that the Board is "on ourside," violates the Act.The Board has uniformly held that, absent threats or otherelements of intimidation,itwill not undertake to police or censor campaign propa-ganda put out by either side in an election campaign,but will leave to the goodsense of the voters the appraisal of such matters, and to opposing parties the taskof correcting inaccurate and untruthful statements.Comfort Slipper Corporation,112 NLRB 183;L. G. Everist, Inc.,112 NLRB 810, 811;Stewart-Warner Corpo-ration,102NLRB 1153, 1156-1158.The exception to the rule (aside fromthreats or other coercion)occurs where the propaganda contains forged materialor involves campaign trickery or other conduct so misleading as to prevent em-ployees from making a proper evaluation of it and thus impairs their ability tomake a free and uninhibited choice of bargaining representative in the election.Merck & Co., Inc.,104 NLRB 891;Tuttle & Kift, Inc.,118 NLRB 125. Underthis rule, campaign propaganda which includes exaggerations,inaccuracies,partialtruths, name-calling,and falsehoods,while not condoned,may be excused if it isnot so misleading as to have the effect on employees noted above.TheGummedProducts Company,112 NLRB 1092;Comfort Slipper Corporation, supra.Tested by the above rules, I am of the opinion that, while Respondents' state-ments in the "Truth Teller" quoted above on the basis of Erikson's talk with aBoard agent are not to be condoned,they do not amount to coercion of employees,for several reasons.First,Respondents truthfully gave the source of the officialconcurrence in the statement of their bare legal right, so that the employees knewthe source was the Regional Office and could easily check with that office, eitherthrough their Union or directly, to determine whether their employer had toldthem the whole truth about the law. Second, the Union did not permit the half-truths in the "Truth Teller" to go unchallenged.After apprising the Regional Officeof the document,the Union sent a letter to Erikson and Richards on August 20;1956,and distributed copies of it to the employees on the same date, in which itanswered and commented on the "Truth Teller"at length,calling attention to itsalleged false statements as follows:Your statement about the National Labor Relations Board is a ridiculouslie and you know it.Had you called the Board they would have told youthatYOU CANNOT DISCHARGE ANY EMPLOYEE FOR UNIONACTIVITY. The truth is that you CANNOT FIRE AN EMPLOYEE FORUNION ACTIVITIES even when there are no Election Drives in progress.Don't you make your "Truth Teller" so apparently a liar.Your statementthat you are going to be big-hearted and allow the discharged employees tovote.The truth is that you cannot prevent the discharged employees fromvotingwhile theircases are pending andthey will bependingall of the wayto the United States Supreme Court,ifnecessary.You are notfoolingwiththe "Toy and Novelty Workers" Union. If the Truth is not too Foreign toyour makeup let me suggest that you become more familiar withthe Art ofTelling theTruth, fora refreshing change.In a leaflet distributed to the employees sometime in September,the Union statedthe following:We will not tell you a falsehood!We can prove the truth of every statementmade aboutthe AFL-CIOPlasticWorkers Union.We challengeanyonetodisprovethem factually!The same cannot be said about the company as the "Truth Teller,"contends.Itwill be proven in the very near future that the N.L.R.B.isnot on anyone'sside-the N.L.R.B. is an Agency of the Federal Government established toprotect the rights of all citizens.Third,the record shows that the two paid union organizers were constantly direct-ing and supervising the activities of the union adherents during the campaign,advisingthem as to their rights under the law while engaging in organizational activities bothwithin and without the plant.It is clear from these facts that for over a monthbefore the election,the employees had before them the full story as to their employers' 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDright to hire and fire: the employer had emphasized its bare legal right in its release,and the Union had emphasized the limitation on that right in its countering leaflets.If the employees had any doubts on the whole subject, they could easily have beenresolved by inquiry at the Regional Office which was as accessible to them and theirUnion as to Respondents.Hence, the employees were in a position to decide forthemselves long before the election whether or not Respondents were telling thewhole truth, and whether the opinion that the Board was on the "side" of Respondentswas true or merely a boast or exaggeration.On the latter point, the Union's leafletsemphasized that the Board was "not on anyone's side," but was established to pro-tect the "rights of all citizens."Thus, the union propaganda tended to neutralizeany coercive impression that Respondents' propaganda may have given the employees,to the effect that they were completely without redress if discharged like the unionadherents named in the union charges.Under all the above circumstances, I aminclined to the opinion, and therefore conclude, that the deliberate half-truths pub-lished by Respondents, considered in their entire context, were not so misleadingas that the employees were unable to evaluate them as partially true, partially falsecampaign propaganda of Respondents.For the same reasons, and considering theUnion's earlier announcement to the employees in July that it was filing unfairlabor practice charges based on some of the earlier discharges discussed hereafter,I am unable to conclude that the statements quoted above were clearly calculatedto put employees in fear of discharge or other reprisal because of their union orother concerted activities.Hence, 1 conclude and find that such statements did notviolate the Act.SeeStewart-Warner Corporation, supra.In the "Truth Teller," Respondents also told their employees the following, inpertinent part:This paper is one of a series that will be printed in an effort to keep theemployees of Detroit Plastic Products informed accurately and truthfullyduring the current organizational activities.We are looking for more reportersfor our paper. Just recently one of our young reporters told us that two ex-employees have been staying up late nights passing out propaganda tootherplants.Undoubtedly they are being paid for this work.We wonder how much.We understand one of them will get $1200.00 if the union gets into DetroitPlastic Products.The purpose of this paper is to give you the facts and all the loyal reporterswill do everything we can to protect you from the strong-arm and propaganda-spreading people we are dealing with.Another edition will be out soon.The next edition will deal with the factsof why several employees were dismissed recently and exactly what chargesthe union has talked them into making against Detroit Plastic Products Company.General Counsel argues that these statements conveyed the impression thatRespondents were engaging in surveillance of employees'union activities and weresoliciting employees to report on such activities,and that such statements violatedthe Act.With,regard to the statements, Erikson said Richards was his only reporter.When asked if he was making an open invitation to employees,to act as his"reporters,"Erikson replied in his testimony:Well, I don't think that we can take a concise,area here and discuss it. Ithink we have to look at this thing in the over-all picture.You must realize aspublic relations in our company we don't have a whole staff of people doingit.It depends upon Mr. Richards and myself to keep the employees happy atall times and to do the things that are necessary under employees relations.The union had a number of people that were used as reporters for them intheir propaganda sheets that they put out, and we merely took this in a jokingmanner, that here once again we are choosing up sides, as foolish as it may seem.From a reading of the Union's propaganda leaflets, it is evident that the Union waskept well posted about occurrences in the plant, including the discharges of employeesand other activities of Respondents discussed herein.Although its propaganda doesnot state the source of that information, it is obvious that it must have come tothe Union from its plant committee and other union members and adherents. It isalso clear from the record that throughout the campaign there was open, un-hindered discussion about unionism, and the Union in particular, among employeesand between them and management, and that Erikson received continual informationboth from employees and supervisory officials about these discussions and the senti-mentsof specific employees on the subject.Hence, in a broadsense,both Respond-entsand the Union had "reporters" keeping them advised about the course of theunion drive and employee sentiment in the plant throughout the campaign.Fromthe complete freedom of discussion allowed, it is also fair to infer that employees DETROIT PLASTICPRODUCTS COMPANY471who spoke up for the Union knew that their views and activities were known tomanagement. In fact, Erikson's own discussions with some members of the or-ganizingcommittee found above, in which he indicated he knew which employeesfavored the Union, makes this clear.General Counsel does not claim that Re-spondents' receipt of information in this manner, whether from employees or super-visors, denoted surveillance.In these circumstances, the statements in the "TruthTeller" indicating that Respondents were getting information from various "re-porters," and that they were seeking more "reporters" for the purpose of giving theemployees the true facts about the Union in future issues of the "Truth Teller," inone senseappears to be merely a recognition of'the free flow and exchange of in-formation, ideas, and sentiments which prevailed in the plant and which in itselfdoes not denote any violation of the Act.However, these statements, coupled withthe final assurance that "all the loyal reporters will do everything we can to protectyou from the strong-arm and propaganda-spreading people we are dealing with,"when taken together, in my opinion were also reasonably calculated to foster theimpression among employees that Respondents had a group of persons, presumablyemployees, loyal to management who were gathering information about the Unionand its adherents and reporting it to management, and that Respondents weresolicitingother employees to do the same. Such remarks, like actual surveillance,are well calculated to intimidate employees and restrain them from exercising rightsguaranteed to them by Section 7 of the Act. I conclude and find that, by thestatements quoted above, Respondents further coerced employees in violation ofSection 8 (a) (1) of the Act.42C. The discharge of Catherine ElkinsCatherine Elkins was hired by Respondent on May 28, 1956. I have found thatat the time of hiring, she was illegally interrogated by Personnel Manager Richardsabout her union sympathies, and that she indicated she was neutral on that subject.During her employment she worked on the afternoon shift as a molding press op-erator under Foreman Henry C. Frank.After the union campaign started, Elkinsjoined the Union, was made a member of its organizing committee at the first meeting,attended all other union meetings, andopenly solicited employees to join the Union,both within and without the plant, during nonworking hours.Elkins was hired as a probationary employee for 30 days, in accordance withRespondents' customary practice.She was discharged on June 21, 1956, withinher probationary period.Her dismissal slip contained only the notation "Dis-continuanceof employment." She was never given a specificreason for herdischargeby her foreman or any other official of the employer.The amendedcomplaintcharges that Elkins was discharged for her union activity.An essentialelement of such a charge is that the employer had knowledge of herunionactivity.There is no direct proof whatever that Respondents knew that Elkinssigned a unioncard, nor is there any specific admission that they knew of her otherunion activitiesnoted above.Elkins admitted that when she solicited in the plant,no one other than the employees she solicited was present.To prove therequisite,knowledge, General Counsel relies on the circumstances that: (1) Prior to the dis-charges in question, Respondents had engaged in continuous interrogation of em-ployees and applicants for employment about theirunionactivities and sympathies;(2) this was a small plant in which discussions about unionism had long beencarried on openly among the employees, and by them with their supervisors; and(3) testimony of Watson attributing to Richards direct knowledge of Elkins' ap-pointment to the organizing committee.The circumstances found above that (a)Erikson and Richards knew, or claimed to know, the identity of various unionadherents during the 1955 campaign, (b) Richards' and Erikson's comments aboutthe outcome of that election indicating similar knowledge, and (c) Richards' illegalinterrogation of new applicants for employment early in 1956, make it clear thatRespondents displayed great interest in the union sympathies and activities of theiremployees during the 1955 and 1956 campaigns and took various steps to keepthemselves well posted on that subject.The record also shows, and I find, thatduring the 1956 campaign employees freely and openly discussed the pros and consof unionism among themselves and with their supervisors, including Erikson himself.Erikson admitted that: From the outset of the 1956 campaign, he had talked freelywith workers about their union views, had often broached the subject himself by42Cf.Knickerbocker Plastic Co., Inc.,96 NLRB 586,587.I find no substantial proofin the record that Respondents actually spied on union meetings or other employee con-certed activities.Hence I shall recommend dismissal of the amended complaint to thatextent. 472DECISIONSOF NATIONALLABOR RELATIONS BOARDreciting the benefits they were receiving, and had gathered from many the impressionthat they were happy at the plant without joining any international union.Duringthe present and prior union campaigns, he had many talks with foremen about theattitude they should take toward employees with regard to discipline and discussionof unions, and in these discussions names and activities of specific employees wereoften mentioned. In the present campaign he received reports from foremen, andfrom production employees, about the union sympathies of other employees, andhe names at least nine employees, aside from the dischargees discussed herein, whoseunion adherence he learned from such sources. In addition, it is clear that he se-cured, or tried to secure, the same information about others during his illegal inter-rogation of them found herein.He admits that his talk with Romesburg followingthe June 9 meeting at her home was occasioned by the fact that he had heard"rumors" in the plant about her organizing activities and remarks to employees atthat meeting.Finally, Erikson's knowledge of the identity of active union adherentsis shown by his angry remarks to Romesburg, within hearing of Elkins, about 11days before the latter's discharge, when he said he knew the girls who were "forthe union," naming 3 active union adherents, and would discharge them. I amsatisfied from the above facts and circumstances, and therefore find, that RespondentPartnership was aware of Elkins' adherence to the Union before her discharge 43Respondents claim that Elkins was discharged for good cause. In support thereofRichards testified that Elkins was discharged during her probation solely on therecommendation of Foreman Frank, which Richards accepted and acted on in thenormal course without further or independent investigation. I find from Richards'credible and uncontradicted testimony that: During the probation period, it is theduty of the foreman to watch and evaluate the performance and overall attitude ofthe new employee, with regard to quantity and quality of production, ability to takeorders, attitude toward safety requirements, and all other pertinent factors.Atthe end of the probation period, the foreman has the sole right to decide whetherthe employee shall be retained or not.His decision is accepted without questionor investigation by management, unless the discharged worker protests or appealsto Erikson or Richards, in which case either will review the decision. In Elkins'-case, Richards acted on Frank's discharge recommendation without further review,because Elkins never appealed to him or Erikson after the discharge.The record shows that, prior to her employment with Respondents, Elkins -hadseveral years of experience in operating presses and other machines in other plants,that during her employment at Respondents' plant she got along well with her co-workers, had no trouble in learning to operate the molding presses and in maintain-ing her production, that Foreman Frank found no fault with her work or attitude,but told her almost daily that she was meeting production requirements.Richardstestified, and Respondents conceded at the hearing, that his examination of Elkins'production records since the discharge indicates that her production was satisfactoryas to quantity, and he could find no evidence pointing to poor quality.As to thereason for discharge, Richards testified that: In the summer and early fall of 1956,he had occasion to conduct a general investigation of the conduct of Frank, asforeman, and took a written statement from him in September 1956, about hishandling of various employees, including Elkins and Bessie Pappas, and that herecalls that, as to Elkins, Frank's statement had "something to do with an accidentrate, or a potential," and that "she might have had a high accident potential," whichRichards considered very serious.However, Frank, who was discharged by thePartnership in October 1956, was not called by Respondents to support Richards'vague testimony on this point, nor to explain his own reasons for the discharge, nordo Respondents produce Frank's written statement on the subject.There is noproof, nor claim, that Frank was unavailable to testify.Richards' vague testimony,standing alone, falls far short of meeting, much less overcoming, the preponderanceof credible testimony, and Respondents' own admission, demonstrating that Elkins'work was in fact satisfactory.Richards also admitted that Frank erred in discharg-ing several probationers, including Elkins and Bessie Pappas, who were not atfault, and that Respondents would entertain applications for employment from themas new employees. Since Respondents are fully responsible for the actions of theirforemen in discharging personnel, it follows, and I find on the basis of all of theabove testimony, that Elkins was not discharged for a real cause, as claimed by43 In view of the admissions of Erikson, and 'other facts, noted above,I find it un-necessary to resolve or make findings on conflicting testimony of Watson,the unionorganizer, and Richards about their discussion outside the plant on June 19, 1956 In thelight of Erikson's admissions, I do not credit testimony of Richards to the effect thatsupervisors had been ordered to remain neutral during the campaign,and to hold nodiscussionswith employees about unionism. DETROIT PLASTIC PRODUCTS COMPANY473Respondents.However, Richards testified without contradiction, and I find, thatthe Partnership hired Frank, knowing that he had been active in a union in a plasticplant in St.Clair,Michigan, and was prounionin sentiment.From this testimony,Respondentsargue that his prounion backgroundalonewarrants the inference thathe wouldnothave discharged Elkins for union activity in the course of the unioncampaign.The contention thus comes to this: Lacking good reason for the dis-charge of Elkins, and admitting that Respondent was mistaken in discharging her,and lacking clear proof of Frank's personal motive in doing so, his prounion back-ground requires the negative inference, that it wasnotfor her union activity oraffiliation.Since there is no proof that Respondents ever told Elkins, or anyone else, theexact reason for her discharge, the issue must turn on whether the inferences to bedrawn from circumstances cited by General Counsel which point to a discriminatorydischarge are offset by the contrary inference which may be drawn from Frank'sprounionbackground.Respondents' general hostility to the union campaign isclearly evidenced by their illegal interrogation of Elkins and other employees andthreats to close the shop and to discharge known union adherents, of whom Elkinswas one.The desire and intent to discharge union adherents is inferable fromsuch illegal conduct, andsinceI have found that Erikson was aware of the identityof the active union adherents, including Elkins, it is likewise inferable that the earlierthreat to discharge known union adherents, which specifically included Vadasy andWitherite who shortly became members of the committee and were later illegallydischarged, as found hereafter, also encompassed Elkins, even though he nevermentionedher bynameIn my opinion, these facts and circumstances, and theinferencesarising from them, followed by Elkins' discharge, establisha prima faciecase of discriminatory discharge which required Respondents to go forward withconvincing proof in rebuttal that the discharge was for good cause. Instead, Re-spondentsnow change their defense, admitting that there was no good cause for thedischarge, and that it was made in error.They place all the blame on Frank, andrely' on Richards' vague recollection, unsupported by records, that Frank mighthavecited a possible "accident potential" of Elkins to Richards as the reason forhis action.But,Respondents' failure to produce Frank to testify on this vitalpoint,or to show that he was unavailable to testify, or to produce the "written"statementwhich he is alleged to have given Richards, warrants the inference thatneither his testimony nor his statement, if produced, would support Richards'story.Respondents' present argument that the discharge was anhonestmistake,and not based on ulterior motives so far as topmanagementwas concerned, doesnot impress me as sincerebut as a last-minute expedient, for several reasons.Theoriginal charge herein, alleging that Elkins was illegally discharged, was filed withthe Board on June 25, 1956, 4 days after the event, and served on Respondents thenext day.Richards says he discussed the discharge with Frank in September. IfRichards had suspected then that Frank had erred in his treatment of Elkins, in-vestigation of her production records and general performance at the time wouldhave convinced him of it, as it did when he made the investigation just before thehearing.IfRespondents had been sincerely desirous in September or October ofcorrecting the error into which they had been led by Frank, they could have doneso by offering immediatereinstatementto Elkins.The fact that they failed to doso, and that Richards even testified at the hearing that he would consider an appli-cation from Elkins then only as a new employee, convinces me that her dischargewas notan honest error, but if anything was a deliberate action taken by Respondentsfor aspecific reason. It is inconceivable to me that they would have discharged apromisingprobationer like Elkins who had a satisfactory performance record, withoutany reason at all.The only reason disclosed by substantial proof in the recordis the desire and expressed intent of management from the outset of the union cam-paign to rid itself of known union adherents.Hence, I am of the opinion thatGeneral Counsel'sprima faciecase of discriminatory discharge has not been rebuttedby the vague testimony and shifting defenses offered by Respondents, and I concludeand find that Respondents discharged Elkins on June 21, 1956, because of herunionaffiliation and activity, and that such discharge tended to discourage mem-bership in the Union, and thereby violated Section 8 (a) (3) of the Act.Thesame conclusionis strengthened by anexaminationof similar action and contentionsof Respondents in, the case of Bessie Pappas, another probationer discharged by Frank.D. The discharge of Bessie PappasBessiePappas was hiredon June14, 1956, and worked on the afternoon shift underForeman Frank until her discharge.During her hiring interview with Richards, hetold her the Partnership had had union trouble before, and was having similar trouble 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDagain,-and did not want to "bother with it."He also said that another employee,Margaret England,"probably told you all about it," and Pappas admitted thatEngland had,and said she (Pappas)was not interested in the union,only in thejob.Richards replied that she was hired,and "you have a steady pay check com-ing."Pappas joined the Union sometime after she was hired,and attended thethird union meeting held on July 7, 1956.So far as the record discloses,she en-gaged in no other union activity before her discharge.Pappas was laid off on June 30, 1956,in the general layoff of female employeeswhich will be discussed hereafter.On July 9 or 10,1956,within her probationaryperiod,Respondents discharged her by mailing her a "Probationary period report,"dated July 9, 1956, and signed by Richards,which read:Your foreman,Plant Superintendent and Personnel Director have evaluatedyour work since you joined this company on 6-13-56.This evaluation is asfollows:Disapproval for continued employment.Remarks: Failure to meetminimum production standards 44At the outset,I find that the Partnership violated Section 8 (a) (1) of the Actby (1) Richards'statement to Pappas that England had probably told her all aboutthe union trouble, a form of a leading question which was calculated to, and infact did,elicit an admission from Pappas about her union discussions with otheremployees,and her own views about unions; and(2) Richards'statement to herthat she had a "steady pay check coming" after learning she was not interested inthe Union;in its context,itamounted to a thinly veiled illegal promise of steadyemployment to a temporary,or probationary,employee,if she adhered to herprofessed indifference to the Union.As in Elkins' case,Respondents at first claimed that Pappas was discharged forgood cause, but at the hearing admitted through Richards'testimony that her pro-duction records indicated satisfactory production,with no evidence of poor quality,and that Frank's recommendation for the discharge,on which Richards says heacted without question or investigation,had been in error.I find from credibleand uncontradicted testimony of Bessie Pappas, Madeline May,and McKennon thatafter her break-in period,Pappas' production was on a par with that of other, moreexperienced workers doing the same work,and that Foreman Frank-often compli-mented her on her work.On these facts, and Richards'admissions,I find that BessiePappas did satisfactory work during her employment,and that the reason for dis-charge stated on her dismissal report has no basis in fact.Respondents present two real defenses in Pappas'case:first,complete ignoranceof her union affiliation or activity,and second, the negative inference from theprounion sentiments of Frank, who discharged her, that,whatever his reason forthe discharge,itwasnotfor her union activity.On the issue of knowledge,the record shows that while Pappas was a union adher-ent, her union activity was minimal,for she attended only the third union meeting,held during the June 30-July 10 layoff.There is no direct proof that Respondentsknew of her affiliation with the Union,or of her attendance at that meeting.Theonly direct knowledge Respondents had on that subject was to the contrary,gleanedfrom her own statement to Richards that she was not interested in the Union, andthis fact alone rebuts any inference of employer knowledge of prounion activity inher case which might otherwise be drawn from Respondents'illegal interrogationof her,or of other employees and applicants for employment.General Counselcontends that an inference of employer knowledge can be drawn from the free andopen discussion of unions in the small shop during the union campaign.However,this is only one factor which tends to support that inference,and it is of doubtfulvalue in her case, where there is no proof that she engaged in such open discussionin the plant.Of course,Erikson admitted he learned of the employees'sentimentsabout the union generally from his open discussions with them,and his remarksand threats made to Romesburg,as found above, indicate that he knew the activeunion adherents;but there is no direct proof that he ever talked to Pappas on thatsubject,or learned from others of her union affiliation.Having observed her rathershy and retiring demeanor on the stand,and the fact that-she spoke English slowly,with some difficulty and with a foreign accent,and was far from being a volublewitness, I consider it more likely than not that she engaged in little or no uniondiscussion with other employees or with management officials which would tendto reveal her union views.Nor does the fact that Pappas was discharged for a reasonnot justified in fact,only 2 days after she attended the third union meeting, whichwas her sole, open act of union support,compel an inference that Respondent knew44 These findings are based on credited and uncontradicted testimony of Pappas, anddocumentary evidence. DETROIT PLASTIC PRODUCTS COMPANY475of that activity and discharged her for it.At most, the factors cited by GeneralCounsel, which relate to facts and circumstancespriorto the discharge,raise astrongsuspicion that her dismissal was for a discriminatory reason, butsuspicionis not proofsufficient to supportevena primafaciecase.General Counselalso relieson conversations between Richards and AlexandriaPappas, daughter of Bessie, after the discharge, as indicative of discriminatorymotive. I find from credible testimony of Alexandria Pappas, which is corroboratedin part by testimony of Richards, that: Alexandria, who lives with her mother, washired by Richards at the request of her mother on June 15, 1956, and started workon June 18, 1956. She was laid off in the June 30 layoff, and was called backto work on July 10.When she came in that morning, she approached Richardsand asked him if there was any mistake in the fact that her mother had not beenrecalled, since she and her mother had thesamename and lived at the same address.Richards said it was "no mistake," and told her to see him privately in the office.He called her to the office later, and told her that the quality of her mother's workdid not meet their standards.Alexandria said her mother had told her that ForemanFrank and others had complimented her mother on her work. Richards then saidher mother had not put out enough work.Alexandria replied her mother toldher that her production had been on a par with that of other employees, includingIworker of 4 years' service.Richards said, "Is that right?"He then said that,during the layoff, they had taken inventory and checked a lot of rejected production,and discovered that in 10 boxes of her mother's production rejected and returnedto the plant, they found the "pieces were counted wrong," and that during probationthe employer had to "watch for just about everything" and found it easier to letan employee go during probation period than after she had worked there 30 days.When Alexandria was leaving the office, Richards said, "I hope this won't be affectingyou in the same way as it did your mother."About 3 weeks later, Richards called Alexandria to his office, told her he hadreceived a complaint against the company which contained a list of names includingher mother's, and said he could not understand why she was filing a complaintagainsthim.45Alexandria replied she did not know much about that, except that her motherneeded a job badly, and felt she was "let go unfairly," as her work was good.Richards commented that her mother had never come to see him about that, that ifshe had done so, "maybe we could have done something, but it is too late now tocome back, she can't come back now."Alexandria replied they did not know a dis-charged worker could come back and see about getting a job.Richards told Alex-andria,"You are 21 now, you don't have to follow your mother any more, you canthink for yourself."Then he asked her, "What do you think about all this?"Alex-andria replied, "I don't know much about my mother's business, but to be on the safeside,I am favored with the company."Richards replied, "Well, I am glad to hearthat, that's good."Alexandria was working on a press at this time, and continued todo so untilSeptember 19, 1956, when she was transferred to office work in the plantoffice,which she has done eversince.After she started work at the plant, Alex-andria Pappas joined the Union, but never entered into any of the discussion about itin the plant, nor attended any of its meetings.Richards' remarks to the daughter furnish strong evidence in support of the infer-ence that the Partnership not only knew of the mother's union affiliation, but dis-criminatorily discharged her because of it.His statement at the close of theirsecond talk on July 10, that he hoped "this won't be affecting you in the same wayas it did your mother," followed by his remarks in the third conference during dis-cussion of the charge filed by the Union for the mother, that the daughter was ofage, did not have to "follow your mother any more," and could "think for yourself,"and ending with his query as to "what do you think of all this," which drew the replythat she was "favored with the company" in order to be "on thesafe side,"with whichRichards indicated his approval, all occurring during the union campaign, indicatesto me (1) that Richards had learned of Bessie Pappas' adherence to the Union, and(2) that he was warning the daughter that she could avoid the fate of her mother ifshe did not follow in her mother's footsteps and join the Union.The reference to"this" in his second talk, and inquiry as to what she thought of "this" in the third,could only refer to the prevalent union campaign which had been the main subject ofopen discussion in the shop for over a month past; it could not refer to her mother'sperformance as a worker, for there was nothing wrong with either her production orher attitude as a worker, as Respondents now admit; hence, the reference could only4GRichards obviously referred to the first amended charge filed by the Union hereinon July 20, 1956, which was served on the Partnership by registered mail on July 24,1956.That charge alleged that Bessie Pappas and others had been discharged in violationof the Act. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave been to the union campaign and her mother's decision to join the Union.Con-sidering these remarks in the context of the proven animus of Respondents towardthe Union, and their admitted knowledge of the union views of other employees,gathered by both legal and illegal means, I am satisfied and find that Respondentsknew of Bessie Pappas' adherence to the Union at the time they discharged her.Richards' other remarks to Alexandria Pappas found above amounted to a thinlyveiled threat of discharge if she joined the Union like her mother, which led her,when questioned about her own views about the Union, quickly to assure Richardsthat, to protect herself, she would take the same antiunion attitude as the company.The threat and interrogation were both coercive and clearly calculated to restrainAlexandria from openly adhering to the Union, as was her right under the Act.Thefact that she concealed her union affiliation demonstrates the effectiveness of thecoercion.I find that by these remarks, Respondents further violated Section 8(a) (1) of the Act.Richards' first remark to Alexandria about her mother's discharge, that it was "nomistake," coupled with the wording of the dismissal notice signed by him, and fol-lowed in the second discussion by his recital of specific alleged defects in her work,including reference to evidence thereof he claims was found upon a check of rejectedand returned merchandise made by Bessie Pappas, are facts which clearly indicatethat the discharge was a deliberate action of top management 46 It is also clear thatthe reasons assigned by him were false and stated to the daughter to cover up thetruemotive for discharge.Thus, he testified at one point that he personally ex-amined the mother's records after Alexandria's initial protest and found evidence ofpoor quality.He changes his story on cross-examination by stating he had Frankmake the investigation of the records and report to him, and then says that his an-swers to Alexandria were based on "assumptions," and that it was difficult for himto give her "any type of answer on the thing."Finally, he discredits his whole storyby admitting that examination of the mother's work records before trial revealednothing wrong with her work.Again, he shifted his position at the hearing bytestifying in a vague manner that, when he took a written statement from Frank aboutboth Elkins and Bessie Pappas, he "thinks" Frank said something about Pappas' atti-tude toward him, in that she accused Frank of "playing favorites." Pappas admitsthat on June 29, 1956, she accused Frank in a joking manner that he might put ayounger woman on the job in her place, when she got an infected hand, but she saysbe laughed about it and replied that she was still a young woman and doing fine.I find that their discussion on this subject was amicable and entirely in jest, and hadnothing to do with Pappas' work or her general attitude. I consider Richards' refer-ence to it as a last-minute, expedient defense which is without merit.Respondents'claim that Pappas' discharge, while erroneous, was not their fault, is also deprivedof merit by the fact that they have never made any attempt to rectify the error, buthave continually evaded correction of the error by various excuses.Thus, whenPappas' daughter promptly registered a strong protest against the discharge on behalfof her mother, Richards avoided corrective action by charges of bad production whichwere in fact false and which he must have known were such.At most, he intimatedto Alexandria that something might have been done if the mother had protested inperson, and he testified that he did not consider the daughter's protest the same as apersonal application for redress by the mother, sufficient to warrant any investigationor action by him. I consider this excuse untenable, in the light of his self-contradic-tions as to investigations made shortly after the discharge.Further, it seems per-fectly natural for the daughter, still working in the plant, to speak up for her mother,who appeared to me to be rather retiring in nature.Finally, if personal applicationfor reinstatement were essential, it is significant that Richards never suggested to thedaughter on July 10 that her mother should come in to see him, but instead offered aseries of false reasons for the discharge.Again, Richards' remark to Alexandria,after being served with the charge, that it was "too late, she can't come back now"indicates that Respondents were discriminatorily refusing on and after July 24 torectify the error which they blame on Frank, because the mother had engaged infurther protected activity by seeking union assistance in invoking the processes ofthe Board with respect to her discharge.Respondents have in effect maintained thesame stand to date by Richards' refusal at the hearing to consider any application forwork from Bessie Pappas except as a new employee.This attitude in itself is indic-ative of a discriminatory motive, and belies the claim that their error was chargeablesolely to Frank. In addition, there is the overriding consideration that, even if Frank"Richards testified he got the information for the vague remark "failure to meet mini-mum production standards" on the dismissal notice from the foreman, but admitted ineffect there was no meeting between the foreman, the plant superintendent, and him forevaluation of her work, as stated in the notice. DETROIT PLASTIC PRODUCTSCOMPANY477had acted solely without knowledge of top management, his error as supervisor wasstill chargeable to Respondents and would not relieve them from the duty of rectifica-tion, when the facts were brought to their attention.Considering all of the above facts and circumstances, including the shifting de-fenses and excuses advanced by Respondents both before and at the hearing, noneof which are sincere or based on fact, I am satisfied that a preponderance of thecredible evidence in the record considered as a whole supports the conclusion thatRespondents discharged Bessie Pappas on July 10, 1956, because of her unionaffiliation and activity, in violation of Section 8 (a) (3) of the Act, and I so find.E. The discharge of Julia VadasyJuliaVadasy was hired by Respondents in January 1953, and worked on thethird (midnight) shift until her discharge.After working as a packer for afew months, she was transferred to a molding press and worked as a press operatorduring the remainder of her employment.Vadasy signed a union authorization card at the outset of the campaign, wasappointed a member of the plant organizing committee at the first union meeting,and attended the other two meetings.Between June 1 and 16, while awaiting acall from Richards about a packer's job, as will appear below, Vadasy droveWitherite and another employee to work every night, and each night she openlysolicited employees for the Union in the plant lunchroom before the midnight shiftstarted.While so engaged, her foreman, Andrew Orahoske, usually came to thelunchroom to assign employees to their machines for that shift, and on severaloccasions Vadasy had discussions with him about the Union, in which she spokefor the Union and he spoke against it.Vadasy also attended the meeting of em-ployees at Romesburg's home on June 9, 1956, at which she openly supportedRomesburg in advocating affiliation with the International Union.These facts,togetherwithRespondents' extensive knowledge of the union activities andsympathies of many employees and Erikson's threat in the week of June 15, 1956,to discharge Vadasy as found above, make it clear, and I find, that as early as thatweek Respondents knew about Vadasy's union affiliation and activities and hadformed a desire and intent to get rid of her.Vadasy suffered a serious injury to her left hand on January 27, 1956, whiletrying to remove a plastic obstruction from the die in the No. 2 press, which shewas operating that night in place of the regular operator, who was absent 47As aresult of the accident, Vadasy was absent from work about 4 months, during whichshe received extensive treatments in an effort to save the middle finger of her lefthand; the treatment failed, and that finger was amputated on May 14, 1956.OnMay 28, 1956, her doctor told her that the wound had healed sufficiently to enableher to return to work and perform "light work." She called Richards and advisedhim of the doctor's verdict.Richards told her to report to work on her regularshift that night, which she did.On reporting to Foreman Orahoske (who hadworked for Respondent only since May 7, 1956), she told him about the injury,showed him the injured hand, which was not completely healed and still lightlybandaged, and told him the doctor had told her to do only "light work." Orahoskehad several presses running on different products, and assigned her to the No. 2press, turning out small plastic buttons, which he felt would, not be too bulky forher to handle.48He asked her if she could run it, and at first Vadasy refused flatlyto operate it, saying it was the machine on which she received her injury, that itwas not her regular machine, and she could not operate it.He replied that hedid not think he had any other job running which would be easier for her to handle,and suggested she try it and see how she got along, telling her not to "worry. aboutgetting behind," as he would help her keep up with the production.Vadasy ranthe press the entire shift (actually on May 29), but at the end of the shift, herinjured hand was aching and swollen. Several times during the shift, Orahoskehelped her when she fell behind, and by the end of the shift, she was almost keepingpace with the machine cycle 49On May 31, the next workday, the doctor examinedVadasy's hand, and gave her a slip stating, "Request lighter work with left hand;or work favoring left hand for 30 days."Vadasy returned to work that night4* Vadasy's regular machine was No. 5, which she had been operating for about 3 years48Richards had left orders for Orahoske to put her back to work, without specifyingany particular assignment.46 Inrunning thismachine,Vadasy had to open the safety door to the die cavity, re-movethe "spider"or plasticframeholdingthe buttons,and clip the buttons from theframewith a clipper.Being left-handed,she did allof these operationswith that hand,using the rightonly tohold the spider while clippingoff thebuttons.- 478DECISIONS OF NATIONALLABOR RELATIONS BOARD(June 1),but when Orahoske again assigned her to the No. 2 press,she refusedto run it, telling him the doctor had said she could not operate a machine.Orahoskesaid he had no other work for her, but suggested she go down the line of pressesthen operating to see if she could find one she thought she could operate. Shereplied that she could not run apress, and if he had nothing else, she would haveto go home and would talk to Richards in the morning. She went home withoutworking, and saw Richards at the plant that morning. She told him why she hadrefused to run a press, giving him the May 31 slip from the doctor.Richardstold her that the doctor's request would require giving her a full-time job as packer,,the only other type of work Respondents had, which was performed only on dayshift, and asked her if she could do that work on day shift. She said she would.He also reminded her that packing work was seasonal,that summer was usually aslack season for packing, and that she might get laid off.Vadasy said she under-stood that.He then told her that it was not company policy to have employeesperform only packaging work, and that he would have to talk to Erikson aboutchanging that policy in her case to allow her to do only that operation.He saidthat he thought Respondents could probably "open up the policy, change it, andrewrite the policy again,and close it up again,"to prevent hard feelings on the partof other employees.Richards told her to wait, and he would call her after talkingto Erikson about it.The same day Richards sent Vadasy a letter confirming theirtalk, which reads as follows:DEAR JULIA:Kindly allow this letter to serve as confirmation of our discussionwhich took place this morning.As we had discussed we will endeavor to have you assigned to the day shiftas a packer.Since this is contrary to the existing company's policy that everywoman employee must be capable of operating a press, we must first of allsecure permission from the President of the Company to deviate from thispolicy.Providing your request goes into effect you will be assigned to thepacking department.By accepting the newly created job as packer you must realize that if thework load now being carried by the packing department should slacken youwould be subject to immediate lay off.Our objectivein creating this position is to retain you as an employee of thisCompany in spite of your handicap.You will be advised of the out come ofthismatter as soon as possible.Vadasy waited about 3 weeks to hear from Richards,but when she heard nothingfrom him,she assumed a seasonal slump had occurred,as June was normally a slackmonth at the plant,and that she was laid off. She then applied to the State ofMichigan for unemployment compensation.Respondents received notice of herapplication on June 22,1956,and Richards immediately sent her a letter terminatingher employment, in the following terms:DEAR Juu&: In today's mail, we received a copy of your request to theMichigan Unemployment Securities Commission for benefits.As you well know, in my last letter, I mentioned that this company wouldendeavor to change its policy regarding the employment of personnel,for pack-ing operations only.When this matter was brought up with the policy makerand several of the employees, we encountered several difficulties regarding thismatter.Itwas pointed out, that many of the girls who have been working in a dualcapacity of packer and machine operator,would object strongly to a policy ofthis type, even though it be directed specifically to you.The action which you have taken,by applying to the Michigan UnemploymentSecurities Commission for benefits,indicates to us that you are not willing towait until this matter can be settled and this also helps us in making our decisionon this matter.We will suggest that benefits be paid to you and that youremployment in this company is terminated as of this date.Although it is clear from the record that Respondents knew about Vadasy's pro-union sentiments and activity in the 1955 campaign,and that their hostility to anoutside labor organization continued in 1956 and was actively directed against theUnion as soon as it started its campaign,there is no proof that at the outset of thatCampaign,and 'specifically on June 1, 1956,Respondents knew anything aboutVadasy's sentiments toward this Union, or that they had any intent at that timeto get rid of her for discriminatoryreasons.Richards' talk'with Vadasyand his confirming letter of that date,indicate that he was willing to ^ comply withher doctor's recommendations by putting, her' to work as a packer.'I am satisfied DETROIT PLASTIC PRODUCTS COMPANY479that this was a sincere effort at the time to keep her at work while making allowancesfor the handicap due to her injury, because credible testimony of Richards,Vadasy,and other witnesses makes it clear that:Respondents'general policy was to haveall production workers trained to perform both packaging and press operations sothat packers could run a press whenever a regular press operator was ill and viceversa.The record shows that all employees who testified had performed both opera-tions, but that packing of most products made on all shifts was normally performedby day-shift personnel;packing operations on third shift was spasmodic,not a reg-ular practice.Hence, if Vadasy was put on packing work,she would normally besubject to call for press operation in such instances,particularly since she was an olderworker and had a high seniority.However, since her doctor had ordered "lightwork,"and Vadasy had refused to handle a press,Respondent would have to makean exception to its policy for her, by putting her on day shift as a full-time packer,not subject to call for machine operation.Erikson was the only one who couldauthorize such deviation in policy,hence Richards had to get his approval.Vadasywas aware of this policy from her own experience,for she admitted she had donepart-time packing on her own shift when first employed,and thereafter often packedproducts while running a press, and that packaging,inspection,grinding of scrapplastic, and other nonproduction jobs were not regular jobs on day shift, but wereusually performed by press operators when temporarily.off their regular machines.Richards acted promptly the same day on his promise to Vadasy by discussing theproposed transfer with Plant Superintendent Howard Caughill and Julia Schaller,head of the packing department.Caughill, who had previously seen Vadasy's injury,indicated that he had no objection to putting her on packing,if there was work forher to do,and she could keep up with it; however,he made no recommendation, butleft the decision to Richards 50Schaller told Richards that she might use anotherpacker.She did not specifically object to Vadasy,but indicated that she did not"favor"the idea of taking her on, because she had doubts whether Vadasy could keepup with the work;however, she,too,made no specific recommendation one way orthe other,but left the decision to Richards.51Richards then spoke to Erikson aboutthe policy change, and told him he had already talked to Caughill and Schaller.Erikson replied that he would make the policy change on Richards'recommendation.I also find from uncontradicted and credited testimony of Romesburg that on a Fridaynight 1 or 2 weeks later(which would be June 8 or 15, 1956),while Romesburg wasriding home from work with Schaller,as was her custom,Schaller told her that Rich-ards had told Schaller that day that Vadasy was going to start work packing on theday shift the following Monday.Schaller also said"but she is not going to bebabied."52I find from all the above facts that Respondents decided on June 1, 1956,so As to the talk with Caughill,I credit his clear testimony as to the fact of the con-versation,which Richards admitted, and Caughill's lack of objection to the proposedtransfer.I do not credit Richards' conflicting testimony which tends to show thatCaughill was definitely against the transfer,for he vacillated oil this point.At first, oncross-examination,be says Caughill felt Vadasy could not do"certain jobs" requiring fulluse of the hands,but later he indicates Caughill kept asking Richards whether hethought Vadasy could keep up with packaging,and was "actually kind of undecided" ;finally,he admits that Caughill made no recommendation at all about Vadasy.511 base the finding as to the talk with Schaller only on admissions of Richards,gathered from his entire testimony on this point,which was in large part vague andself-contradictory.Schaller did not testify.On direct examination,Richards saysSchaller"pointed out to me that she did not think it would be quite the thing to do,"but he does not state that Schaller gave a definite reason, except to state his impression"I think it was because of Julia's injury,"and then he goes on to explain his ownopinionwhy Vadasy's injury would prevent her handling the packing job.On cross-examination,he says Schaller did not favor the idea of using Vadasy,but she did notmake a recommendation,saying,"Well,if that is what you want-," to Richards'statement that he intended to put Vadasy on packing.At another point, Richards saysbe asked her point-blank what she thought of putting Vadasy on,and Schaller said, "Well,I don'tknow,it'sup to you,whatever you want to do." On later cross-examination,Richards says Schaller"just raised the quesiton as to whether she would be able to keep.up with the rest of the girls."Finally,he admits Schaller made no recommendations onit at all.52 The record shows that Julia Schaller was in charge of the'employees in the packagingdepartment,giving orders and assigning work to the regular packers and to press operatorswhenever they were sent over to assist in packaging work.,I find that she was in asupervisory capacity,and that her duties were'such as, to lead employees to believe thatshe was speaking for management. 480DECISIONSOF NATIONALLABOR RELATIONS BOARDor shortly thereafter, to place Vadasy on day shift as a full-time packer, as an excep-tion to their normal work assignment policy, and that arrangements had been madeto call her back for that work on June 11 or 18.In the face of this decision, which appears to be a bona fide action of manage-ment and is not questioned by General Counsel, Respondents give several expla-nations for the discharge letter of June 22, 1956.First, they contend that Vadasy"voluntarily quit" when she elected to apply for State unemployment compensationwhile Respondents were trying to arrange a packaging job for her, that this action"indicates to us that you are not willing to wait until this matter can be settled,"as stated in the letter, hence Respondents terminated her employment withoutmaking further attempts to place her; and since she did not protest the termination,or show any interest in returning to work for Respondents by inquiring about thenew job, it was "more of a mutual arrangement than an outright firing."Therecord shows that, while' awaiting a call from Richards about the packing jobbetween June 1 and 16, Vadasy was in the plant each night visiting and solicitingemployees for the Union before work, and she admits that in this-period she couldhave called Richards or inquired of her foreman, shift representative, or otheremployees, about the new job.However, I cannot construe her failure to makesuch inquiries as substantial proof of lack of interest in the job or an abandonmentthereof, in the face of (1) Richards' oral and written instructions to wait for acall from him, on which she was entitled to rely; (2) her credible testimony oncross-examination, from which I find that in the waiting period she talked toForeman Orahoske about returning to work, and he told her he had nothing to dowith it, that "it had to come from the office," which conversation not only showsshe was still interested in returning to work, but also further justified her waitingto hear from Richards; 53 and (3) Richards' suggestion to all employees a weeklater that they apply for unemployment benefits, after he had announced a shutdownof indefinite duration.Nor can her application for unemployment compensationduring an extended waiting period be construed as an unwillingness to wait longeror as a quitting, where she had reason to believe that Respondents' silence mightarise from the fact that it was a slack season, and on that assumption applied forunemployment compensation as a laid-off employee awaiting recall.Althoughher application to the State agency, and the notice thereof sent to Respondents,are not in the record, it is inferable from Vadasy's uncontradicted testimony thatshe applied for and received such compensation as an employee involuntarily laidoff for lack of work, and that Respondents were apprised of that fact on June 22.Under the law of Michigan, it is clear that if she had applied on the theory thatshe had voluntarily quit her job, she would not have been entitled to any benefits,54hence it is hardly likely that she would have applied on that basis.Nevertheless,Respondents chose to ignore these facts and to treat her mere application forbenefits as evidence of a voluntary quitting. I think Respondents are not entitledto do so, either as a matter of law or on the facts known to them, and particularlyin view of Richards' later suggestion that all employees apply for such benefitsduring the shutdown. In addition, the contention of a voluntary quitting, or a"mutual arrangement" of termination, is inconsistent with the allegation of adischarge for proper cause 'set forth in their answer.For these reasons, I considerthe theory now advanced, and implied in the letter, as untenable.The , spuriouscharacter of the letter is further demonstrated in another aspect. It conveys theidea that Respondents were at that time still trying to arrange a new packing jobfor Vadasy, but encountered "difficulties," in that someone pointed out that em-ployees who performed both packing and machine operations would object stronglyto an exception in her case.This reason is clearly another pretext, for the recordis devoid of evidence of protest from any employees; at most, it shows that Schaller,the supervisor directly concerned, did not "favor" the transfer, but refused to objectto it, leaving the decision to Richards; and Caughill raised no objection, but wasotherwise noncommittal.Top management resolved the question when Erikson"approved the change of policy, and thus "settled the matter," long before theletterwas written.Finally,Richards admitted on cross-examination that he hadalready made up his mind not to recall Vadasybeforeshe filed the application53These facts also negate 'the inference of abandonment which Respondents seek tocreate from the fact that Vadasy became pregnant in May 1956 and applied for un-employment compensation in June.On this point, Vadasy denied that she'sought un-employment compensation in preference to a packing job with Respondents, because of herpregnancyShe also testified credibly that she was not aware of herpregnancy untilAugust, when it was established by medical tests."See Michigan Unemployment Compensation Act, Sec29,12Mich. Stat. Ann.,See. 17-503. DETROIT PLASTIC PRODUCTS COMPANY481for unemployment compensation,another indication that the matter had been`.`settled','before the letter was sent, although apparently contrary to Respondents'initial decision.When this inconsistency was brought to his attention on cross-examination,Richards changed his story, saying that Erikson "reserved the rightto discuss it further," and he quotes Erikson as saying, "It seems all right to me,but I would like to go into it further and work out some details on it." Eriksondoes not corroborate Richards on this point, nor do Respondents indicate what"further details" had to be worked out.Hence, I do not credit Richards' testimonyin this respect, for it appears to be but another expedient change of story whichdoes not overcome his original admissions showing that the necessary conferenceswith supervisors and procurement of Erikson's approval for the transfer all occurredon June 1. I conclude and find that the reasons for discharge stated in the letterof June 22 are all spurious, not supported by the facts and untenable in law.Respondents claim that various aspects of Vadasy's prior work history, indicatingthat she was an unsatisfactory worker, also entered into their decision to dischargeher.They point to her past record of absenteeism, which Erikson called "atrocious."The record shows, and I find, that: Vadasy had a long record of frequent absencesfrom work for illness or other personal reasons.Many of them occurred on week-ends, particularly on Sunday nights.Several absences of several days' duration wereapproved by Respondents in advance, but one request for a weekend leave in April1955 was denied on the ground that other employees had made earlier applicationsfor the same weekend, and Vadasy had already been granted more'time off thanthey.In the late summer of 1955, Erikson verbally warned Vadasy that he wouldhave to let her go if her absences continued.When she was absent again for illnesson a Sunday night early in October 1955, Erikson wrote her ,on October 11, notingher past record of illness and absences and suggesting she resign rather than haveRespondent discharge her. In November, Vadasy hurt her arm while at work andwas transferred to other work by her foreman, after she complained she could notrun a press.When Erikson learned this, he sent her home for several days torecuperate, and on November 21 wrote her another letter, reciting Respondents' pastefforts to make allowance for her illnesses and absences, and suggesting she resign forprotection of her health, otherwise he would have to take action.Vadasy did notanswer either letter, but told Erikson in the shop she would not resign, and that hewould have to discharge her. It is clear from these facts that Vadasy had an un-satisfactory attendance record, and for that reason Erikson tried unsuccessfully toget her to resign late in 1955.55However, even though Respondents may havedesired to get rid of Vadasy late in 1955, they did not follow up the threat of dis-charge by actual discharge when she refused to resign, but on the contrary kept herat work, gave her a 4-month leave of absence when she suffered the hand injury inJanuary 1956, and on her return made sincere efforts to, create a special job for herwhich would enable her to work while still convalescing from her injury. I am ofthe opinion, and find,' that by these actions Respondents condoned or waived herprior record of absenteeism; and as Respondents did not cite that record in the dis-charge letter, I further conclude and find that it was not a motive for the discharge,and that their present reliance on it is merely another defense of expediency ad-vanced at the hearing to support the discharge and conceal the true reason therefor.5as I do not credit Vadasy's testimony that most of her weekend absences were authorizedunder an "agieement" made with Erikson in 1955 whereby she was required to work onlya 40-hour week, excluding Saturdays and Sundays, so that she could spend weekendswith her large family.Vadasy could not recall when the agreement was made, testifyingto a variety of times and dates for it. Erikson flatly denied making any such agreementwith her.I credit his denial, because it is clear from other admissions of Erikson andRichards and credible testimony of May and other witnesses that many of Respondents'women workers have always been working mothers with large families, like Vadasy, 'and'that Respondents have been continuously plagued with high weekend absenteeism on theafternoon and midnight shifts, which Erikson has been unable to eliminate even afterconferenceswith the shift representatives.Substantial absenteeism on weekends iscostly to Respondents because they must cool down and shut off molding machines ifthere are not sufficient workers to run them, and it is costly and takes time to reheatand start them up again.In addition,Respondents'plant was often required to work6- and 7-day weeks around the,clock to meet delivery requirements of their customers.In view of these facts,it is unlikely that Respondents would favor Vadasy with a specialagreement relieving her of all weekend work.eeThis' conclusion makes it unnecessary, to consider or make any finding on GeneralCounsel's argument that Respondents' attempts to get rid of Vadasy in 1955 were moti'vated by her prounion activity before and at the,1955 union election.487926-59-vol. 121-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents also claim Vadasy's tendency to disobey orders was another facet ofher work history which was considered in the discharge decision, andtheypoint tothe fact that her serious injury in January 1956 was caused by her violation of aplant safety rule or practice which prohibited press operators from inserting theirhands into a press to remove plastic obstructions, and required them to' call theirforeman for that purpose.The record shows, and I find: The safety rule was alegitimate one, designed both to protect workers from injury and to protect the fac-ings of costly dies from scratches which might occur when operators used pliers,or ,other metal tools inexpertly to remove plastic obstructions, such as stucksprues,57from a die.On the night of Vadasy's injury, the sprue solidified in the bushing,preventing molten plastic from entering the die in normal course and thus requiringits removal before production could continue. Instead of calling the foreman to re-move the sprue, as the rule required, Vadasy tried to remove it herself, and her handwas burned in the process.However, I am convinced that Vadasy's violation of therule on this occasion was not a factor in her discharge, for several reasons. In thefirst place, I find from Superintendent Caughill's uncontradicted testimony that therule was "honored more in the breach than the observance," in that a girl wouldusually try to remove a stuck sprue herself, if a foreman was not handy, in order tokeep her production going. In the case of Vadasy, Respondents made no attempt towarn or discipline her for the violation after she returned to work, nor did theymention it in the discharge letter. In fact, Richards' testimony indicates that, in hisdiscussions with Vadasy, Erikson, and others around June 1 which culminated in thedecision to transfer her to packing work, he felt sorry for Vadasy and wanted to doeverything he possibly could for her.His attitude then was clearlyone of sym-pathetic cooperation, not of criticism for past shortcomings.At the hearing, Respondents advanced'other reasons for the`termination which onclose analysis appear as devoid of substance as those discussed above.Thus, whileRichardsat one pointsaid he wanted to do everything possible for Vadasy, whichwas clearly his attitude on June 1 when discussing her placement with Erikson andothers, he says he "thought it out" and decided, "I might even be doingher an injus-tice to put her on, thinking maybe she wouldn't be able to keep up, maybe she wouldfeel all the worse. I decided, then, of course, based on the recommendations thatI discussed, that the best plan would be to see that she got her Michigan Unemploy-ment, and terminate her employment."At another point, he says he decided toterminate her because he felt she could not do the "work," which he bases on thefacts of her foreman's offer to let her run any machine on the shift, and her rejectionof that offer.This latter reason is another subterfuge, because it relates to heroperation ofa press,which he recognized she could not handle when he arrangeda packing job for her.The "recommendations" he mentions, obviously those ofCaughill and Schaller, were in fact none at all, as found above, so that this supportfor his later decision falls.The doubt and possible "injustice" of putting her in ajob she might not be able to handle is also a later product of his own mind, forhe had no such doubt when he first recommended her placement, Vadasy gave himno reason for it, since she agreed to take the packing job on day shift, and there,are,no substantial facts to indicate she could not handle it; on the contrary, he musthave,known on June 1, or could easily have learned from Caughill or Vadasy herself,as she testified, that before her injury Vadasy had performed most of the packingoperations, some while running her press and others when her press was idle, andhad also done grinding when required; the grinding operation could be done with onehand, while some of the packing operations did not require full use of both hands. Inany event, the question whether she could handle the packing job appears to have beena pure speculation, with the only difference of opinion arising later from Richards'mental doubt. But that could not have been sincere, as it had already been resolved inher favor by Respondents' decision of June 1. It is hard to believe that it rose again inRichards' mind, after Vadasy herself, an experienced employee, was confident of herown ability to hand'e a packing job, and was willing to take a chance on it on day shift,which was a decided personal inconvenience to her. If Richards had been sincereabout it, he could easily have stated the doubt in the letter of termination and indi-cated that her old job on a press was the best for her, as he testified.His silence in thisrespect supports the inference that the motive for discharge 'was' other than 'a real'doubt as to her ability to handle packing.These considerations, in the light ofRespondents' initial decision to make an exception to their normal policy for Vadasy,B'+A sprue is the tube of moving,molten plastic which travels during an early portionof a machine cycle from the reservoir of molten plastic through a'hole in one part of thedie, known as the sprue bushing, into the various cavities in the other portion of the die,where it hardens into shape after the die faces are brought together. DETROIT PLASTIC PRODUCTS COMPANY483also discredit Erikson's testimony that she was terminated because packing requireduse of both hands, and the job would involve "complete favoritism of the girl onthe shift."Having found that all of the reasons advanced by Respondents, both in writing andby testimony, are without merit, I am compelled to the conclusion that the onlysubstantial and credible reasons for discharge appearing in the record which couldhave induced Respondents to change their recall decision of June 1 to a dischargedecision on June 22 were Vadasy's-open prounion activities which occurred andbecame known to Respondents between those dates.Considering her activity in thelight of Respondents' longstanding antiunion animus, which was manifested bytheir coercive conduct toward employees before and during the campaign foundabove, by their discriminatory discharge of Elkins the day before Vadasy, andErikson's clear threat in the week of June 1 l to discharge Vadasy, among other' activeunion adherents, I am convinced and find that Respondents discharged Vadasy on ,June 22, 1956, because of her union activity, in order to discourage further unionactivities among their employees, and thereby violated Section 8 (a) (3) of the Act.F. The discharge of Janice WitheriteJanice Witherite was hired by Respondents on May 30, 1955, and worked on themidnight shift until June 30, 1956. She was discharged on July 9, 1956, during theshutdown.During most of her employment and at the time of discharge, sheworked on a molding press.The record clearly shows that Witherite joined the Union early in the campaign,was on the plant organizing committee,attended all union meetings,and openlytalked about the Union and its advantages with other employees on her shift in theplant during. nonworking hours.Much of this discussion took place in the presenceof Foreman Orahoske, and on frequent occasions Witherite had discussions withhim in which she favored unionization of the plant. I have found above that Erik-son announced to other employees during the week of June 11, 1956, that he intendedto discharge Witherite and other known union adherents. I find on all these factsthat Respondents were aware of Witherite's prounion sympathies and activities fromthe outset of the campaign, and desired to get rid of her for that reason.Around May 1, 1956, Respondents began production of a plastic assembly kitfor a miniature model of a 1956 Mercury automobile.Witherite and employee AliceDeCook were assigned to the press making the kit.After some alternating on theoperating and packing jobs involved, DeCook became the press operator, whileWitherite handling the packing of the parts, as which arrangement continued through-out their production of the kit.After a leave of absence at the end of May, With-erite was assigned on June 4 to the same press which was turning out another product,and worked at this through June 15.On Monday, June 18, she was assigned toanother machine, packing assembly kits for a 1956 Chrysler model automobile.Thesteps in packing this kit were the same as she had followed in packing the Mercurykit, except that she was required here to allow about 14 plastic bags full of partsto line up on a table, unsealed, for cooling, before she could seal the .first of theline and box it as noted above.At the time Orahoske assigned Witherite to thisjob, he told her he had received word from the plant office that many axles weremissing from kits in prior production, and that he wanted her to handle the packingfor a while.Witherite continued at this work through June 29, 1956.On June30, she did not attend the mass meeting of employees addressed by Richards, butreceived a telegram from Respondents that day, advising her not to report for workuntil further notice.On July 10, 1956, she received a letter from Respondents,signed by Richards and dated July 9, which reads as follows:ra In the Mercury kit operation,the press operator handles the actual operation of thepress itself.When it opens to eject plastic molded parts from the die cavities througha metal chute into a plastic bag, she throws Into the chute at the same time a plasticfigurine and a cluster of chrome-plated accessories,such as bumpers,insignia,taillightassemblies,etc.,which she picks out of nearby boxes.The packer places a. plastic bagbeneath the chute' In time to catch the group,or "shot," of plastic parts coming fromthe press,plus the figurine and chrome-cluster,throws in two metal axles,. sets the bagaside to cool while placing the next bag in position,and then shakes down the parts inthe cooled bag, seals it, places it in a kit box with an assembly, instruction sheet,placesthe lid on the box,and inserts it in a large shipping carton of 24 kits, and then repeatsthe operation on the next machine cycle.As she fills each master carton, the packer alsoinserts in it a packingor, "0. K."slip, containingher clock.number andthat of thepress operator,the part"or product number, the, quantity of kits In, the box, 'and the dateof production. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 29, 1956 we received a disturbing letter from one of our customersconcerninga rejected shipment.We asked our customer to inspect the ship-ment and send us the results of his findings.Your number was on the packing list which was found insidethe boxesinspected.We feel that we had given all of our personnel adequate warningby posting the notice on the bulletin board concerning returnedshipmentsand by indicating that inspection standards would be stressed.As you undoubtedly know, we were asked to ship the Mercury Kit Mold toanother molder because of the poor quality of production.We have now,as a result of your extremely poor production, been warned on the ChryslerKit.One of the reasons we were forced to close our plant recently, was becauseof returned merchandise.We are taking all necessary measures to preventthis condition from re-occurring when we open again.We sincerely feel that you were not doing your job to the best of yourabilitywhen you produced the production mentioned above. In discussingthismatter with your foreman, he mentioned that he had warned you aboutthis and other matters before this incident occurred.You may consider this letter as notification that you are dismissed from thiscompany on the basis of the above mentioned action.Respondents contend that Witherite was discharged for bad production on theChrysler kits, after receipt of a rejection notice from the customer, Revell-AMT,on June 29, 1956, which indicated thataxleswere found missing in a substantialnumber of kits in 2 master cartons (of 24 kits each) of a shipment recentlyreceived by the customer.The record clearly establishes the following backgroundfacts which support certain statements in the discharge letter.In January or February 1956, Revell-AMT, a corporation composed ' of Revell,Inc.,a California plastic toy manufacturer, and Aluminum Model Toys, hereincalled AMT, a Detroit model toy maker, gave a prime contract for production of ahalf million 1956 Chrysler model car assembly kits to Wolverine Plastics, Inc., ofMilan,Michigan, another plastic toy manufacturer.Wolverine produced about15,000 kits in its own plant and then subcontracted the remaining production toRespondents inMarch or April.Respondents started shipments in April toWolverine, AMT, and other destinations, as directed by the prime contractor.During production, officials of AMT, acting for the prime contractor, dealt directlywith Respondents on all production problems 59 Sometime in April, Revell dis-covered that a substantial number of kits already delivered were defective, andso advised AMT officials early in May.AMT made an intensive inspection ofcompleted kits at its plant, and at the plants-of Wolverine and Respondents, whichtook about 2 weeks in the middle and latter part of May. The inspectors, oninstructions from Revell-AMT, used an AQL "rigid" or 4 percent quality standarddevised by Revell-AMT,60and onthe basis thereof rejected about 100,000 kitsawaiting shipment in the 3 plants.Thereafter, starting about May 25,,1956, AMTand Wolverine began shipping rejected kits back to Respondents' plant.Duringthe inspection, Erikson was advised of its results, and saw samples of the defectivekits.At the close of the inspection, in the latter part of May or early in June,AMT directed Respondents to institute the rigid 4 percent AQL inspection for allcurrent and future production of kitsin itsplant, advising that all kits not meetingthat standard would be rejected.At the same time, AMT officials observed pro-duction of the Chrysler kit at Respondents' plant for about a day, suggestingchanges in production methods and proceduresto eliminatedefects and assistingRespondents' foremenin installationof the new AQL inspection procedure.Re-50 In the combine,AMT was responsible for procurement and production,while Revellwas the marketing outlet.10AQL means "acceptable quality level" and is a term describing a random selectionmethod of inspection.As applied by Revell-AMT, it involved three levels of rigidity ofinspection.The most rigid, the 4-percent level, involved selection of 50 kits at randomout of 10 boxes of 24 kits each in a large batch or shipment. If the inspector finds3 kits with defective parts out of the 50, he rejects the entire batch. If be does not find3 bad kits out of 50, he inspects the, next 10 boxes in the same way' on a 5-percent level,called the"reduced level,"under which 'a finding-of 4 bad kits out of.50 samples meansrejection.If 10 boxes appear to be good at that level,he inspects the next 10 at a"standard" or 10-percent level, which allows 5 bad kits out of 50. If at any less rigidlevel he finds a sampling of 10 boxes does not meet that requirement, he inspects thenext 10 at the next more rigid level,until the shipment is either accepted or rejectedin its entirety. DETROIT PLASTIC PRODUCTSCOMPANY485spondents' inspectors began using a new AQL inspection report form as part ofthis procedure on June 12, 1956.On June 4, 1956, Respondents posted on the plant bulletin board a notice toemployees reading as follows:On Friday, June 1st. our company received it's Annual Report from ourAccountant.This report disclosed that our company has been operating ata loss during the last four month period.This loss has been analyzed by a group of industrial accountants and thereport indicated that our losses are due to returned merchandise which, inturn,was caused by our customer's rejection of parts we had molded.Thisnotice will announce that from this date we will stress quality and inspection.The notice remained posted for over a month, and all production employees wereaware of its contents.The circumstances of its posting have been discussed above.During the week of June 18, 1956, George Toteff, general manager of AMT, re-ported to Richards by telephone that AMT had discovered another "bad batch" ofkits during its own AQL inspection of kits produced by Respondents.He said themain defect was missing axles.Richards asked Toteff to send him a letter about it,and to include packing slips from the master boxes inspected, "to give me somethingto go on."On June 25, Richards sent Toteff a letter confirming their conversation,which reads as follows:It isimperative that we have a more accurate picture, and full details of theexact findings of your AQL on this shipment.At the present writing, it is hardto conceive that so many parts weremissingin this particular shipment.Before accepting the returned merchandise for credit, we will run our ownAQL and in the event our findings coincide with your inspection reports, we willissuefull credit on this shipment.At this time I would like to go on record, as I have stated so manytimes inprevious conversations with you personally, and over the telephone, that we aredoing everything that is humanly possible to correct these discrepancies, andwhere we findit isa repeat performance by an employee, that employee has beenremoved.Therefore, we should not have a reoccurrence.On June 29, 1956, Respondents received a letter from AMT dated June 27, whichreads asfollows:We are complying with your letter dated June 25th requesting our inspectionreport of the 1956 Chrysler kits which we rejected yesterday.We are attaching the packing slips found in the boxes containing the kitswhich we used as an A. Q. L. to inspect the complete batch of kits received.These slips read as follows:Box No.DateInspector9-6-18-5635 and 97196-21-5635 and 97As we discussed in our telephone conversation, these parts were rejected formissing axles.In the No. 9 box we found seven out of twenty-four kits withmissing axles.As a consequence, we are returning the complete shipment foryour disposition.We strongly suggest that this condition be corrected immediately.Two packing or "0. K." slips were enclosed with the letter, indicating that theycame from master boxes Nos. 9 and 19, which had been apparently produced andshipped on June 18 and 21 respectively.Each slip had the notation."Inspected by 35and 97."No. 35 was DeCook, the press operator, and No. 97 was Witherite, herpacker.On receipt of the letter, and during the 10-day shutdown of the plant,Respondents had their foremen reinspect the whole shipment, which had been sentback to Respondents, including the boxes indicated by the packing slip, and foundvarious defects besides missing axles mentioned by AMT.After discussing the find-ingswith Orahoske, Richards sent Witherite the discharge letter of July 9 set forthabove.The above facts bear out the statements in the first two paragraphs of thatletter, except the assertion that the June 4 notice was an "adequate warning" to em-ployees, a point which will be discussed below.The remainder of the letter builds a picture of increasing production troubles,which included loss of the Mercury contract due to poor quality of production, shut-down of the plant in part due to returned merchandise, and culminated in a warningto Respondents from the buyer of the Chrysler kit "as a result of your extremely poorproduction," the latter circumstance leading Respondents to.conclude that Witheritehad not done her best on the Chrysler job, despite warnings from her foreman about 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDitand other prior "matters"; hence the decision to discharge her.However, therecord does not support this black picture in all respects.I have found above that early in 1956, Respondents began to experience morethan usual trouble with quality of production, which became very disturbing in theproduction of the Chrysler kit, with large rejections of that product by. the customer,all of which caused and justified the general warning notice of June 4, 1956.To thisextent the letter accords with the facts.However, the record tells a different storywith respect to the Mercury contract. I find from credible and mutually corrobora-tive testimony of Toteff, Davidowski, Witherite; England, and Wuestewald, and ad-mission of Erikson and Richards, that: In January or February 1956, Revell-AMTgave Respondents a direct contract for manufacture of between 300,000 and 400,0001956Mercury model car assembly kits.Respondents started production aboutMarch, and completed the contract in or about June.Production of the kit through-but was very good; only about 1,000 kits all told were rejected and had to bescrapped, which Erikson and Richards considered "trivial."During most of the pro-duction AMT conducted its inspection of delivered kits at the "reduced," or mostlenient AQL level, which was used only when the product had a sustained highquality.At the same time, Respondent ran only a minimal inspection in its ownplant, consisting of a spot-check every hour by the foreman or a relief girl, who,would examine one kit at random from the press, counting the parts and checkingthem for warpage and other defects.Defects encountered most often were missingpins and warped parts which were quickly overcome by adjustment of machines and'changes in packing procedures.When rejected kits were examined and scrapped, no,verbal or written warnings, or other discipline, were meted out to Witherite or otheremployees who worked on that kit.As against these facts, which clearly contradictthe discharge letter, Richards stated on cross-examination that the Mercury die wasshipped to another molder at the request of the customer "as far as I know," but hewas very vague and could not say whether it was due to Respondents' poor produc-tion; and Orahoske testified that the Mercury order was not completed at the pressbecause, as he heard "from somewhere," of poor production.However, I do notcredit this testimony, for Orahoske's statements are contradicted by Richards and are-in part hearsay, and Richards gives no clear reason for shipment of the mold' to an-other manufacturer, nor the circumstances thereof.Richards tries to justify his.statement in the discharge letter by saying Revell-AMT had always complained toRespondent about poor quality, even during later production of the Chrysler kit.But this story is not credible, because it is not only contradicted by his own testimonyand that of Erikson and Toteff showing the Mercury production was very good, butby his own admission that after Revell-AMT split up early in June, Revell allowed'Respondents to continue production of Chrysler kits through August and September,which Revell would not likely have done if it had terminated the Mercury contractfor Respondents' poor production.On all of the pertinent facts, I am satisfied andfind that the statement in the discharge letter relating to the Mercury contract is false,and obviously Richards must have known it to be such when he wrote it.The statement that the plant was shut down in part because of returned merchan-dise must also be rejected as false, in view of my finding above that the shutdown had'a discriminatory motivation and was not due to economic necessities or reasons 81As to the reason for discharge stated in the letter, Richards testified that Witheritewas discharged (1) mainly because of the missing axles noted in the two lettersquoted above, (2) also because of her bad production on- a scraper job, and (3) be-cause of her failure to do satisfactory work in other respects, despite previous warn-ings from her foreman to improve her production. Regarding the latter two short-comings, Richards had no personal knowledge, relying solely on reports from Fore-63 Inreaching this conclusion, I have considered testimony of Richards to the effectthat during the shutdown he kept four men at work for a full week In a detailedInspection of rejected Chrysler kits In an effort to discover the reasons for the substantialrejections and trace the defects to the employees responsible so that they could be dis-ciplined.During the inspection, good products were set aside for shipment, while badbatches were stored elsewhere for scrappingand salvageoperations, which began duringthe shutdown and continued after the plant resumed full operations.But this was notunusual, for it is clear from credible admissions of Caughill that Respondents conductedsalvage operations more or less continually during all types of production. In addition,although detailed Inspection records were kept during the shutdown, Respondents did notproduce them, or any other clear proof, to show the extent of the defective work.Hence,I can only conclude that Respondents utilized the shutdown period mainly to trace andfix responsibility for the defective Chrysler production, and not with the idea of con-ducting salvage operations to alleviate Respondents'financialsituation.Salvage was anoutgrowth of the inspection, not thereason for`the shutdown. DETROIT PLASTIC PRODUCTS COMPANY487man Orahoske.However, the latter cites only one instance in his uncontradictedtestimony, from which I find that: Witherite worked on a press making windshieldscrapers for 1 or 2 nights before he put her on the Chrysler job. The first night,he told her several times to allow three "shots" to cool on the table before clippingoff rough edges and packing the scraper, but she did not heed the order, continuingto finish and pack scrapers as they came warm from the press, with the result thatall scrapers made by her that night were found the next day stuck together in thepacking boxes and otherwise marred so that they could not be imprinted withadvertising slogans; for which they had been designed.He warned Witherite aboutthis the second night, but she did not heed the order.He did not give her any writtenwarning slips or impose any other discipline for this shortcoming, as he was newon the job, and preferred to "feel his way," correcting employees by verbal sugges-tions and warnings only, and using written warnings only when verbal ones failed.Orahoske later complained to Richards about Witherite's indifference to his sug-gestions, citing the scraper job.However, although Witherite was apparently notwholly satisfactory in this instance, I cannot conclude that Respondents dischargedher in part for this shortcoming.While Orahoske complained to Richards abouther indifferent attitude, he never bothered to get to the root of it, for he admitted hedid not know whether she was trying to "goof off" with a new foreman, or did nothave the ability to take orders, or could not hear well.That her attitude was notunusual or a real problem is indicated by his admission that all the girls had theirpeculiarities: thus,Margaret England got emotional and nervous when correctedor warned, Patricia Elenko tended to be stubborn (which appears to be similartoWitherite's "indifference" to suggestions), and plastic work often made somegirls nervous and irritable; however, he admits he got along with all of them.Witherite's attitude apparently was not considered serious enough for top managementto direct that she be given a written warning slip, and it was not mentioned specifi-cally in the discharge letter.Furthermore, Orahoske himself did not considerher alleged "indifference" a serious shortcoming thereafter, for he admits thathe chose Witherite to handle the Chrysler packing job, after he had received advicefrom the office that Chrysler kits were being shipped minus axles, and had triedthree other employees on that job and found them unsatisfactory. - He admits hefinally settled on Witherite because she had experience in packing the Mercury kit,on which job her work had been satisfactory, and in making a written report toRichards later on the reasons for missing and broken parts in the Chrysler kits,he explained he had tried several operators on the job to correct the situation,"until I could find one that could do the job favorably, now I think I can continueto operate this operation to your satisfaction."He admits that when he wrote this,he was referring to his final choice of Witherite.These facts convince me, and Ifind, that Witherite's performance prior to the Chrysler job had been satisfactoryin the main and regarded as such by management; that her shortcomings, if any,had been so insignificant that they never warranted imposition of real discipline,such as written warning slips or worse, nor prevented her choice for a packing jobwhich three other workers had failed to handle to the satisfaction of a meticulousforeman.Hence, I must conclude that Respondents brought up these shortcomingsin the discharge letter, and tried to magnify them, so that they would afford Respond-ents an ostensible nondiscriminatory basis for the discharge.With respect to the main cause of discharge alleged-missing axles-Witheritetestified that she never had any trouble with the Chrysler packing operation, thatshe always made sure that she dropped 2 axles in every kit, that the 2 AQL in-spectorswho checked her production, Pat Stoup and Margaret England, oftenkidded her about having too many axles in her kits, when they found 3 or 4 insteadof the requisite 2 in a kit, and that Orahoske never objected to this practice, butonce told her jokingly that if he ever found a kit of hers with less than 3 axles in it,he would bring it back and tell her to drop in another. This testimony is not deniedby Orahoske or England; 82 it is corroborated in part by DeCook's testimony thatneither she nor Witherite had any trouble with the Chrysler job, and that Witheriteappeared to be turning out good work on her operation.As against this testimony,Orahoske testified only that, while he had Witherite on that job from June 18 to 30,she was not his most satisfactory worker; but he does not state which packer wasmore satisfactory.I do not credit this vague testimony, for I find, from his ad-missionsand credible testimony of Witherite and DeCook that, before he putWitherite on packing, he tried Margaret England at it for 3 days, but she couldnot keep up with it because of some back trouble, and when he warned her to do,better work in order to eliminate the problem of missing parts which appeared onO 'Stoup did not testify. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDinspectionof her production, she became quite upset, so he triedher as pressoperator, and then transferred her to inspectionHe also tried Patricia Elenko, buttook her off the job because she was too slow and he foundmissing parts in herkitsHe then tried Juanita Fox for a short while, but discovered she was too slow,did not have the ability to keep up with the rhythm and pace of the operation,and became very nervousHe then tried Withente, but the only complaint hecould make about her was that, on a prior job, she had been slow or reluctant tostake suggestions about her workHe makes no specific complaint about her workon the Chrysler kitIn fact, taking the plant AQL inspection reports as an indexof her performance, it is clear that Witherite's work improved steadily after thefirst dayThus, on June 18, Withente had 4 or 5 boxes rejected out of a total ofabout 25 or 26 produced by her, 63 one of her defects was an extra wheel in 1 kit,which AMT did not consider ground for rejection of kits, only i box was rejectedfor a missing wheel in 1 kit, her last 18 boxes passed inspectionOn the 19th, shehad only 2 boxes rejected out of 33, for a single defect in i kit in each, her firstbox that day was rejected for a part missing in 1 kitOn the 20th, 1 box out of39 was rejected for a wheel missing in i kitOn the 21st, 2 boxes were rejected foranextra partin 1 kit eachOn the 22d, and during the last 5 days of her em-ployment, June 25 through 29, none of her work was rejected I am satisfied fromthis testimony, and find, that of the four packers tried on the job, Witherite wasthe only one who could, and did, handle the job satisfactorily, so far as Orahoskewas concerned and according to the new, rigid inspection standardsThis con-clusion is further borne out by Richards' admission that, when he talked to Orahoskeduring the shutdown about the AMT rejection of Withente's work, Orahoskeappeared surprised, professedignoranceof how the defects could have occurred,and could only say that Witherite had not been doing a particularly good job,64and that he had warnedher "all along"I do not credit the claim that Witheritehad been warned "all along," for she denies receiving any verbal warnings abouther work, atmost, it appearsfrom testimony of Orahoske and DeCook that, whenlarge shipments of rejected kits began to come back to the plant late in May, andOrahoske was told about it, he told all employees then working on that kit to watchtheir work, and do better work, but this did notincludeWitherite and DeCook, forthey did not start on that job until June 18, and when they took over the job, hetold them about the original rejections of kits and cautioned them to watch- theirwork I am satisfied and find that at that time Orahoske was merely bringing thepast rejection problem to their attentionas partof a general caution to watchtheirworkclosely andavoidsimilar defects,and that he was notgiving themspecificwarnings to correct their own defective production 65From all of theabove testimony, I am satisfied and find that while Witherite worked on theChrysler kit, her work was satisfactory to Respondents, and she never receivedany specific criticisms or warnings for unsatisfactory production, mustless "ex-tremely poor production" as charged by RichardsIn this respect, the recordfails to support the claims he made in the discharge letterI turn tothe specific defects charged in the AMTrejectionletter,which Richardsstates wasthe direct cause of the dischargeThe letter states that, on an AQL in-spection of a shipment, AMT found 7 out of 24 kits in box No 9 with axlesmissingThis, of course, was sufficient to warrantrejectionof the entire shipment, at the 4percent, or rigid, AQL inspection level then beingusedBox No 9 was one of thefirst produced by Witherite on the 18th, her first nighton thatjobCompany AQLinspection records for that shift, which were made by Inspector Margaret England,indicate that she rejected 6 boxes out of 33 produced by Fox and Witherite,but nonefor missingaxlesShe rejected box No 9 only because she found a "tab broken on63According to Witherite's testimony, Fox handled the packing the first hour and ahalf that night, before Witherite took over and completed the shiftThere is no proofshowing the number of the last box produced by Fox before the change, but on a pro ratabasis it is probable, and I find, that in the total production of 33 boxes, Fox producedthe first 5 or 6, and No 9 was one of the earliest boxes produced by and chargeabletoWitheritees The record shows that, while Witherite was packing, Orahoske continued his normalhourly spot check of productionIf her production had been as poor as Respondentsclaim, presumably he would have discovered some evidence of it in his spot check beforethe kits went to the AQL inspectors for examinationHence, his failure to point outany general or specific defects in Witherite's production on the Chrysler fob is strongsupport for the conclusion that hdr production was satisfactory in the main15 I find from credible testimony of Jachimowicz that the day-shift foreman gave similargeneral instructions to workers on his shift about the same time' DETROIT PLASTIC PRODUCTS COMPANY489hood" in 1 kit.However, as she checked 2 kits, and found only 1 bad, the bad kitwas apparently replaced with a perfect one, and the box was shipped out 66As tobox No. 19, produced on sane 21, the AMT letter does not specify how many kitshad axles missing.England's records show that she inspected two kits from that box,found no defects, and passed the whole box.However, since Respondents' inspec-tors chose kits at random for close inspection under the AQL system, and defectivekitswere replaced to the extent noted above, the company records do not conclu-sively eliminate the possibility of discovery of missing axles during the subsequentAQL inspection by AMT, when its inspectors checked 6 kits out of every box of 24,for those inspectors may well have chosen kits other than those opened by Respond-ents' inspectors.Hence, I credit the testimony of Toteff which, coupled with theAMT rejection letter, indicates that AMT inspectors on June 26, 1956, inspected 6kits out of each box in a shipment that included production of the previous week,and found missing axles in 2 boxes containing Witherite's packing slips, as indicatedin the letter.General Counsel in effect concedes the force of this testimony whenhe argues that the missing axles could have been caused by relief operators, and thatother circumstances indicate Respondents made a deliberate search for such defects inan effort to find a pretext for the discharge of Witherite.A careful consideration ofother circumstances disclosed by the record convinces me that there is merit in someof these contentions.In the first place, the mere fact that the 2 boxes in question contained Witherite'spacking slips does not prove conclusively that she in fact caused the defect. It isequally possible that it was the fault of her relief girls, for the record shows thatwhile working on that job, she was relieved by 1 of 2 relief girls, Ann Wendt andMartha Paga, 3 times a shift, during a 20-minute lunch period and two 10-minute restperiods, amounting to 40 minutes a shift in all.During these periods, the relief girlcontinued the packing, putting Witherite's packing slip in any boxes completed by her.According to Richards, the average production cycle of a molding press runs from 30to 40 seconds per "shot," hence it is possible that a relief girl would complete andpack between 15 and 20 kits in each rest period, and 1 to 1 i ' boxes of 24 kits eachduring the lunch period. It follows that a relief girl could have been respon-sible for as many as 7 defective kits in 1 box on June 18, none of which might havebeen spotted by the inspector.Richards admitted this possibility on cross-examina-tion, but tried to offset it by resorting to probabilities.He testified that, when talkingto Orahoske about Witherite, he discussed the possibility that the relief girls omittedthe axles in question, but concluded they were probably not at fault, because bothwere among the oldest employees in the plant, and each had about 3 years' experi-ence in operating presses.Orahoske also told him that he had had no trouble withtheir production.Richards' testimony on this point stands alone, for Orahoske didnot testify about this conversation.Richards exonerates the relief girls solely on aninference based on their length of service and experience, and the report of Orahoske.But the foreman's report meant little, for he had opportunity to observe their workonly since about May 7, 1956, when he started work for Respondents, and since thattime he probably never observed Wendt or Paga for any appreciable length of timeon any one operation, as they moved continually from machine to machine during ashift.In addition, the credibility of his vague report is overcome by my findingherein, based on specific, credible testimony of England, that during her inspectionof Chrysler kits late in May and early in June, she on several occasions found axlesmissing from kits packed by both relief girls.Richards' conclusions find some sup-port in the fact, clearly established in the record, that relief girls are usually chosenfor their flexibility and broad ability to handle all types of jobs, which requiresextensive experience.However, it is also clear from credible testimony of England,mentioned above, and of May, that even relief girls had trouble with the difficultChrysler job and committed errors, despite their ability and experience.As forWitherite's service and experience, Richards must have known that Witherite hadbeen both operator and packer on molding presses since she was hired more thana year before, and had performed the Mercury packing operation satisfactorilybefore she worked on the Chrysler; and according to, his story, Orahoske was totallyunaware of any bad work by her on the latter kit when Richards talked to him.Hence, on the face of things, Witherite's past experience and performance on pack-ing was at least on a par with that of the relief girls.Finally, the Company's owninspection records, which were based on a more rigid system of inspection than Re-spondents had previously used on the Mercury or Chrysler kits, and were thus the66 In his application of the AQL procedure, Orahoske required his inspectors to inspectat least 2 kits out of every box of 24. If the inspector found not more than 2 kits bad,they would be replaced with perfect kits, and the whole box would be shipped. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDmost reliable index of her performance,would have disclosed to Richards that herwork improved steadily until she had no rejections in the last 6 days of her employ-ment, as I have found aboveIf Richards had conducted an even-handed, impartialinvestigation to fix liability for the missing axles,these factors,particularly the inspec-tion records,would have militated strongly against the probability that Withente wasat fault.Since Richards was weighing probabilities in coming to the conclusion ofher guilt, the Trial Examiner and the Board are entitled to do likewise,and I amsatisfied and find that the above factors, particularly the company inspection records,leave the probabilities of guilt, as between Witherite and the relief girls, weighted inher favor and against themRichards also tries to exonerate the relief girls byclaiming that if their work was defective,Witherite could have insisted that it not beTacked or shipped,which he says was the practice on the day shift, hence,failure todo so makes her responsible for the defectsI do not credit this excuse, for headmits he does not know if this alleged"right" of the packers obtained on the mid-night shift,and Respondents produce no credible supporting testimony that it wasthe practice on any shiftThe facts that Richards was quick to exonerate the reliefgirls purely on an inference,and to place the guilt on Witherite,without even lookingat available records showing apparent satisfactory performance,when considered inthe light of Respondents'antiunion animus and announced intention of getting rid ofWitherite for her union activities,furnish strong support for the conclusion thatRichards was deliberately searching for defects in her work which could be used tosupport a discharge for cause and conceal the true motive thereforAssuming,however,thatWithente in fact omitted axles from 7 kits in 1 box, asfound by AMT,General Counsel argues that her discharge was still an arbitraryand discrunmatory act because(1)The manner in which Richards solicited therejection notice from AMT indicates that he was deliberately searching for defectsin her work on which to base the discharge,(2) she was discharged summarilywithout two prior written warnings, in violation of Respondents'alleged disciplinarysystem of long standing,for an offense which was in fact trivial,and (3)for similarand more serious offenses occurring previously other employees had received neitherreprimand, warning nor dischargeAs to the solicitation of the rejection notice, I have found that Respondents hadunusual difficulty with production of the Chrysler kit from the start, they receivedmany complaints from the customer about defects, some of their early productionwas rejected,and they had numerous conferences with AMT officials about theproblem as a result of which they were compelled to make changes in machinery,,manufacturing processes,and inspection procedures in efforts to eliminate defects,but notwithstanding these corrective measures,they had much of their later produc-tion rejectedThe record also shows that one of the main problems encounteredwas missing parts, and Respondents took steps to eliminate that defect early in pro-duction by making mechanical changes in the cutting fixture attached to the presseswhich cut the parts from the "tree"before they fell into the plastic bagsThesetroubles were bound to make Respondents sensitive to subsequent complaints abouttheir production,particularlymissing partsHence,it seems natural that, whenToteff registered a strong complaint about missing axles in the week of June 18,1956,67Richards would be disturbed enough to request a detailed report aboutthemissing parts, so that he could trace the source and reasons for the defects,-and, Toteff'reply of June 27 appears to be a normal compliance withnthat,request -Itmust also be noted that the discussions and correspondence between Toteff andRichards do not mention or refer to Witherite specifically,except for the rejectionletterwhich contains her clock numberThese circumstances militate against afinding that Richards initiated the AMT inspection of kits produced after June18 for the purpose of procuring specific evidence of defects in Witherite's workOn the other hand,there are circumstances which support the inference of a delib-erate search for evidenceFirst,Richards' request for a letter from AMT, andToteff's reply, is the first occasion in a long period of discussions with AMT aboutcar kits that Respondents had requested the customer to submit a complaint inwriting with evidence to support it, in the past all similar complaints and productionproblems had been handled by telephone or personal conferences between the partiesThe sudden variance in procedure,which is not explained away by Respondents, isin itself a suspicious circumstanceThe next circumstance is that, while Toteff toldRichards he had found another "bad batch"of kits, the only defect he mentionedwas missing axles, and the only evidence he sent involved WithenteHe did not;report, or send proof of, defects in production of operators on other shifts, althoughw I credit Richards'testimony that Toteff,in telling him about the defects found,-commented that Respondents' AQL inspection system was apparently not woiking, and,questioned whether Respondents were capable of producing good kits DETROIT PLASTIC PRODUCTSCOMPANY491itwould be reasonable to expect that the rigid AQL inspection which AMT wasconducting on Chrysler kits would have shown similar and other defects of thetype and frequency found by Respondents' own AQL inspectors between June 12and 29.68Toteff admits that other defects could have been found in the batchof kits in question, which could have caused rejection of the entire shipment, butneither he nor Davidowski, his chief inspector, could recall any of them; and Toteffcould not produce any of his written 1956 inspection records on the Chrysler kit, asthey were destroyed following rejection and return of the shipments to Respondents.In the absence of these records, I infer and find from Respondents' own inspectionrecords and Toteff's admissions that in this period instances of missing axles occurredin production of other shifts which, under the law of averages; were probably dis-closed during the close AMT inspection.The fact that Toteff, after talking toRichards, reported only defects inWitherite's production,impelsthe inferencethat he was only looking for defects in her work, not that of other packers.Thenext suspicious circumstance is that,as soonasToteff mentionedmissing axles,Richards did not start a close inspection, either by personal observation of the produc-tion line or examination of the AQL inspection reports, of production and work ofthe packers on all shifts, for he knew that theyalone(or relief girls when handlingthat operation) were responsible for inserting axles in the kit.His failure to do sountil after he received Toteff's letter of June 27, and his alleged investigation ofWitherite's work during the shutdown on the basis thereof, further indicates that hewas building a record only against her.Richards admitted that Witherite was 'summarily dismissed without any specificwarning notice, contrary to Respondents' past practice of giving two writtenwarningsto employees before dismissal.He justifies the summary action here by arguingthat omission of axles from kits was an "extremely serious" offense, similar tocoming to work drunk, which required summary dismissal.He also points to theposted notice of June 4, 1956, and calls her bad productionin theface of that noticea form of "insubordination," claiming the notice annouced a rigid enforcement ofthe warning slip system. In addition, he relies in his discharge letter on allegedwarnings from her foreman. I consider the last contention untenable, for I havealready found that Orahoske had given only generalcautionstoWitherite and allother employees after large Chrysler shipments were rejected, but never gave herspecific warning about heractualproduction of that item.As to theseriousness ofher offense, Richards' contention is weakened by credible testimony (1) of Toteffthatmissing axles was not a seriousmatter, compared to other defects found inthousands of kits inspected, and (2) of Davidowski, the AMT foreman, to theeffect that when his concernfound axles missing froma kit, AMT would supplythe axles themselves and ship the kit out, so that the kit wasnot in effectrejected.Furthermore, assuming that the 2 boxes in question had been found totally defectiveon inspection, and were not acceptable to the customer even with replacement ofmissing axles, the total financialloss toRespondents was about $8.64,69 which istrivial compared to the total contract figure of about $90,000.Respondents offerno credible proof that Witherite's poor production went beyond the two boxes ex-amined by AMT. If there were such proof, it lies solely in Respondents'possession,forthorough inspection of returned shipments to find the nature and extent of thedefects, and the foremen who made the inspection kept detailed tally reports of it.Respondents do not produce those records.Richards testified they have "probably"been destroyed, but at any rate Respondents do not produce any credible testimonyfrom foremen or othersengaged inthe actualinspection, to show how bad Witherite'sproduction was 70The failure to produce such testimony warrants the inference68 Company AQL records show that inspectors on day and afternoon shifts found miss-ing parts in one or more boxes on every day in this period, except June 29. It is note-worthy that while the work of Witherite, who inserted both the "lady"and 2 metalaxles in each kit, was apparently without defect in her last 6 working days, 1 box fromday shift was rejected on June 26 for omission of those parts, and the same defect wasfound on the 28th, though the box was apparently not rejected for it.60 Respondents charged Revell-AMT 18 cents for a Chrysler kit, and 48 kits at thatprice would amount to $8.64.'+"With regard to the whole inspection, Richards testified they found "quite a bit, Iwouldn't say a lot," and then "An awful lot," of kits bad, "more than should have beenin that condition," but aside from an estimate that 2,000 kits out of between 30,000 and40,000 kits were actually torn open for examination, he cannot say how many were finallyfound good, and how many bad. Hence, his testimony on this point is far too nebulous tosupport a finding about the defectiveness of the whole shipment or of Witherite'sproduction. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, if such testimony and records were produced, they would not support theclaim that Witherite was guilty of "extremely poor production " In addition, anyloss which can be chargeable to her, whether it be $8 64 or some larger amount,would clearly be subject to some reduction as a result of the extensive salvageoperations Respondents initiated during the shutdownOn this point, I find fromcredible and mutually corroborative testimony of Richards, Orahoske, Erikson,Adams, England, and Wuestewald that during and after the shutdown, Respondentstried to salvage all usable metal and plastic parts as well as kit boxes and instructionsheets, from the large Chrysler and some Mercury rejects, in order to make upcomplete kits for sale and shipment, the remaining plastic parts were groutedup and reused in Respondents' business 71Here, again, the true facts and figuresare in Respondents'possession,and their failure to produce them warrants theinference that, if produced, they would not support Richards' testimonyAs to the June 4 notice, in the face of which Respondents claim Withente'salleged bad production was "insubordination," the paper itself falls far short ofan announcement of "rigid enforcement" of the warning system, as Richards con-tendsIt does not mention any form of disciplinary action, nor does it specifydefective Chrysler kits or other products as the reason for the noticeIn thisrespect, it is far less specific than earlier notices posted by Respondents whichhad called employees' attention to specific products and defects therein apparentlycaused by employees and requested them to use more care in their manufacture 72The instructions which Richards gave foremen on this subject about the same timewere no more specific I find from credible testimony of Richards, Caughill andOrahoske that Sometime in June, Richards called a foremen's meeting at whichhe told them to "get tough" about quality of production, as there had been con-tinual complaints from customers about it, and Respondents could not long stayin businessif they could not produce better quality productsHe said there seemedto be a condition of overall laxity among the employees, and reminded the foremenitwas their responsibility to get out good production, and that he wanted them to"tighten down on the girls, see that they do a better job," and warned that he wouldtake drastic action against all concerned if bad production continuedHowever,he did not give the foremen any specific orders to hand out warning notices forbad work, telling them merely to "use all the instruments they had to get goodproduction," and saying "let's get the place cleaned up, sharpened up " It is clearthat Richards was merely giving a form of "pep" talk to the foremen, with ordersto clamp down on the employees and get better production, but there was nospecific order to apply the warning notice system to employees in the process, heapparently left that to the discretion of the foremenThese facts belie Richards'claim that Respondents were instituting a rigid enforcement of the warning systemon June 4, 1956, and convince me that the notice itself was no more than a generalwarning that Respondents would insomemanner place more emphasis on qualityand inspectionIt reasonably indicated that employees guilty of bad productioncould expect some corrective action such as verbal warnings, but in the light ofRespondents' past limited use of the warning slip system, as found above, therewas nothing to mdicate to them that that system, or anything as drastic as summarydischarge would be unposed for bad production in the futureNor did employeeson Withente's shift receive any inkling of imposition of drastic discipline, let alonesummary dismissal, from their foreman's implimentation of the notice and Richards'instructions, for Orahoske admitted that after the foremen's meeting, he continuedhis usual practice of giving only verbal instructions and warnings about the work,he testified that he would give 3 or 4 verbal warnings before issuing a writtenwarning slipThe record shows that the first slip he ever handed out was givenon July 10, 1956, after Withente's discharge, to Margaret England, under circum-stances which I have found above to be discrimmatoryIn view of all of theabove facts, I reject the contention that Withente's alleged poor production onJune 18 and 21 was tantamount to "insubordination," or can fairly be comparedwith a serious offense, such as coming to work drunkLacking these justificationsfor summary action, it would appear that, if Witherite had proven unresponsiven Superintendent Caughill admitted at one point that, even during normal kit produc-tion, salvage operations were carried on in that if two kits in a box were found defective,the box was usually set aside for examination by the foreman, who would substitutemissing or defective parts if he had time to do so, and then put the box back in theproduction line for shipmentWhen defects became more numerous,and the foremanhad no time to perfect the defective kits, the box would be set aside, and the kit boxes,metal parts, and instruction sheets would be salvaged, and the plastic items ground upfor reuse72 See footnote 23, above DETROIT PLASTICPRODUCTS COMPANY493in the past to verbal warnings from her foreman, as he testified, and assuming thatRespondents were in good faith extending their written warning system to pro-duction problems as part of their "get tough" policy, an excellent time to "tightendown" on Witherite with written warning slips came when Respondents receivedthe complaint from AMT and had a chance to verify it. Issuance of a warningslip then would have accorded with their alleged new enforcement policy andOrahoske's own application of it.Respondents' resort to the ultimate penalty ofdischarge, instead, against a prominent union adherent, without giving her thatfair chance to mend her ways which was implicit in the written warning system,isa strong indication that they seized upon this opportunity to get rid of herunder pretext of bad production and thus carry out Erikson's prior threat to dischargeher for union activity.'Another circumstance supporting this conclusion is the fact that other workerswho had been guilty of the same or similar offenses, notably England, Elenko, andFox, received lesser or no punishment.As found above, England received a warningslip from Orahoske, and then a transfer to another job; she was a union member,but was not active in the campaign and never advertised her union affiliation.Elenko and Fox apparently received no warnings but were transferred when theirproduction was found defective; the record does not show that they were unionmembers or adherents, much less active union organizers in the campaign.Thisdisparate treatment of a prominent union organizerisoneof the circumstanceswhich the Board has often found to be a reliable indicator of discrimination. Inthis connection, it should also be noted from Richards' and Davidowski's testimonythat:Respondents made a detailed inspection of the rejected kits to discover thenature, extent and reasons for the bad production, and Richards told the foremenwho made the inspection that he wanted disciplinary action, in the nature of firmwarnings, given to employees responsible for the bad work.The foremen had aready-made guide to assist them in the inspection, in the form of markings onkit boxes made by AMT inspectors previously, which showed the specific defectin each kit, as well as the date of production and shift on which made; the AMTinspectors had looked specifically for missing parts, among other defects. In addi-tion,during the "tightening up" period after June 4, Richards ordered shipping clerkJohn Lesniack to make an inspection of products before shipment by breaking openabout 1 box or carton of products out of every 10 and examining the contents, andto report any defects he found personally to Richards, so that he could see to itthat "pressure was brought to bear on the people responsible."However, whileRichards vaguely testifies that many defects were found, and the company recordsshow that between June 12 and 30 plant inspectors on day and afternoon shifts foundmissing parts, as well as other defects,in oneor more boxes, and rejected themaccordingly, on every day except June 29, it is significant that Respondents wereunable to produce any records or other credible proof showing that discipline wasimposed on the Chrysler kit workers on those shifts, with the exception of AngelineRomesburg, who received warning slips and was discharged for discriminatoryreasons as discussed hereafter.The mere fact that company AQL inspectors rejectedboxes on those shifts almost daily for missing parts and other defects warrants theinference that Respondents' detailed inspection of rejected shipments during the"tightening up" period must have revealed the same and many more similar defectson those shifts.Respondents' apparent failureto imposediscipline on the workerson those shifts (except for Romesburg), while discharging Witherite summarilyon evidence of comparatively trivial defects found in the early days of the AQLrecord of her production, which defects Respondents' own inspectors apparentlyfailed to catch, is further substantial proof of the disparate treatment accorded her,which impels the inference that they were not interested in disciplining all employeesinvolved in the poor production, but were searching for any pretext to dischargeWitherite.In summary, the circumstances that: (1) Respondents announced early in theunion campaign their intention of getting rid of Witherite, a prominent unionorganizer; (2) they discharged her summarily for comparatively minor deficienciesin her production, which were more likely than not actually the fault of a reliefoperator, and which had little or no effect on the business; (3) their patent attemptsto magnify these deficiencies into major offenses, by false statements in the dischargeletter and testimony at the hearing; (4) their failure to give her the benefit of priorwritten warnings, despite her prior satisfactory performance record and contraryto their professed disciplinary policy; and (5) their disparate treatment of Witheritein this regard, all considered in the light of Respondents' prior and ensuing unfairlabor practices in the campaign,' compel me to the conclusion, and I thereforefind, that Respondents dischargedWitherite on July 9, 1956, not for the cause, 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleged, but because of her union activity and affiliation, in violation of Section 8 (a)(3) and (1) of the Act 73G The discharge of Angeline RomesburgAngeline Romesburg started work for Respondents in October 1952At the timeof her discharge on July 17, 1956, she was No 5 in point of length of service inthe plantOn that day, she was receiving $1 35 an hour, the top normal pay foran employee with 3 years of serviceRomesburg signed up with the Union thefirst day of the campaign and thereafter, as a member of the plant organizingcommittee, was the most prominent and active union organizer in the plantIhave found above that she had actively promoted unionism in the plant since shestarted there, that Respondents were well aware of it, and of her activity in the1956 campaign, that they subjected her to coercive and illegal threats from theoutset of that campaign, and tried illegally and unsuccessfully to use her as aninstrument for the formation of a labor organization to combat the campaign ofthe UnionRomesburg went on a 2-week vacation starting June 18, 1956She received atelegram, like many others, on June 30, advising her not to report for work untilfurther noticeOn July 10, she reported for work in response to a phone call fromthe officePrior to her vacation, Romesburg had been making nylon rollers on theNo I press on day shift for about 10 monthsWhen she came in on July 10,that machine was idle for replacement of a broken die, and Foreman Al Van Nuckassigned Romesburg to packing Chrysler car kits, in place of the regular packer,Christine Jachimowicz, whom he assigned to work as a relief operatorRomesburg had had no experience on the Chrysler packing operation, except fora 4-hour relief stint one Saturday afternoon shortly after Chrysler production beganHence, Jachimowicz helped her "break in" on the operation, showing her how tohandle it and assisting her from time to time whenever she fell behindRomesburgworked on this job for 32 daysOn July 10, she saw Richards frequently standingin the aisle near her machine and talking to Foreman Van NuckTwice that daythe foreman checked her work, in addition to his hourly inspection, and once, aftertalking to Richards, he told Romesburg they had found warped parts in her kitsShe asked what caused it, and he told her to shake down the parts in each kit, anddemonstrated how to do it, saying that otherwise they would warp 7&Romesburgshook down parts in a few kits in his presence on his next hourly inspection rounds,to make sure she did it correctly, and asked him if she was doing it right, and he saidshe wasOn July 11, Romesburg noticed Richards frequently walking past her ma-chine, and on that day the foreman told her axles were missing from her kits, whichhad to be scrappedRomesburg replied that she was being very careful about theaxles, but promised "I will do better "At the end of the shift, about 3 p in, VanNuck came to her, said, "Angie, I have got to give you this," and without looking ather, handed her a written warning slip which charged her with "defective work" and"carelessness," explaining it as "Production not up to standards, 7-10-56, 7-11-56 "After he gave it to her, Van Nuck squeezed her hand, saying, "Keep your chin up,kid "The record shows that this was the first warning slip Romesburg had receivedin over 3 years of service with RespondentsOn July 12, Romesburg began to get used to the packing operation, and the fore-man said nothing to her about her work that dayOn July 13, Romesburg continuedpacking all morning without incidentAbout 12 20 p in, she and Frances Tola, thepress operator, went to lunch, and were relieved by the relief girls as usual, the reliefpacker, Jachimowicz, put Romesburg's packing slip in boxes she packed, as usualAs they left, Romesburg and Tola asked Jachimowicz to find out from the inspectorhow they were doing, when they returned, Jaclumowicz said their work was "A-1 "Tola told Romesburg that meant they had no scrap at allOn returning from lunch,Romesburg worked about a half-hour, until sometime after 1 p in, when she noticedRichards talking to the foreman behind herAfter the two talked for a while, Van78 See SoloCup Oompany,114 NLRB 121, 132, enfd 237 F 2d 521 (C A 8)74Warping of parts occurs when a "shot" of plastic pieces is too hot when ejected fromthe moldThe excessive heat is caused when the press operator holds the safety door ofthe press open' too long, thus interrupting the cycle of the machine and allowing excessbeat to build up in the molten plastic so that when the cycle is resumed, it enters themold too hot and is ejected in a warm and pliable stateActual warpage occurs whenparts insuchstate, after insertion in the plastic bag, are pressed against each other whenthe packer,or a reliefgirl, fails to shake the bag to make the pieces lie flat, and thenforces the lid of the kit boxdown onthe bag, or the weight of other kit boxespresses itdown whenthat box is placed with others in a master shipping box DETROIT PLASTIC PRODUCTS COMPANY495Nuck came to Romesburg and told her that they had found scrap in her work, andhe had to take her off the kit job. She replied that she was sorry.Van Nuck trans-ferred Jachimowicz back to the packing job, and sent Romesburg to work on amachine grinding up scrap for the remainder of the day.At the end of the shift,Van Nuck gave her a second warning notice which charged her with the same viola-tionsas the first, and stated, "Production not up to inspection standards.7-12-56,7-13-56."When giving it to her, Van Nuck said that Romesburg "just did not do-well on that job."Romesburg asked if he expected perfection on that job in 3 days.Van Nuck replied, "Well." and muttered something else she did not catch.Shethen asked if he was "going to show me the door when I come in on Monday," andhe again started to speak "Well ... ," and then walked away.On Monday, July 16, 1956, Romesburg came to work wearing a large red, white,,and blue union button, containing the initials of the Union's name, "CIO" and"Committee" on it, which she had received from Organizer Watson the day before.At first Van Nuck sent her to paste labels on plastic shakers in the packing depart-ment for about 45 minutes.He then recalled and assigned her to run the No. 6.press,making large plastic 2-bladed propellers, called "whirlie girlies."After Van,Nuck showed her how to run the machine, she operated it the rest of that day with-out incident or comment from the foreman.On July 17, 1956, Romesburg con-tinued to run the propeller job, but soon found she had spare time, so she offered to,help Julia Schaller, head of the packing department, with packing. Schaller broughtplastic shakers to her, and Romesburg pasted labels on them, while running the press,from about 10 a. in. to about 1:30 p. in.At that time, Virginia, an employee fromthe packing department, came to relieve her, saying that Van Nuck wanted her to,run the No. 3 press, on which he had just changed the die.Romesburg entered herpropeller production on the weekly work sheet and then went over to the No. 3press, on which the foreman had been making 1/4-pound plastic butter dishes.Shesmall box.He told her he had done 60, and that she had to turn out another 12, inorder to fill a large packing carton.He packed the 5 boxes of 60 dishes in thecarton to show her how it was done, and said that would be her No. 1 box.Whenshe made the last 12 dishes, her packing slip went into the carton. She ran themachine about an hour, until her 2:30 p. in. rest period, with Van Nuck watchingher work a good part of the time. She told him it was running "0. K." and heagreed.At 2:30 p. in., Vi St. Lewis, a relief girl, came to relieve her, but Romesburghad to show her how to do the whole operation, as St. Lewis had never run thisproduct on a press before.When Romesburg returned from her rest period about2:40 p. in., she saw a lot of dishes on her packing table which had been made bySt.Lewis.At that moment, Van Nuck came up with shipping clerk Lesniack, bring-ing several opened cartons of dishes with him.Van Nuck took some dishes out of acarton, and told Romesburg, "Look what you have done, look at these big shortpieces you have passed."Romesburg noticed that the dishes in his hand had largeholes in the side, and she protested that she did not pass them, and he knew it. Shesaid that the machine had been running well, as he had seen, and that she had madesimilar products and would never pass anything like that.Van Nuck started tospeak, "Well,Well.," and then went to the office, returned to her in a fewmoments, and said, "I've got to let you go, you passed all this scrap," and handedher a paycheck and a typewritten discharge notice, signed by Richards, which gave asthe reason, "Your excessive nervousness has effected (sic) your recent production tothe point where it jeopardizes our products and your welfare.We have transferredyou to three separate operations, and issued two warnings in our effort to retain youin good standing and we have found the condition becoming worse."Romesburgtold him not to bother to explain, she knew why she was being fired.After shecleaned out her locked, she gave him a pair of cutters she had used, saying, "Al, weare still friends," and he replied, "Yes, Yes, son-of-a- .... .Romesburg then leftthe plant.She has never been recalled.75Respondents' contention that Romesburg was discharged for cause after receiv-ing two warnings is obviously based on their AQL inspection records mentionedabove.Considered by themselves, the records afford a technical basis for thewarnings and discharge.They show rejections of her work as follows: On July10, 11 out of 36 boxes; on the 11th, 7 out of 40; on the 12th, 6 out of 41; andon the 13th, 5 out of 40. However, close analysis of the rejections indicates thatRomesburg'sdeficiencieswere not as extensive or serious as they seem at firstglance.On the 10th,the inspector rejected box No. 2 for an extra rear spring.75 The findings above are based on credible and uncontradicted testimony of Romesburg,which is corroborated in part by documentary evidence and testimony of Lesniack andCaughill.Van Nuck did not testify. 496DECISIONS OF NATIONALLABOR RELATIONS BOARDSuperintendent Caughill admitted it should not have been rejected,as an extrapart does not spoil the kit or warrant rejection; and the inspection sheet showsthe inspector passed box No. 11, in which she found an extra "lady," or figurine,in onekit,and on succeeding days passed boxes with similar "defects."Thisaccorded with the practice of the customer, AMT, of not rejecting. kits for havingextra parts, as shown by credible testimony of Davidowski.Hence, it appearsthat boxes Nos. 2, 15, 17 and 18, each with an extra part in one kit, should nothave been rejected.This reduces the total of properrejections,for warped, cracked,or missingparts, to 7. In addition, Caughill admitted that when only a single de-not necessarily rejected.This testimonyis in linewith that of AMT officials, notedabove, thatmissing axleswas not considereda seriousdefect, but one that waseasily remedied.Furthermore, credible testimony of Richards and Orahoske in-dicates that during and after the shutdown, Respondents salvaged many returnedkits,using good parts from one to complete defects in another, for purposes ofselling the kits.Thus,it isinferable that the boxes here rejected wereset asidefor completion by addition of salvaged parts.Hence, despite technical "rejection"of seven boxes on the 10th,it ismore likely than not that Respondents attemptedto correct the defects after inspection in order to sell the entire production of theshift.Respondents produce no proof to indicate otherwise.76For thesame reasons,itappears that 3 boxes rejected on the llth.for missingaxlesor figurine shouldbe eliminated, reducing the properrejectionsto 4; and the 6 rejections of the12th must be reduced to 5 by eliminating the box rejected for extra parts.Therecords for the 13th show most of Romesburg'smorningproductionpassed inspec-tion, but starting with box No. 20, she had 5 rejected, 1 (No. 24) for amissinginstruction sheet, until she was transferred while working on box No. 30 or 31.77Eliminating No. 24 for reasons given above, she had 4 boxes with serious defects,out of an actual production of about 30, or a potential total of 40 if she had beenpermitted to finish out the shift.However, other circumstances indicate that her poor production in these 4 dayswas not the reason, but the excuse or pretext, for thewarningsand subsequentdischarge.Romesburg admitted that she had difficultyin learningand keeping upwith the packing operation the first 2 days, and often fell behind, particularly on pack-ing the sealed kits, because it was a fast operation which was new to her 78Whenshe fell behind, she called upon Jachimowicz, and attimesInspector Lillian Adams,and 2 other employees, Vida St. Lewis and EdithMason, to help her catch up; theyusually assisted by boxing sealed kits and filling themaster packing boxes with theindividual kit boxes.Romesburg's troubleinmasteringthe operation was not un-usual, for the record shows that other workers, such as Jachimowicz, May, Witherite,England, and Wuestewald, had required anywhere from several days to several weeksto master the Chrysler,or similarMercury, packing to the point where they could"keep up with it," and most of them also requiredassistancefrom relief girls, whilelearning,in order to keep pace with the press.The difficulties inherent in the jobwere well known to Respondents, for Erikson admitted, and the record shows, thatthe cycling of the packing operation required concentratedattention,with consid-erable agilityand anability to work continuouslyon variousdifferent steps inrotation.79Inaddition, Superintendent Caughill admitted that management could79Even if the plastic parts in a rejected kit or whole box were warped and twisted soas to be unusable, I find from testimony of Erikson, Adams, and Wuestewald that afterthe layoff Respondents salvaged as many undamaged parts of the kit as possible, includingthe cardboard box, instruction sheets, metal axles; and plastic figurines, and then groundup and reused the remaining plastic parts.77With the press running continuously during an 8-hour shift, and 960 kits producedthat shift, it follows that Romesburg and the relief girls were packing at the rate of 2 kitsa minute.As she began her shift at 7 a m., in the 320 minutes up to 12: 20 p. m.,when she went to lunch, Romesburg packed 26 boxes and had 16 kits packed in No. 27.Assuming the relief girl finished that box and packed 40 more kits in the 20-minute lunchperiod, the relief girl probably completed Nos 27 and 28 and part of No. 29. Romesburgfinished that box and probably packed Nos. 30 and 31 before her transfer. Thus, all therejects were probably Romesburg's production.'78 The sequence of steps In the Chrysler packing operation has been described above inthe findings as to the discharge of Witherite., Romesburg followed the. same sequence,but in addition' picked the plastic figurine and two metal axles from 'separate supplyboxes, and dropped them into the bag of parts at the same time.Erikson, England,Witherite,Wuestewald, and Adams,- indicates, and I find, that the,Chrysler kit packing required the packer to perform 11 or 12 specific steps in rotation DETROIT PLASTIC PRODUCTS COMPANY497expect errors on this job the first few days an employee worked on it, as on anyjob, and that Romesburg's errors occurred because employees on the packing jobhad difficulty keeping up with the sealing and packing of the kit bags.He alsoadmitted that, if relief girls had been required to help Romesburg, it was possiblethat warped parts appearing in her production were caused by failure of the reliefgirls to shake down the parts in the plastic bag or carefully put the lid on the boxto avoid crushing the parts.As to the incidence of missing parts specifically, Mayalso testified credibly that she had often worked on packing of both car kits as reliefgirl,but never became proficient at it, and that while handling the operation onrelief, she probably made mistakes, as it was easy to "miss" by failing to drop partsin the kit. I also find from credible testimony of Romesburg, Lesniack, Orahoske,Richards, and Caughill that, due to the speed and recurrent cyclical nature of theChrysler operation, the packers had no time to count or make a detailed inspectionof the parts that went into the kit, and management did not require them to do so,relying upon the foreman's routine machine inspection, hourly spot check of pro-duction, the subsequent AQL inspection, and the final spot check by the shippingclerk, to catch any defects; if a recurrent defect was discovered at any of theseinspection stages, notice of it was at once given to the foreman whose duty it wasto take necessary steps to eliminate the defect. It is clear from the above factsand testimony that Romesburg's troubles during the first few days on the-operationwere notunusual, that the errors in her work were of the type to be expected andusually encountered under those circumstances, and that it is equally as probablethat some of them were caused by the relief girls as that they were her fault.Hence,the fact that Respondents were quick to use those errors as the basis of the firstwarning slipsupports the inference that they were deliberately ignoring the ordinaryproblems 'and characteristics of the operation, and searching for any technicalreasonsto discipline Romesburg.Other circumstances pointing to the same con-in the business,80 spentmuch time the first 2 days observing her work personally,and Superintendent Caughill watched her closely the entire 31/2 days, which wasunusual because- that was the normal function of the foreman when a workerbreaksin ona new operation; 81 (2) the fact that the foreman once gave her specificverbalwarnings about defects, immediately after talking to Richards; and (3)Van Nuck's rather shame-faced attitude when handing her the first slip, and hisremarksindicating that he was giving it to her under compulsion, but exhorting herto keep up her courage, all of which indicates that he was not in accord with whathe, had to do.With regard to the source of the warning slip, I do not credit testi-mony of Caughill that he suggested the slip be given to "try to wake her up," sothat she would notpass somuch bad stuff.Caughill was vague about his talk withVan Nuck, could not recall who brought up the subject of her production; and oncross-examination, he was not sure he suggested the slip.Although he admittedthat when the work of an employee with long seniority, like Romesburg, is bad, hewants to know the reason, and that he observed her work closely and examinedinspection records of her production, he cannot recall if he talked to Romesburghimself.I do not credit the excuse that he was trying to "wake her up," for Romes-burg's testimony makes it clear that she was striving to learn a new, difficult job andusing her best efforts to keep up with the operation, in that she asked Van Nuckabout her work the first day, received and followed instructions from him aboutshaking down the kit bags, and on the second day she promised to do better, whencautioned about missing parts.That she was alert to her troubles, and tried todo something about them, is clear from the fact that she called for help bothdays when she fell behind;it isquestionable whether she would have done so ifshe had been indifferent to her work.within about 30 seconds, using both feet and hands and eyes constantly at the same time ;the rotation cycle was easily disrupted if the plastic kit bags stuck together, or the seal-ing devicedid not work right, or a bag bottom opened up due to a defect and allowedthe contents to scatter over the table and floor, all of which required extra work andeffort by the packer, and often assistance from other workers, to correct the situation andkeep up. with the machine cycle.80He is generalmanager of the plant, production manager, purchasing agent, andpersonnelmanager, and also handled sales and customer relations.811 find fromcredible testimony of Orahoske and Caughill that when employees begina new operation, the foremen watch their work more closely the first few days, showingthemthe procedure,making suggestions and corrections,and otherwise helping them tolearn the job.487926-59-vol. 121--33i OggDECISIONS OF NATIONAL LABOR RELATIONS BOARDiOThere is also some indication in the record that, although management waswatching Romesburg's ' work closely while she was on the packing job, and wasquick to warn her verbally and in writing about her errors, it deliberately refrainedfrom taking any steps to alleviate her situation when she had trouble and askedfor help.Caughill admits he knew that Romesburg had had no experience on thatjob, and that on one occasion when he was at her machine observing the work,she asked him to take her off that job, and he replied he could not do it, that shewould haveto seethe foreman.There is no proof that he talked to Van Nuck abouther request.I find from testimony of Romesburg and Adams that, after Adamshad helped Romesburg a few times at the latter's request, Adams' foreman toldher to get back to her inspection work, that it was not her place to help Romesburg.Adams' testimony indicates she had been trying in good faith to help Romesburgkeep up with her job, for she knew from her inspection that Romesburg's pro-duction was defective, and had told her so seriously. In addition, I find fromcredible testimony of Jachimowicz and Adams that: While helping Romesburg thefirst day or so, they noticed Romesburg was very nervous, upset, and cross.Once,when Jachimowicz reminded her about parts lying on her packing table, and gavethem to her, Romesburg did nothing with them, but said angrily that she did notcare whether or not she passed scrap, that she was going to quit; and when Adamstold her once that her production was bad, Romesburg replied that she did notgive a damn, that she was going to quit. I am convinced that her nervousnessand irritationwas not unusual, but was brought about by her difficulties withthe job, for Adams testified that she was likewise nervous when first learning thepacking job, and Oiahoske admitted that plastic molding operations made somegirls nervous and irritated. I am also satisfied that Respondents were well awareof her condition, from the fact that Richards and Caughill observed her closely fornearly 4 days, in addition to the foreman's normal observance of it, includinghourly checks. In this situation, it is significant that Caughill, who knew she wasa novice on this job, and who professed that he was concerned whenever an older,experienced worker had trouble with an operation, evaded action on her directappeal to him for a transfer, by shunting the responsibility to the foreman, althoughitis inferable that, as plant superintendent, he could have suggested, or evenordered, that Van Nuck transfer her, just as easily as he says he "suggested" theforeman give her the first warning slip. It is also noteworthy that, althoughmanagement did nothing to relieve her difficulties and the nervous tension underwhich she worked, other workers, suchas Englandand Fox, were readily trans-ferred,withoutdiscipline,when they had trouble withthe packing job.Romes-burg's difficulties at the outset of the job, which were normal, the fact thatmanagement refused to do anything to alleviate her plight when requested exceptimpose discipline for normal errors, and the disparity in the treatment accordedher in this regard, are additional circumstances which convince me that Respondentswere deliberately watching and waiting for an accumulation of normal errors inher work on which they intended to base disciplinary action, and thus prepare apaper record for discharge for ostensible cause.The circumstances of issuance of the second warning slip indicates that it wasthe next step in their plan leading to discharge.Being the second written warning,itwas the last disciplinary step before a discharge.However, it had less justifi-cation than the first warning, for it was given for alleged bad production on herthird and fourth days, although her production improved on those days, as theinspection records and Romesburg's own testimony shows, and Caughill himselfadmits.Caughill's testimony indicates he had nothing to do with the issuanceof this warning, and since the record shows that Van Nuck took Romesburg off thejob and gave her the slip after talking with Richards, and that he gave out at leastthe first slip and made the transfer reluctantly and under orders, I am satisfiedand find that Richards initiated both warnings.One indication that his motivewas discriminatory is the fact that he caused the issuance of unjustified warningslips in the case of the most prominent union organizer in the plant, just as heissued similar warnings thereafter to other union adherents, which I have foundto be violative of the Act. In addition, Romesburg's transfer without justificationto another job on July 16, and the prompt return of the former packer to theChrysler job, warrants the inference that Respondents were not interested in per-mitting Romesburg to continue an operation she had almost mastered, which wouldappear to be the normal and most efficient procedure, but desired to prevent herfrom establishing a record of improvement in that work which might lessen the DETROIT PLASTIC PRODUCTS COMPANY499importance of the warning slips as grounds for a discharge.82The same inferenceis compelled by the fact that Romesburg was allowed to work only 11/2 days onthe propeller job, with which she had no difficulty, before she was transferredto the butter dish operation, for Respondents give no business reason whateverfor this transfer.The facts relating to the butter dish operation and the defects found in it indicatethat this was the next, and as it proved the last, step in the chain of events whichRespondents built up in preparation for the discharge.Romesburg's own produc-tion of dishes on July 17 was satisfactory, for Van Nuck watched her work a goodpart of the hour that she ran the press, and agreed that the operation was runningo. k:The defective production which triggered the discharge was found by shippingclerk Lesniack who testified that, while spot checking boxes of dishes in the shippingroom that afternoon, he broke open cartons in about the third box and found a "fewdirty" dishes, and "one short" with a small hole in it, and brought the entire box toVan Nuck, who looked at the packing slip in it, and then confronted Romesburgwith defective items from the box.However, Lesniack does not say that the boxhe gave Van Nuck was the third box in the sequence of Romesburg's own production—and since her production of an hour had been satisfactory, and she strongly protestedto Van Nuck, and also testified without contradiction, that she did not turn out any"short" items that day, the weight of credible evidence compels the finding that thedishes shown to her, which contained large holes in contrast with the single smallhole which Lesniack found, were not her production.On the other hand, a positiveinference that they were part of the foreman's own production is justified by (1) thefact that Van Nuck ran the press long enough to turn out 60 dishes, nearly a packingbox full, before he put Romesburg on it, and (2) her uncontradicted testimony, fromwhich I find that when a foreman changes a die he normally runs the press onlylong enough to make sure it is operating smoothly, and then puts an operator on it.As there is no proof in the record clearly showing the cycling time of the press onthis product, or the length of time it takes to test a new die in a press, I must acceptRomesburg's testimony indicating that he ran the press longer than was customary,which supports the positive inference noted above.Considering all of the abovefacts, and the permissible inferences therefrom, I conclude that Respondents havenot produced evidence showing the defective dishes were Romesburg's production,sufficient to overcome her clear and uncontradicted testimony to the contrary.An-other factor strongly supporting her story and detracting from Respondents' conten-tion is the fact that Van Nuck, who gave out both warnings and the dismissal notice,and was in the best position to know and testify about Romesburg's performance,was not called by Respondents to testify on the vital issue here involved, although atthe time of the hearings he still worked for Respondent Corporation, and presumablywas available to testify.His failure to testify warrants the inference that, if called,he could not truthfully deny Romesburg's story and that his testimony would notsupportRespondents' contentions.83This inference is particularly strong withrespect to the nature of Romesburg's production on the 17th, because Lesniackadmitted that he did not know whose packing slip was in the box of dishes he showedVan Nuck, and that he did not hear the conversation between Romesburg and VanNuck at her machine, for while they talked he was examining dishes stacked on hertable preparatory to packing; 84 hence, Van Nuck is the only one who could havecontradicted her on the events of that day.Having found that Romesburg did notproduce the defective items shown to her on the 17th, it follows that the dischargenotice, insofar as it is based on such defects, was not based on fact, was undeserved,and obviously a pretext.The same conclusion is warranted with respect to the charge in the notice thatRomesburg's "excessive nervousness" had affected her production so as to "jeopardizeour products and your welfare," and that despite transfers to 3 separate jobs and 2warnings "the condition is becoming worse." I have found Romesburg's nervous-82Although the record clearly shows that during 1956 workers were often transferredbetween machines, and from machines to packing or grinding or nonproduction work, andvice versa, from time to time as business requirements changed, Respondents offer nobusiness reason for Romesburg's removal from the packing work, other than the allegedrecord of bad work which I have found to he a pretext.81 SeeWhitin Machine Works,100 NLRB 279, 285, enfd. 204 F. 2d 883 (C. A. 1) ;N. L R. B. v.OhioCalcium Company,133 F 2d 721, 727 (C. A. 6).84 Lesniack also testified that during the talk he found two dirty dishes, told Romesburgabout them, and she threw them in the scrap barrel.However, he admits he does notknow if Romesburg made them, and I find from her credible and uncontradicted testimonythat they were part of the production of the relief girl, which Romesburg found lying onthe table when she returned from her rest period. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDness and irritation on her first 2 days at the Chrysler packing operation,and theerrors that appeared, were not unusual on that job. It is also inferable that hernervousness disappeared the third and fourth days when her production began toimprove, as there is no substantial proof that she was nervous during her satisfactoryhandling of the propeller and butter dish operations on the 16th and 17th. If shewas upset at all on the 17th, it was when she protested vigorously against the un-justified charge that she had turned out bad work.Hence, the record fails to supportthe charge of "the condition becoming worse."Another circumstance which showsthe spurious nature of the discharge notice is that, when transferring Romesburg ina professed effort to alleviate her "condition," they failed to move her back to herold job on the No. 1 press, where they knew she had worked satisfactorily for about10 months straight.The credible testimony of Alexandria Pappas, who was trainedon that press during Romesburg's vacation, shows that she was not running it, butwas doing another job in the warehouse, on July 10. She does not state when shewent back to work on the No 1 press, but Romesburg testified without contradiction,and I find, that it was started up about noon on July 12, with Pappas running it.Hence, it is inferable that that press was idle from July 10 to 12. If Romesburg'sproduction on the Chrysler job, and her mental condition on those 3 days, presenteda serious problem, as Respondents contend,it seems to me that plain common senseand a sincere desire to solve that problem and at the same time restore an old, experi-enced worker to efficient production, would have suggested the transfer of Romes-burg on the 12th back to the No. 1 press, rather than the imposition of swift andserious discipline on her twice within 4 days and then quick transfers to short stintson 2 other operations.The failure to take the former course, which seems to presentan obvious solution to the problem of her "condition" and poor production, and pur-suit of the latter, involving 2 written warnings and discharge within 6 consecutiveworking days, indicates that they were not really concerned about her welfare orinterested in keeping her at work,but in finding means of getting rid of her quicklyon any pretext.Considering all of the above facts and circumstances in their sequence, in thelight of Respondents'antiunion animus, other coercive practices and discriminatorydischarge of other active union adherents found herein,Iam satisfied and findthat after Respondents had tried by illegal methods to restrain Romesburg, themost prominent and active union organizer,from continuing her union activities,and had failed to persuadeher byillegalmeans to set up a rival labor organiza-tion to combat the Union's drive, they determined to get rid of her on any pretext.The opportunity presented itself after the shutdown when she was placed on thedifficultChrysler packing job, an operation which was new to her.85 Top manage-ment watched her closely on that job,and when she had trouble in mastering it,like other employees before her,and defects inevitably showed up in her earlyproduction,Respondents were quick to utilize them as the basis for two warningslips in quick succession.Issuance of the slips in those circumstances was asunjustified as the undeserved warning slips issued in the same period to otherunion adherents for discriminatory reasons, as found above, and I am satisfiedthat they had the same motivation.When Romesburg began to master the Chrys-ler job, Respondents quickly moved her to two other jobs, but although she handledthem satisfactorily, they charged her with defective production on the last whichwas clearly not hers, and discharged her.As the three disciplinary actions werelacking in real justification,and their concern for Romesburg'swelfare stated inthe discharge notice is patently spurious for reasons stated above, the only othermotive for discharge shown by the record is her union activity. I therefore con-clude and find,on the preponderance of credible evidence in the record con-sidered as a whole, that Respondents discharged Romesburg on July 17, 1956,because of her prominent union activity,and not for the reasons stated in theirdisciplinary records, and that such discharge was a violation of Section 8 (a) (3)and (1) of the Act.85I find no substantial evidence of discrimination in Respondents'initial assignment ofRomesburg to the Chrysler job on July 10 I have found above that when she came inthat day, her regular machine was idle for replacement of a broken die, and that theforeman placed her on the Chrysler operation.The record indicates that assignment tootherwork in such circumstances was normal plant practice.Her assignment to thefast, difficult Chrysler packing operation does not appear suspicious or discriminatory,in itself, for Romesburg admitted that during her long experience in the plant she hadworked on most of the operations performed there, and Caughill testified that for thisreason Romesburg could be expected to handle any operation to which she was assigned. DETROITPLASTIC PRODUCTS COMPANY501H. The discharge of Mary Louise WuestewaldMary Louise Wuestewald started to work for Respondents on October 11, 1955.She was assigned by Richards to the day shift at her request after she explainedto him that she had to be at home at other hours to care for her handicapped son.Wuestewald joined the Union early in the campaign, and was an active memberof its organizing committee in the plant up to her termination on September4, 1956.For reasons stated above, I find that Respondents were aware of her union sym-pathies and activities in the plant.Wuestewald worked up to June 29, 1956, when she was given leave of absenceto take care of her son during the school vacation in July and August. In herapplication for leave, she advised Respondents that she would be "available forre-instatement" on September 3, 1956.The leave was approved July 2, 1956,during the shutdown.On August 29, she sent Respondents notice by registeredmail,which they received Friday, August 31, that she would return to work onSeptember 4, the day after Labor Day.When she reported at the plant that day,she found her timecard missing from the rack. She told Foreman Van Nuckabout it, but he put her to work on the No. 4 press. She workedon itabout 3'/2hours, when Van Nuck brought her a layoff slip, signed by Richards and statingthat she was laid off for "lack of work."When she questioned the reason, VanNuck sent her to the office, where Erikson explained to her that Respondents didnot allow "bumping," hence he would have to lay her off.When she complainedthat other girls had been hired on day shift during her absence, Erikson admitteditbut repeated that Respondents' policy did not allow "bumping" of girls alreadyatwork.He told her that he would try to call her back to work in a few daysfor the afternoon or midnight shifts.Wuestewald punched out her timecard at10:30 a.m. and went to the State Unemployment Compensation office. Since thislayoff,Wuestewald has never been recalled to work by Respondents.About 1 or 2 p. m. on September 4, Wuestewald received a phone call at homefrom Lawrence R. Morrison, father-in-law of Erikson and half-owner with thelatter of Jones Plastics Company (hereafter called Jones), a concern which rentsspace in Respondents' plant and whose operations will be described more fully below.Morrison told her that he had learned about her layoff from Erikson, that he knewshe was a good worker, and asked her if she wanted to work for him. She repliedthat she would talk to Richards first, because she had to work for Respondentsonly 2 more weeks to become entitled to a wage raise to $1.25 an hour, but shewould have to start at $1.15 an hour, with no fringe benefits like insurance, andwould lose Michigan unemployment compensation payments,if she worked forMorrison.Morrison said Richards was riot in, but he would have Richards callher later.However, there were apparentlyno discussionsbetween Richards andWuestewald that day, and Wuestewald started to work for Jones the next morning,September 5, and worked steadily until December 14, 1956, when she was laidoff by Morrison for lack of work.General Counsel contends that Respondents'discrimination in her case is evidencedby (1) their layoff of,a satisfactory employee, who was an active union organizer,contrary to its established seniority policy, and (2) their failure to recall her there-after,when hiring new employees on day shift, in violation of its policy of recallinglaid-off employees,especially since she was readily available each day until Decem-ber 14, 1956, while working for Jones with and alongside Respondents' employees,and was obviously available after her layoff by that concern.Respondents contend,on the other hand, that(1)Wuestewald was laid off bona fide as part of an economiclayoff, and (2) Respondents never recalled her because she took a job with Jonesand never indicated a desire to return to work for them.The record affords some support for Respondents' contentions.As to the first,it shows that they laid off Peggy Keller and Elsa Nyland for lack of work on thesamedate as Wuestewald.Richards testified that the three were laid off, withanother unidentified employee, that day for lack of work in the packing department.There is no contention that the layoffs of Keller and Nyland were without economicjustification or had discriminatory motivation.Richards also testified that the de-cision to lay off Wuestewald had been made before she reported, that he had triedunsuccessfully to contact her by telephone at her home before the 4th to prevent herfrom reporting, hence, he caused her timecard to be pulled on that day, to preventher from starting work.However, there are other facts which convince me that Respondents' claims arenot tenable.At the outset, the record shows that Wuestewald was apparently asatisfactory employee during her employment with Respondents,for she neverreceived any warning slips or other discipline,her foreman promptly put her to workwhen she reported in on the 4th, Erikson told her the same day,after her layoff, 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he would try to recall her shortly, and Morrison's testimony indicates that heknew her record, was anxious to procure her services, and offered her a job as soonas he learned from Respondents that she was available.Next, the record showsthat her foreman assigned her to work on the 4th on the same press on which shehad worked before she took her December leave of absence for reasons of health,and also on return from that leave in April 1956; and he made the assignmentalthough he knew her timecard was not in the rack.The third fact is that Van Nuckgave her the layoff slip, signed by Richards, while she was on that press, and thensent her to the office for an explanation, not offering any himself.86The clearinference from these facts is that Wuestewald was a desirable employee whomVan Nuck put to work in the normal course, and that the layoff decision, and thereasons for it, were not of his making, but that of top management alone, and thereason givenwas contrary to the fact.Another fact which discredits the claim isthat Richards claimed at the hearing the layoff was due solely to lack of workin the packing department,although it is clear from Wuestewald's testimony thatshe had last worked in that department in April, having worked thereafter at packingMercury kits for about a month and then on salvage of rejected Chrysler kits duringmost of June; 87 Richards says nothing about the availability of other work, as onChrysler salvage or her old No. 4 press.The salient fact is that Van Nuck hadwork for Wuestewald that day, and gave it to her.There is nothing to indicatethat he violated company policyin sodoing, unless we speculate that he displaced or"bumped" a newer girl from that machine to make a place for her; there is no clearproof indicating what employee, if any, had run that machine the week before.This brings up for consideration the "no-bumping" policy stated by Erikson toWuestewald as the reason for her layoff.With regard to that policy and Respondents' practice on leave of absence, Eriksonand Richards testified that: If an employee takes leave of absence before she hasworked for 90 days continuously, the leave of absence terminates her employment,and upon her return, she is rehired only if there is work available for her. If theabsence is due to health or other personal reasons, the employee does not accumulateseniority -during the period of absence.Wuestewald had never worked for 90 con-secutive days prior to September 4, 1956,88 hence, under the policy she had not onthat date accumulated enough seniority to entitle her to retention in event of a layoff.However, other records and testimony discredit their story.Both officers admittedthat Respondents have a seniority system in the plant, under which seniority isapplied within each shift on shift assignments and in event of a layoff; there is nooverall plant seniority which would permit an employee laid off on one shift todisplace or "bump" an employee of less seniority on another shift.The rules as toaccumulation of leave, and limitations thereon, are set forth in a written statementof policy evolved by Respondents after negotiations with the ERG representativessometime prior to 1955.The statement lists four types of approved leave, as follows:1.Health or personal reasons 6 months.2.Male personnel inducted in the armed services for a period of serviceplus 90 days.3.Female personnel leaving because of husband being inducted into thearmed service.This leave is approved for a period of 12,months.4.Maternity leave-12 months.No seniority accumulation under this typeof leave, but a reinstatement when the opportunity avails.89In -this statement the only specific prohibition against accumulation of seniorityoccurs in the case of maternity leave, and General Counsel argues therefrom thatseniority accumulates under all other types of leave, and that since Wuestewald'sleave of December 1955 was for "health or personal reasons," her seniority con-86There is no proof that Van Nuck was consulted about work available on his shift, orthe placement of Wuestewald, before the layoff was made.87 It is clear from the record that Richards must have been referring to packing workperformed under Julia Schaller, as distinguished from the packing operation on theChrysler or Mercury kits described aboveThe record shows Wuestewald had done bothtypes of packing during April and May 1956.88 Company payroll records show that Wuestewald began work October 11, 1955, andworked until December 25, 1955, when she was given leave of absence to undergo hos-pitalization for surgery.She accumulated 81 days of service in this periodShe re-turned to work April 9, 1956, and worked steadily until June 29, when she took leave tocare for her son during the summer months, as found above.Her second period ofemployment also covered less than 90 consecutive days.81 See General Counsel's Exhibit No. 51. DETROIT PLASTIC PRODUCTS COMPANY503tinned to accumulate during that leave, so that at the time of layoff she hadmore than 90 days of continuous service.Richards admitted that this was apermissible interpretation of the quoted provisions, and he could not explain whythe specific prohibition against accumulation of seniority was stated in case ofmaternity leave, but not for the other types.He testified that "seniority remainsat status quo when leave is granted," indicating seniority accrued is not lost, butdoes not enlarge, during leave.Payroll records show that when Wuestewaldreceived her first leave of absence in December 1955, her length of service was81 days, and she was receiving the starting rate of $1.15 per hour.This was inaccordance with the pay rate schedule for day shift set forth on page 2 of GeneralCounsel's Exhibit No. 51.Upon her return on April 9, 1956, she worked 2 weeks(through April 21) at $1.15 an hour, but beginning the next week, she was raisedto $1.20 an hour, payable under company policy to employees having more than90 days of continuous work.The grant of the raise at that time would indicatein itself that her seniority had continued to accumulate after return from sickleave,which is consistent with Richards' testimony as quoted above.The sameinference is supported by Wuestewald's testimony on rebuttal that, when she cameback in April, and worked in the packing department, Schaller, head of thatdepartment, told her she was entitled to 2 raises, as she had accumulated 6 monthsof seniority shortly after she returned; when she did not receive 2 raises, bringingher up to $1.25 an hour, she talked to Richards and Lucille, the office clerk, whotold her that she could not accumulate seniorityduringsick leave, but she didnot lose what she had already accumulated before the leave, so that she wasentitled to 1 raise.These facts make it clear and I find, that under Respondents'actual practiceWuestewald did not lose the benefit of any seniority accumulatedwhen she took her first sick leave; however, seniority did not continue to accumulateduring that leave, but only after she returned to work 90Hence, it follows thatwhen she took her second leave in June, and upon her return on September 4,she had accumulated well over 90 days of seniority. I must conclude, therefore,thatunder Erikson's own statement of the company policy, Wuestewald wasentitled to consideration of her accumulated seniority when she reported for work,and worked, on September 4, before her layoff.Credible testimony of Wuestewaldand admissions of Richards make it clear that Respondents had hired new employeeson day shift during her absence, hence she had more seniority on September 4,than those hired in that period.Under the circumstances, while Wuestewald waslaid off at the same time that other employees were laid off for apparently bonafide economic reasons, her selection for layoff was a clear departure from Re-spondents' normal policy of applying shift seniority on layoff.Lacking a reasonableand credible explanation, such variance from normal policy is evidential of illegaldiscrimination with regard to her tenure of employment, similar to that practicedagainst other union organizers as found above. I therefore reject Respondents'first contention.With respect to the failure to recall Wuestewald after September 4, Richardsadmitted he hired new employees on day shift after that date, but never recalledWuestewald.He also admitted that Respondents customarily recall laid-off em-ployeeswhen jobs become available.Richards explained his failure to recallWuestewald by testifying that she went to work for Jones and has never sinceindicated a desire to return to work for Respondents, although she saw him dailyin the plant while she worked for Jones.He is very vague about whether heever talked to her during this period, but "seems" to recall a "firm understandingthatMary left the company to work for" Jones.On these facts, Respondentsargue, in effect, that Wuestewald terminated her employment and was satisfied towork for Jones and did not desire reemployment with Respondents.While therecord shows that Wuestewald worked for Jones in Respondents' plant for over3months, and daily saw Richards and many employees of Respondent, yet neverspoke to any of them about reemployment, I consider this argument withoutmerit for several reasons. In the first place, I am convinced there was never any"understanding," or even discussion, between Richards or Wuestewald from whichRichards could conclude that she never intended to work again for Respondents.Wuestewald specifically denied that she ever made any statement to that effect toRichards, and, as will appear hereafter, the record shows she made inquiries through901 do not credit Erikson's testimony, when confronted with the payroll record, thathe "imagined" Wuestewald was not entitled to the raise in April, and owed Respondentssome money, and that the office clerk had paid her too much thereafter. Lucille was notcalled by Respondents to explain the error, and under the circumstances, I am con-vinced that Erikson's testimony was an expedient opinion of the moment. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDMorrison later about Richards' failure to recall her.91These facts discredit Richards'vague testimony to the contrary. In the second place, Respondents' admittedpolicy of recalling laid-off employees when work became available, and Erikson'spromise on September 4 to recall Wuestewald in a few days for work on afternoonormidnight shifts, clearly indicate that when she returned on September 4 shewas still considered an employee of Respondents, and not a terminated workerwho had to seek new employment. From Erikson's promise, alone, she was entitledto conclude that she would be recalled, without further application on her part.This conclusion is further supported by Richards' testimony that when Wuestewaldreturned in September, her employment was not terminated, that there was anopening for her on afternoon or midnight shift which he knew she could not acceptfor personal reasons, and that it was Respondents' practice in such cases to "askpeople to wait until there was an opening." In those circumstances, there was noobligation upon Wuestewald to seek reinstatement, even though she could easilyhave done so at any time in the next 3 months while working for Jones.Hence,I cannot consider her failure to make a direct application for reinstatement toRichards or any other officer of Respondents, or even through her. former ERGrepresentative, as evidential of a voluntary termination of her employment.Norcan I consider her acceptance of employment with Jones while waiting for recallby Respondents as support for Respondents' contention, for Richards admitted on,cross-examination that a laid-off employee is not prohibited from taking interimemployment elsewhere, that is of no concern to him, as he considers it is up tothe employee to "make the decision" when he calls her back; obviously, the "de-cision" he has in mind is a choice between the two jobs.Even if I assume that Wuestewald was under some obligation to seek reinstate-ment with Respondents, while working for, Jones, the record shows that she didevince an interest, and, in effect, made some effort in that direction through Mor-rison.I find from, credible testimony of Wuestewald that: Within a week after shestarted work for Jones, Wuestewald noticed a new employee named Betty 92 workingfor Respondents on day shift, so she asked Morrison why Respondents did not recallher, and whether it was because they considered her a "union girl."Morrisonreplied he had nothing to do with Respondents, but would talk to Erikson about it.Later that day, he told her he had spoken to Erikson, and had learned that whileRichards was on vacation, Erikson had hired the new girl, so Respondents "feltobliged to have her comein." 93These facts indicate that Wuestewald was stillinterested in reemployment with Respondents, and that Respondents knew it.Theirfailure to recall a satisfactory employee, despite this knowledge, at any time duringher employment by Jones and even after her layoff by Morrison in December, furtherimpels the inference that the omission to recall her was deliberate, and since it can-not be justified on the theory of voluntary termination or lack of desire for reem-ployment, the conclusion is inescapable that they failed to recall her because of herprominent union affiliation and activity.It is further supported by the fact thatthey hired new, untried employees after her layoff, without calling back an experi-enced employee.Respondents argue, however, that if they had desired to get rid of Wuestewald fordiscriminatory reasons, so that she could, not influence other employees before theelection, they would not have made it possible for her to continue to work in thesame plant where she could still mingle with their own employees, while workingfor another employer.There is some force to this argument, for I find from credibletestimony of Morrison that he had had trouble during the summer in finding com-petent employees, and needed a good worker badly, hence had asked Richards to lethim know if he found any likely prospects for Jones' type of work (which was quiteexacting and did not permit of errors), that Richards or Erikson had told him thatWuestewald had reported for work after leave of absence, but they could only offerher a job she could not take, and asked Morrison if he was interested in her, andthat as Morrison knew her work, he interviewed her at once and hired her.Thesefacts afford some indication that Respondents were trying in good faith to arrange911 do not credit testimony of Morrison that Wuestewald told him, sometime before herlayoff by Jones, that she would not go back to Respondents if they "paid me to go back."He was very vague as to the date of this remark, and Wuestewald denied it categorically.I credit her denial, in view of her earlier remarks to Morrison about the reasons forRespondents' failure to recall her, as found hereafter.91The last name does not appear in the record.93 I do not credit Morrison's denial of this conversation, for at another point he ad-mitted it could have occurred, that he had no memory or recollection of it.Erikson didnot deny that Morrison made such inquiry of him.- DETROITPLASTIC PRODUCTS COMPANY505for continued employment of a valuable worker they were being compelled to lay offdue to economic necessity.General Counsel argues,per contra,that at the time of the layoff the union cam-paign was well advanced,the election of October 9 was impending,and the Unionhad already filed unfair labor practice charges with the Board, in which situationRespondents did not discharge Wuestewald directly, but arranged to have her takenon by Jones, with the two-fold objective of making her ineligible to vote in thestipulated bargaining unit, while at the same time avoiding the appearance and con-sequences of a discriminatory act. I conclude that there is merit to this contention,'for several reasons.When Wuestewald was laid off, Respondents were already onnotice that the Union had filed charges, alleging that Respondents had illegally dis-charged Elkins, Vadasy,Witherite, Pappas, and Romesburg, which were underinvestigation 94That Respondents were already in the midst of a campaign to thwartthe Union's organizational drive by discriminatory discharges of union organizers,and other coercive conduct, is clear from the unfair labor practices I have foundabove.In this context the suspicion naturally arises that Respondents would con-tinue their campaign by ridding themselves of another union adherent under cover ofnormal economic practice,as they did in the cases of Romesburg,Witherite, andPappas.Certain aspects of Morrison's personal and business relations with Respond-ents, and hisconduct toward Wuestewald before and after the election, indicate thatthey were following this course in her case, even after her unjustified layoff.I find some credible testimony of Wuestewald that, while she was working forJones, sometime before the 1956 election, Morrison told her and Iva Lecomb, theother Jones employee, "not to get mixed in with the union whatsoever" because it wasgiving Erikson "a rough time," and that if the Union did get in, Erikson would closeshop, and Morrison would have to move his business to another plant.95 I also findfrom credible testimony of Wuestewald and admissions of Morrison that a day ortwo before the election, Morrison told both employees that they were not eligible tovote in the election, and "had no part" in it, and he did not want them around, hence,he told them to stay at home on the day of the election, so that they would not"interfere" with it.On the eve of the election, Wuestewald received advice fromsomeone by telephone 96 that she and Lecomb were entitled to vote because 2 otheremployees of Respondents who had done work for Jones were going to vote, and 1was ina laid-off status.Wuestewald tried to vote the next morning, but was chal-lenged by an agent of Respondents who said she was not on the payroll; Wuestewaldargued she was in a laid-off status.That afternoon, she returned and voted, buther vote was challenged by Respondents.Lecomb's vote was challenged in likemanner.97A day or two later, Morrison asked Wuestewald in the plant why shehad voted, and she related to him the advice she had received the night before theelection.Morrison then prepared typed statements of the telephone incident and ofthe experiences of both girls at the polls, and had them sign their respective state-ments.General Counsel argues that Morrison'sattempts to dissuade them fromvoting were coercive attempts to interfere with rights guaranteed them by the Act,which are imputable to Respondents because Morrison's close personal and businessrelationships with Respondents make him in effect a managerial employee of Re-spondents for whose actions they are responsible.'The record shows that at the time of the events described herein, Jones PlasticCompany was in the business of marketing plastic advertising products and special-ties to jobbers and national advertising concerns. Jones was, and is now, ownedjointly by Erikson and Morrison,his father-in-law.98Morrison manages Jones94 Respondents received the initial charge naming Elkins- and Vadasy on June 26, 1956,with Morrison signing the return mail receipt for it, and the first amended charge, namingall these employees, on July 24, 1956es I do not credit Morrison's categorical denial of these statements, because his argu-mentative and evasive testimony on other facts, together with his close marital and busi-ness relationships with Erikson found hereafter, convince me that his testimony waslargely governed by partiality in favor of his son-in-law and joint business partner in theJones venture : hence, I have credited his story only to the extent that it amounts toadmissions against interest or, is corroborated by other credible testimony.98 It is inferable from her statement, later given to `Morrison, that Organizer Watsonwas the caller9 ,'It is clear from testimony of Wuestewald and Morrison that Lecomb had neverworked for Respondents, but the Union nevertheless claimed to the Board that Respond-ents and Jones were a single employer, and all employees in the plant, including those ofJones, should be in the unit and allowed to voteeaThe record shows that Jones was registered with the State of Michigan in September1955 as a business owned and operated by Erikson under the assumed name of Jonesa 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents' payroll at $100 per week, from which social-security payments andwithholding tax payments were deducted.The amounts of Morrison's checks arecharged against payments Respondents make to Jones for labor furnished by Jones'employees to Respondents.Up to about the middle of 1956, all of the items soldby Jones were procured from Respondents; since that time, the figure has beenabout 90 percent.During Respondents' production of items for Jones, Morrisonoften observes the production and gives Respondents' employees direct orders aboutmanufacture and assembly of products, which they obey. Jones' only productionwork in its business is the packaging and labeling for mailing purposes of theitemsit sellsto its customers.This work is done by Jones employees in a smallportion of Respondents' plant rented for the purpose, but not physically walledoff or separated from Respondents' operations. Jones also rents a portion ofRespondents' plant office in which Morrison maintains one office and clerical em-ployee,Marjorie Thomas, who often assists Respondents' office staff in their workon a reciprocal basis.There, is a frequent interchange of production employeesbetween Respondents and Jones.At times, Morrison sends, or Erikson calls upon,Jones employees to assist Respondents in assembly and packing of items being madefor Jones, and in other work of Respondents, and on frequent occasions Respondentssend their employees into the Jones area to assist Jones in its packaging and labelingoperations, particularly during its busy season from July to the end of the year.The labor charges on interchange of employees is handled by proper debits andcredits in the normal merchandise account maintained between the two concerns.During 1955 and until the Union filed its petition in the 1956 representation pro-ceeding,Morrison usually arranged to have Respondents employ girls that he laidoff in slack season, with the idea that he might recall them when Jones' businesspicked up.However, Morrison ceased this practice after the Union claimed inthat proceeding that Jones and Respondents were asingleemployer, and thatemployees of Jones were in the appropriate unit and entitled to vote in the election,and a Board agent questioned him about Jones' relations to Respondents duringinvestigation of the claim.Morrison also testified that, for this reason, he toldhis employees thereafter that he would not ask Respondents to hire them whenhe laid them off. I am satisfied, and find, from these facts that there is a closebusiness and working relationship between Jones and Respondents which, coupledwith the facts of Erikson's half-interest in each enterprise and his close maritalrelationship withMorrison, establishes a close community of interest between thetwo concerns and warrants the conclusion that Morrison's activities in the plantwere such as to create the impression that be was acting in a managerial capacityfor Respondents, that the employees of Respondents were justified in regarding himas such, and that his remarks to the two Jones employees before the election, asfound above, are imputable to Respondents 99This conclusionisalsosupportedby Morrison's inordinate interest after the election in the reasons why his two girlsvoted, and his procurement of signed statements from both, one of which (Wueste-wald's)was produced and put in evidence by Respondents, for this activity tendsto prove the opposite of the claimed separation of Jones from Respondents, orMorrison's claimed indifference to Respondents' labor 'problems and desire toremain apart from their "politics."Hence, I find and conclude on all the abovefacts that Morrison's coercive remarks to Wuestewald before the election, as foundabove, are chargeable to Respondents, and that Respondents thereby further violatedSection 8 (a) (1) of the Act.iooPlastic Company ; however, Morrison and Erikson had taken steps to incorporate thebusiness under Michigan law, but at the time of the hearing no charter or certificate ofincorporation had been issued.09 CfMansbach Metal Company,104 NLRB 797, 802, enfd. April 30, 1954(C. A 6),34 LRRM 2143.100 In reaching this conclusion, I have taken judicial notice of the fact that in CaseNo 7-RC-3227, Respondents and the Union entered into a consent agreement for a Board-conducted election, in which they stipulated a bargaining unit comprised only of produc-tion employees of Respondents,, which did not include any Jones' employees.Afterinvestigationwhich included discussions with Morrison on the subject, the RegionalDirector approved the stipulation on August 22, 1956, despite the Union's contentionthat Jones' employees should be allowed to vote.However, I do not consider the approvalof the stipulation as an official Board determination that Jones and Respondents wereso separateand distinct as that Morrison could not be considered a managerial agent ofRespondents.At most, the approval was an acceptance by the Board of the compositionof the unit, absent any conflict with law or Board policy.(The Eavey Company,115NLRB 1779, 1780.)No question of agencyor managerialstatus was involved.Hence, the4 DETROITPLASTIC PRODUCTS COMPANY507Considering all of the above facts and circumstances, particularly Respondents'palpable failure to follow their normal layoff and recall practice in her case, andthe inadequacy of the reasons assigned for the layoff and their failure to recall herduring her employment, or even after her layoff, by Jones, which latter event musthave been clearly apparent to them from the close daily association of workers andofficials of both concerns, in the light of Respondents' prior unfair labor practicesduring the campaign, I am convinced that in the case of Wuestewald, Respondentscontrived to conceal their discriminatory discharge of another prominent unionorganizer by the device of including her in an economic layoff, having her takenon at once by a closely allied concern in which Respondent Erikson had a half-interest,which on its face looks like a bona fide and nondiscriminatory attemptto find employment for her until Respondents could recall her, and then allowingher to be laid off in the normal course by the second employer, over whose workRespondents had no direct or ostensible control, but whose manager, closely relatedtoRespondents, made palpable attempts to prevent Wuestewald from continuingher union activity.By this device, Respondents at once removed her from theappropriate unit and precluded her from voting in the election, thereby curtailingher union activity and effectiveness of her assistance to the Union in the campaign,and at the same time tried to create a situation which would relieve themselves ofany future responsibility for her recall or future employment.On the basis of all the above facts and circumstances, and a preponderance ofthe credible, pertinent evidence in the record considered as a whole, I conclude andfind that Respondents laid off Wuestewald on September 4, 1956, and thereafterfailed and refused to recall or reinstate her, because of her union activity and affilia-tion, and that Respondents thereby discriminated in regard to her tenure of employ-ment in order to discourage membership in a labor organization, and the freeexercise by employees of rights guaranteed to them by the Act, in violation ofSection 8 (a) (3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents, set forth above in section III, occurring in con-nection with the operations of Respondents, described above in section I, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYAlthough Respondent Corporation did not engage in any of the unfair laborpractices found herein, I conclude that, since it is owned by Respondent partners andErik E. Erikson is its president, and, as employer, it has taken over the entire assets,name, plant, work force, supervisory staff, and business of the dissolved Partnership,it is analter egoof the Partnership and equally responsible with the individualpartners for remedying such unfair labor practices.ioi I shall, therefore, recommendthatRespondents Hilma H. Erikson and Erik E. Erikson, as individuals, ErinPlastic Products Company, a corporation, and Detroit Plastic Products Company,a corporation, jointly and severally cease and desist from the unfair labor practicesfound herein, and take certain affirmative action designed to effectuate the policiesof the Act.102Having found that Respondents partners and the Partnership discriminatorilydischarged Catherine Elkins, Bessie Pappas, Julia Vadasy, Janice Witherite, AngelineRomesburg, and Mary Louise Wuestewald on the respective dates found above indiscussion of their discharges, I shall recommend that, for reasons stated above,Respondent Corporation be ordered to offer each of said employees immediate andfull reinstatement to her former or substantially equivalent position without prejudiceRegional Director's action in the representation case has no bearing, and cannot precludean independent decision here, upon the issue of Morrison's status vis-a-vis Respondents,and whether their employees were entitled to consider him as a managerialagent ofRespondents.Hardware Engineering Company, Inc.,117 NLRB 896, 904, 905.101JW. Rex Company,115 NLRB 775, 776, enfd 243 F. 2d 356 (C. A 3).102 Respondent Partnership, being legally dissolved, is not included as such in therecommended order but the partners must be responsible for the remedy of its unfairlabor practices.N. L. R. B. v. Cotten,105 F. 2d 179 (C. A. 6). Respondent Erin,although no longer operating the business, is still apparently in existence and owned andcontrolled by the partners ; hence, although It may be dormant, It should be included Inthe order, as it is a ready vehicle which the Eriksonscould use again In running thebusiness. 508DECISIONSOF NATIONALLABOR RELATIONS BOARDto her seniority and other rights and privileges,and that all four Respondents namedin the preceding paragraph be ordered,jointly and severally, to make whole eachof said employees for any loss of pay she may have suffered by reason of thediscrimination against her by payment to her of a sum of money equal to the amountshe normally would have earned as wages from the date of the discrimination againsther to the date of the offer of reinstatement,less her net earnings in said period,the back pay to be computed on a quarterly basis in the manner established by theBoard in F.W. WoolworthCompany,90 NLRB 289.Having found that the partners and the Partnership discriminatorily shut downthe plant and locked out their employees in the period between June 30 and July 10,1956,I shall recommend that all the Respondents aforesaid be ordered,jointly andseverally, to make whole each of the employees involved in the lockout for anyloss ofpay such employee may have sufferedby reason of said discrimination, inthe manner set forth in the preceding paragraph.I shall also recommendthatsaid Respondents preserve and make available to theBoard and its agents all documents and records necessary to compute the amountsof backpay due underthe terms of theBoard's order.In view of the nature andvarietyof unfair labor practices committed,the com-mission of similar and other unfairlaborpracticesby anyor all of said Respondentsreasonably may be anticipated.I shall therefore recommend that Respondents beordered to cease and desist from in any manner infringing upon rights guaranteed totheir employees by Section7 of the Act.Uponthe basis of the foregoing findings of fact and the entire record in the case,I make the following:CONCLUSIONS OF LAW1.United Rubber,Cork,Linoleum and PlasticWorkersof America,AFL-CIO,and Employees Representative Group are labor organizations within the meaningof Section2 (5) of the Act.2.Respondents Corporation and Erin are the successors to Respondent Partner-ship,and, togetherwith HilmaH. Erikson and Erik E.Erikson,the individualpartners,are responsible jointly and severally for remedying the unfair labor prac-tices engagedin by saidPartnership.3.By discriminatingwithrespect to the hire and tenure of employment ofCatherine Elkins, Bessie Pappas, JuliaVadasy,JaniceWitherite,Angeline Romes-burg,and Mary LouiseWuestewald,thereby discouraging membership in said UnitedRubber, Cork,Linoleum and PlasticWorkers ofAmerica,AFL-CIO,the partnersand Partnership aforesaidhave engagedin and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.4.By the conduct aforesaid,by theirdiscriminatory lockout of employees, andby other conduct foundabove, therebyinterferingwith,restraining,and coercingtheir employees in the exercise of rights guaranteed in Section7 of the Act, theRespondents aforesaidhaveengaged in and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.6.Respondents have not engaged in actual surveillance of union meetings orconcerted or other protected activities of their employees.[Recommendations omitted from publication.]liod Carriers,Building and Common Laborers Union of America,Local No. 324,AFL-CIO,and R. Wright, business agent, LocalNo. 324[Roy Price Inc.]andMerle Estes,Cecil Hawkins,JasperHawkins, and Merlin L.Shamo.Cases Nos. 20-CB-507,20-CB-508) 20-CB-509, and 920-CB-510. August 14, 1958DECISION AND ORDEROn June 11, 1957, Trial Examiner David F. Doyle issued his Inter-mediate Report in this case, finding that the Respondents had en-gaged in and were engaging in certain unfair labor practices within121 NLRB No. 55.